TABLE OF CONTENTS

Exhibit 10.1

AMENDED AND RESTATED AGREEMENT OF LEASE

between

BMR-LANDMARK AT EASTVIEW LLC,

Landlord

and

PROGENICS PHARMACEUTICALS, INC.,

Tenant

Dated: October 28, 2009

The Landmark at Eastview

Towns of Greenburgh

and Mount Pleasant

Westchester County, New York



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

     Page  

ARTICLE 1 GLOSSARY

     6   

ARTICLE 2 DEMISE, PREMISES, TERM, RENT

     10   

ARTICLE 3 TENANT’S TAX PAYMENT

     12   

ARTICLE 4 TENANT’S OPERATING PAYMENT

     14   

ARTICLE 5 USE AND OCCUPANCY

     19   

ARTICLE 6 ALTERATIONS

     20   

ARTICLE 7 REPAIRS; FLOOR LOAD

     23   

ARTICLE 8 WINDOW CLEANING

     25   

ARTICLE 9 REQUIREMENTS OF LAW

     25   

ARTICLE 10 SUBORDINATION

     29   

ARTICLE 11 RULES AND REGULATIONS

     32   

ARTICLE 12 INSURANCE, PROPERTY LOSS OR DAMAGE; REIMBURSEMENT

     32   

ARTICLE 13 DESTRUCTION BY FIRE OR OTHER CAUSE

     35   

ARTICLE 14 EMINENT DOMAIN

     36   

ARTICLE 15 ASSIGNMENT, SUBLETTING, MORTGAGE, ETC.

     37   

ARTICLE 16 ACCESS TO PREMISES

     42   

ARTICLE 17 CERTIFICATE OF OCCUPANCY

     44   

ARTICLE 18 DEFAULT

     44   

ARTICLE 19 REMEDIES AND DAMAGES

     46   

ARTICLE 20 FEES AND EXPENSES

     48   

ARTICLE 21 NO REPRESENTATIONS BY LANDLORD

     49   

ARTICLE 22 END OF TERM

     50   

ARTICLE 23 POSSESSION AND TENANT IMPROVEMENTS

     51   

ARTICLE 24 NO WAIVER

     52   

ARTICLE 25 WAIVER OF TRIAL BY JURY

     53   

ARTICLE 26 INABILITY TO PERFORM

     54   

ARTICLE 27 BILLS AND NOTICES

     54   

ARTICLE 28 SERVICES AND EQUIPMENT

     55   

ARTICLE 29 PARTNERSHIP TENANT

     59   

ARTICLE 30 ELECTRIC ENERGY

     59   

ARTICLE 31 SIGNS

     61   

ARTICLE 32 BROKER

     61   

ARTICLE 33 INDEMNITY

     62   

ARTICLE 34 PARKING

     63   

ARTICLE 35 SECURITY DEPOSIT

     63   

ARTICLE 36 RENT REGULATION

     65   

ARTICLE 37 [Intentionally omitted]

     66   

ARTICLE 38 COVENANT OF QUIET ENJOYMENT

     66   

ARTICLE 39 MISCELLANEOUS

     66   

ARTICLE 40 [Intentionally omitted]

     70   

ARTICLE 41 [Intentionally omitted]

     70   

ARTICLE 42 [Intentionally omitted]

     70   

ARTICLE 43 RENEWAL OPTIONS

     70   

ARTICLE 44 TERMINATION OPTION

     72   

ARTICLE 45 EXPANSION OPTION

     72   

ARTICLE 46 RIGHT OF FIRST OFFER

     74   

 

(i)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

AMENDED AND RESTATED AGREEMENT OF LEASE, made as of the 28th day of October,
2009 (the “Execution Date”), between BMR-LANDMARK AT EASTVIEW LLC, a Delaware
limited liability company (“Landlord”, as successor-in-interest to Eastview
Holdings LLC (“Original Landlord”)), having an address at 17190 Bernardo Center
Drive, San Diego, California 92128, and PROGENICS PHARMACEUTICALS, INC., a
Delaware corporation, having an address at 777 Old Saw Mill River Road,
Tarrytown, New York 10591, as “Tenant”.

REFERENCE PAGE

In addition to other terms elsewhere defined in this Lease, the following terms
whenever used in this Lease shall have the meanings set forth in this Reference
Page.

 

1) 769 Premises:    Collectively, (i) the Fourth Floor of the 769 Building, as
approximately shown hatched on the floor plan annexed hereto as Schedule A-l,
containing approximately 24,875 square feet of rentable area, (ii) the portion
of the Third Floor of the 769 Building, as approximately shown hatched on the
floor plan annexed hereto as Schedule A-l, containing approximately 15,525
square feet of rentable area, and (iii) the portion of the First Floor of the
769 Building, as approximately shown hatched on the floor plan annexed hereto as
Schedule A-l, containing approximately 2,496 square feet of rentable area. For
all purposes under this Lease, the 769 Premises is conclusively deemed to
contain a total of 42,896 square feet of rentable area. 2) 771 Premises:   
Collectively, (i) the First Floor of the 771 Building, as approximately shown
hatched on the floor plan annexed hereto as Schedule A-2, containing
approximately 52,420 square feet of rentable area, and (ii) the 771 Lower Level
Premises. For all purposes under this Lease, the 771 Premises are conclusively
deemed to contain 72,894 square feet of rentable area. 3) 771 Lower Level
Premises:    The lower level of the 771 Building, as approximately shown hatched
on the floor plan annexed hereto as Schedule A-2. For all purposes under this
Lease, the 771 Lower Level Premises are conclusively deemed to contain 20,474
square feet of rentable area. 4) 777 Premises:    The portion of the Second
Floor of the 777 Building, as approximately shown hatched on the floor plan
annexed hereto as Schedule A-3. For

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

   all purposes under this Lease, the 777 Premises are conclusively deemed to
contain 33,526 square feet of rentable area. 5) Premises:    Collectively, the
769 Premises, the 771 Premises, the 771 Lower Level Premises and the 777
Premises, as approximately shown hatched on the floor plan annexed hereto as
Schedule A. For all purposes under this Lease, the Premises are conclusively
deemed to contain a total of 149,316 square feet of rentable area. 6) 765
Building:    The building having a street address of 765 Old Saw Mill River
Road, Tarrytown, New York, and identified on the plan annexed hereto as Schedule
B. 7) 769 Building:    The building having a street address of 769 Old Saw Mill
River Road, Tarrytown, New York, and identified on the plan annexed hereto as
Schedule B. 8) 771 Building:    The building having a street address of 771 Old
Saw Mill River Road, Tarrytown, New York, and identified on the plan annexed
hereto as Schedule B. 9) 777 Building:    The building having a street address
of 777 Old Saw Mill River Road, Tarrytown, New York, and identified on the plan
annexed hereto as Schedule B. l0) Building(s):    Collectively, the 769
Building, the 771 Building and the 777 Building, as identified on the plan
annexed hereto as Schedule B (each, a “Building” and, collectively, the
“Buildings”). The Buildings are part of a larger development located along Old
Saw Mill River Road, partly in the Town of Greenburgh and partly in the Town of
Mount Pleasant, in the County of Westchester and State of New York and called
“The Landmark at Eastview.” 11) Commencement Date:   

769 Premises: January 1, 2010

771 Premises: January 1, 2010

777 Premises: The date (the “777 Premises Commencement Date”) that is the later
of (a) five months after the Execution Date, and (b) one

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

   month after Substantial Completion of the Landlord Improvements and delivery
of the 777 Premises to Tenant. 12) Fixed Expiration Date:    December 31, 2020,
subject to earlier termination or extension as provided herein. 13) Fixed Rent:
   Fixed Rent is set forth on Schedule I attached hereto and made a part hereof.
14) Tenant’s Tax Proportionate Share:    Tenant’s Tax Proportionate Share shall
be equal to the aggregate of the percentages listed below, but subject to change
as provided in Sections 3.6 and 3.7. Upon the respective Commencement Date for
each of the spaces that comprise the Premises, the Tenant’s Tax Proportionate
Share shall be increased to reflect the addition of such space to the Premises.
Upon the earliest Commencement Date to occur, initially Tenant’s Tax
Proportionate Share shall be as follows:

 

     Core Campus     Existing
Campus  

769 Premises:

     3.610 %      5.182 % 

771 Premises:

     6.134 %      8.806 % 

777 Premises:

     n/a        n/a   

Entire Premises

     12.57 %      18.04 % 

 

   For purposes of determining Tenant’s Tax Proportionate Share, Landlord and
Tenant agree that as of the date of this Lease, the aggregate number of square
feet of rentable area of all buildings in the (i) Core Campus is conclusively
deemed to be 1,188,310, and (ii) Existing Campus is conclusively deemed to be
827,790. 15) Tenant’s Operating Proportionate Share:    Tenant’s Operating
Proportionate Share shall be equal to the aggregate of the percentages listed
below, but subject to change as provided in Sections 4.7 and 4.9. Upon the
respective Commencement Date for each of the spaces that comprise the Premises,
Tenant’s Operating Proportionate Share shall be increased to reflect the
addition of such space to the Premises. Upon

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

   the earliest Commencement Date to occur, initially Tenant’s Tax Proportionate
Share shall be as follows:

 

     Core Campus     Existing
Campus  

769 Premises:

     3.610 %      5.182 % 

771 Premises:

     6.134 %      8.806 % 

777 Premises:

     n/a        n/a   

Entire Premises

     12.57 %      18.04 % 

 

   For purposes of determining Tenant’s Operating Proportionate Share, Landlord
and Tenant agree that as of the date of this Lease, the aggregate number of
square feet of rentable area of all buildings in the (i) Core Campus is
conclusively deemed to be 1,188,310, and (ii) Existing Campus is conclusively
deemed to be 827,790. 16) Security Deposit:    $200,000. 17) Permitted Use:   
Research and development of pharmaceutical products, manufacturing of clinical
grade products (not to include commercial manufacturing), and general, executive
and administrative office use in connection therewith, use consistent with
customary headquarter operations of a pharmaceutical company, plus uses
incidentally and directly related to the foregoing and subject to all
Requirements (as defined below). 18) Broker.    CB Richard Ellis on behalf of
Tenant. 19) Number of Parking Spaces:    Tenant’s pro rata share (based on the
entire Premises) of unreserved parking spaces and ten (10) reserved parking
spaces, as show on Schedule H. 20) Renewal Options:    Two (2) renewal options
for five (5) years each.

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

RECITALS

A. WHEREAS, Original Landlord and Tenant entered into that certain Agreement of
Lease dated as of September 23, 2003, as amended by that certain First Amendment
of Lease dated as of May 17, 2004, that certain Second Amendment of Lease
(Partial Termination Agreement) dated as of March 1, 2005, that certain Third
Amendment to Agreement of Lease dated as of March 15, 2006, that certain Fourth
Amendment to Agreement of Lease dated as of August 9, 2007, that certain Fifth
Amendment to Agreement of Lease dated as of November 30, 2007, and that certain
Sixth Amendment to Agreement of Lease dated as of May 12, 2009 (collectively,
and as the same may have been further amended, supplemented or otherwise
modified from time to time, the “Original Lease”), whereby Tenant leases certain
premises as depicted on Schedule K hereto and located in the 765 Building (the
“Old 765 Premises”) and the 777 Building (the “Old 777 Premises,” and
collectively with the Old 765 Premises, the “Original Premises”) from Landlord;

B. WHEREAS, Landlord has succeeded to Original Landlord’s interest in the
Project;

C. WHEREAS, Tenant occupies a portion of the 765 Building (the “Aton Subleased
Premises”) pursuant to that certain Sublease Agreement (as the same may have
been amended, amended and restated or otherwise modified from time to time, the
“Aton Sublease”) by and between Tenant (as subtenant) and Aton Pharma, Inc.
(“Aton” as sublandlord);

D. WHEREAS, effective as of the 777 Premises Commencement Date, Landlord and
Tenant desire to terminate the Aton Sublease;

E. WHEREAS, Landlord leased to Chemtura Corporation (“Chemtura,” formerly known
as Crompton Corporation, a Delaware corporation and successor-by-merger to Witco
Corporation (formerly known as CK Witco Corporation)) the 769 Premises and the
771 Premises and Tenant occupies the 769 Premises and a portion of the 771
Premises (collectively, the “Chemtura Subleased Premises”) pursuant to that
certain Sublease Agreement dated as of January 27, 1998 (as the same has been
amended, amended and restated or otherwise modified from time to time, the
“Chemtura Sublease”) by and between Chemtura (as sublandlord) and Tenant (as
subtenant);

F. WHEREAS, Landlord and Chemtura terminated the Chemtura lease (except for
certain provisions that survived such termination) and consequently terminated
the Chemtura Sublease, with Tenant agreeing to attorn to Landlord with respect
to the Chemtura Subleased Premises;

G. WHEREAS, Landlord desires to lease to Tenant and Tenant desires to lease from
Landlord the Chemtura Subleased Premises as part of the Premises; and

H. WHEREAS, Landlord and Tenant desire that (i) this Lease shall replace the
Original Lease in its entirety, (ii) as of the 777 Premises Commencement Date,
Tenant surrender the Old 765 Premises and the Old 777 Premises and (iii) Tenant
lease directly from Landlord the Premises on the terms and conditions set forth
herein.

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

W I T N E S E T H:

The parties hereto, for themselves, their legal representatives, successors and
assigns, hereby agree as follows:

ARTICLE 1

GLOSSARY

The following terms shall have the meanings indicated below:

“Additional Rent” shall have the meaning set forth in Section 2.2.

“Alterations” shall mean alterations, decorations, installations, repairs,
improvements, additions, replacements or other physical changes in or about the
Premises.

“Applicable Rate” shall mean the lesser of (x) four percentage points above the
then current Base Rate, and (y) the maximum rate permitted by applicable law.

“Approved Examiner” shall have the meaning set forth in Section 4.5.

“ASHRAE” shall mean the American Society of Heating, Refrigeration and
Air-Conditioning Engineers.

“Bankruptcy Code” shall mean 11 U.S.C. Section 101 et seq., or any statute,
federal or state, of similar nature and purpose.

“Base Rate” shall mean the rate of interest publicly announced from time to time
by Citibank, N.A., or its successor, as its “base rate” (or such other term as
may be used by Citibank, N.A., from time to time, for the rate presently
referred to as its “base rate”).

“Building” (as a general term that is not initially capitalized and as a defined
term that is initially capitalized) shall include the building, equipment and
other improvements and appurtenances of every kind and description now located
or hereafter erected, constructed or placed upon the land beneath or immediately
adjacent to any Building and any and all alterations, renewals, and replacements
thereof, additions thereto and substitutions therefor.

“Building Systems” shall mean the base building mechanical, electrical,
sanitary, heating, air conditioning, ventilating, elevator, plumbing,
life-safety and other service systems of a Building, including the central plant
which distributes electric steam and chilled water to the Project, but shall not
include installations made by Tenant or fixtures or appliances.

“Business Days” shall mean all days, excluding Saturdays, Sundays and all days
observed as holidays by the State of New York, the federal government or the
labor unions servicing the Buildings.

“Control” shall have the meaning set forth in Section 15.2.

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Core Campus” shall mean, as of the date of this Lease, the following buildings
located in the Project, which the parties agree conclusively contain the
1,188,310 square feet of rentable area consisting of the following (provided
that, after the date of this Lease, the Core Campus is subject to change as
provided in Section 4.9):

735 Old Saw Mill River Road, comprised of 117,935 rentable square feet;

745 Old Saw Mill River Road, comprised of 111,708 rentable square feet;

755 Old Saw Mill River Road, comprised of 130,877 rentable square feet;

765 Old Saw Mill River Road, comprised of 207,820 rentable square feet;

767 Old Saw Mill River Road, comprised of 74,864 rentable square feet;

769 Building, comprised of 106,422 rentable square feet;

771 Building, comprised of 72,894 rentable square feet; and

777 Building, comprised of 365,790 rentable square feet.

“Deficiency” shall have the meaning set forth in Section 19.2.

“Event of Default” shall have the meaning set forth in Section 18.1.

“Existing Campus” shall mean 765 Old Saw Mill River Road, 767 Old Saw Mill River
Road, 769 Building, 771 Building, and 777 Building, which the parties agree
conclusively contain 827,790 square feet of rentable area (provided that, after
the date of this Lease, the Existing Campus is subject to change as provided in
Section 4.9).

“Expiration Date” shall mean the Fixed Expiration Date or such earlier or later
date on which the Term sooner or later ends pursuant to any of the terms,
conditions or covenants of this Lease or pursuant to law.

“Government Authority (Authorities)” shall mean the United States of America,
the State of New York, the County of Westchester, any political subdivision
thereof and any agency, department, commission, board, bureau or instrumentality
of any of the foregoing, now existing or hereafter created, having jurisdiction
over the Real Property or any portion thereof.

“HVAC” shall mean heat, ventilation and air conditioning.

“HVAC System” shall mean the Building Systems providing HVAC.

“Hazardous Materials” shall have the meaning set forth in Section 9.2.

“Improvements” shall mean the buildings and other improvements presently or
hereafter located on the Land.

“Indemnitees” shall mean Landlord, its trustees, partners, shareholders,
officers, directors, employees, agents and contractors and the Manager (and the
partners, shareholders, officers, directors and employees of Landlord’s agents
and contractors and of the Manager).

“Insurance Requirements” shall mean the rules, regulations, orders and
requirements of the New York Board of Underwriters and/or the New York Fire
Insurance Rating Organization and/or any other similar body performing the same
or similar functions and having jurisdiction or cognizance over the Buildings or
the Premises, whether now or hereafter in force, and the requirements of any
insurance policy maintained by Landlord.

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Land” shall mean the land as of the date of this Lease on which The Landmark at
Eastview is located but thereafter, if title to any portion of the Land is
transferred to an entity not controlled by, under common control with, or
controlling, Landlord, then “Land” shall mean only that portion of the Land not
having been so transferred.

“Landlord” on the date as of which this Lease is made, shall mean BMR-Landmark
at Eastview LLC, a Delaware limited liability company, but thereafter,
“Landlord” shall mean only the fee owner of the Real Property or, if there then
exists a Superior Lease, the tenant thereunder.

“Landlord Improvements” shall mean the work to be performed with respect to the
Premises by Landlord in accordance with Schedule J hereto.

“Landlord’s Operating Statement” shall mean a statement containing a computation
of Additional Rent due pursuant to the provisions of Article 4 furnished by
Landlord to Tenant.

“Landlord’s Statement” shall mean either a Landlord’s Operating Statement or a
Landlord’s Tax Statement.

“Landlord’s Tax Statement” shall mean a statement containing a computation of
Additional Rent due pursuant to the provisions of Article 3 furnished by
Landlord to Tenant.

“Lease Year” or “Lease Years” shall mean each twelve (12) month period beginning
on the first day of the calendar month immediately following the month in which
the Commencement Date occurs and each twelve (12) month period thereafter
beginning on the anniversary of the first day of the calendar month immediately
following the month in which the Commencement Date occurs; provided, however,
the first “Lease Year” shall include the number of days from the Commencement
Date through the last day of the calendar month in which the Commencement Date
occurs.

“Lessor(s)” shall mean a lessor under a Superior Lease.

“Manager” shall mean Landlord, or any successor contractor under Landlord’s
contract for the management of the Buildings.

“Mortgage(s)” shall mean any trust indenture or mortgage which may now or
hereafter affect the Real Property, the Buildings or any Superior Lease and the
leasehold interest created thereby, and all renewals, extensions, supplements,
amendments, modifications, consolidations and replacements thereof or thereto,
substitutions therefor, and advances made thereunder.

“Mortgagee(s)” shall mean any trustee under or mortgagee or holder of a
Mortgage.

“Notice(s)” shall have the meaning set forth in Section 27.1.

“Operating Expenses” shall have the meaning set forth in Article 4.

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Operating Hours” shall mean twenty-four (24) hours per day, seven (7) days per
week, three hundred sixty-five (365) days per year.

“Operating Year” shall mean each calendar year that includes any part of the
Term.

“Parties” shall have the meaning set forth in Section 39.2.

“Partnership Tenant” shall have the meaning set forth in Article 29.

“Person(s) or person(s)” shall mean any natural person or persons, a
partnership, a corporation and any other form of business or legal association
or entity.

“Persons Within Tenant’s Control” shall mean and include Tenant, all of Tenant’s
respective principals, officers, agents, contractors, servants, employees,
licensees and invitees.

“Project” or “Real Property” (which are used interchangeably) shall mean the
Land, the Buildings and all other buildings and other improvements presently and
hereafter located on the Land.

“Rental” shall mean and be deemed to include Fixed Rent, Additional Rent and any
other sums payable by Tenant hereunder.

“Requirements” shall mean (i) all present and future laws, rules, ordinances,
regulations, statutes, requirements, codes and executive orders, extraordinary
as well as ordinary, retroactive and prospective, of all Government Authorities
now existing or hereafter created, and of any applicable fire rating bureau, or
other body exercising similar functions, affecting the Real Property, or any
street, avenue or sidewalk comprising a part or in front thereof or any vault in
or under the same, or requiring removal of any encroachment, or affecting the
maintenance, use or occupation of the Real Property, (ii) all requirements,
obligations and conditions of all instruments of record on the date of this
Lease, and (iii) all Insurance Requirements.

“Rules and Regulations” shall mean the rules and regulations annexed hereto as
Schedule C, and such other and further reasonable non-discriminatory rules and
regulations and standards as Landlord and Landlord’s agents may from time to
time adopt, on notice to Tenant to be given as Landlord may elect.

“Substantial Completion” or “Substantially Complete” shall mean, with respect to
the Landlord Improvements, that such improvements are complete in accordance
with the description of the Landlord Improvements set forth on Schedule J
annexed hereto, except for seasonal and minor punch list items that do not
materially and adversely affect Tenant’s use of the Premises Permitted Use.

“Superior Lease(s)” shall mean all ground or underlying leases of the Real
Property or the Buildings heretofore or hereafter made by Landlord and all
renewals, extensions, supplements and modifications thereof.

“Taxes” shall have the meaning set forth in Section 3.1.

“Tax Year” shall have the meaning set forth in Section 3.1.

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Tenant”, on the date as of which this Lease is made, shall mean the Tenant
named in this Lease, but thereafter “Tenant” shall mean only the tenant under
this Lease at the time in question; provided, however, that the Tenant named in
this Lease and any successor tenant hereunder shall not, except as otherwise
provided herein or otherwise agreed to in writing by Landlord, be released from
liability hereunder in the event of any assignment of this Lease.

“Tenant’s Operating Payment” shall have the meaning set forth in Section 4.2.

“Tenant’s Property” shall mean Tenant’s trade fixtures, movable fixtures and
movable partitions, telephone and other equipment, furniture, furnishings and
other movable items of personal property.

“Tenant’s Tax Payment” shall have the meaning set forth in Section 3.3.

“Term” shall mean the period from the earliest Commencement Date through and
including the Fixed Expiration Date, subject to earlier termination or extension
as provided herein.

“Unavoidable Delays” shall have the meaning set forth in Article 26.

ARTICLE 2

DEMISE, PREMISES, TERM, RENT

Section 2.1 Landlord hereby leases to Tenant and Tenant hereby hires from
Landlord the Premises for the Term to commence, subject to Article 23, on the
applicable Commencement Date set forth in Paragraph 11 of the Reference Page and
to expire on the Expiration Date (with respect to the entire Premises).
Effective as of the Execution Date, this Amended and Restated Agreement of Lease
(this “Lease”) amends and restates the Original Lease in its entirety; provided
that (i) the Parties’ obligations that, pursuant to the terms thereof expressly
survive the expiration or earlier termination thereof, shall, with respect to
the period until the date hereof, continue to survive, and (ii) with respect to
the Original Premises, the Original Lease shall remain in effect through and
including December 31, 2009.

Section 2.2 Commencing upon the applicable Commencement Date, Tenant shall pay
to Landlord, in lawful money of the United States of America, without notice or
demand, either by (i) good and sufficient check drawn to Landlord’s order and
delivered to Unit A, P.O. Box 51918, Los Angeles, CA 90051-6218, or (ii) wire
transfer to the following account:

Name of beneficiary: BMR-Landmark at Eastview LLC

Account number: 153454489623

Bank Name: US Bank. Routing/Transit #: 122235821

Branch Name & Address: San Diego Main, 600 W. Broadway #100, San Diego, CA
92101,

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

or at such other place, or to Landlord’s agent and at such other place, as
Landlord may designate from time to time, the following:

(A) the Fixed Rent, at the annual fixed rental rate set forth in Schedule 1,
which shall be payable in equal monthly installments of Fixed Rent in advance on
the first day of each and every calendar month during the Term; and

(B) additional rent (“Additional Rent”) consisting of all other sums of money
(including, without limitation, any Tenant’s Operating Payment and any Tenant’s
Tax Payment) as shall become due from and be payable by Tenant hereunder (for
default in the payment of which Landlord shall have the same remedies as for a
default in the payment of Fixed Rent).

Section 2.3 If the Commencement Date is other than the first day of a calendar
month, or if the last day of the Term is other than the last day of a calendar
month, Fixed Rent for such month shall be prorated on a per diem basis.

Section 2.4 Tenant shall have the right to enter into any portion of the 771
Premises not currently occupied by Tenant prior to the Commencement Date for
such Premises for the sole purpose of performing any Landlord-approved Tenant
improvements, such as installing data and communication equipment, trade
fixtures or furniture.

Section 2.5 Tenant shall pay the Fixed Rent and Additional Rent when due without
abatement, deduction, counterclaim, set-off or defense for any reason
whatsoever, except said abatement as may be occasioned by the occurrence of any
event permitting an abatement of Fixed Rent and Tenant’s Tax Payment and
Tenant’s Operating Payment, as specifically set forth in this Lease.

Section 2.6 Tenant shall have the right to continue to occupy the Old 765
Premises, the Old 777 Premises (pursuant to the terms of this Amended and
Restated Agreement of Lease) and the Aton Subleased Premises (pursuant to the
Aton Sublease if the Aton Sublease is still in effect), provided that Tenant
shall continue to pay (a) Rental for the Old 765 Premises and the Old 777
Premises in the amounts set forth in the Original Lease and (b) Rental for the
Aton Subleased Premises in the amounts set forth in the Aton Sublease (if the
Aton Sublease is still in effect), as applicable until the 777 Premises
Commencement Date, at which time, Tenant shall surrender the Old 765 Premises
and the Old 777 Premises, and the Aton Subleased Premises if then occupied by
Tenant, in the condition required under Article 22 and commence paying Rental on
the 777 Premises at the rate set forth herein. If the Aton Sublease and
Landlord’s lease with Aton have expired prior to the 777 Premises Commencement
Date, then Tenant shall have the right to occupy the Aton Subleased Premises as
part of the Premises under this Lease at the Rental rate set forth in the
Original Lease. If the 777 Premises Commencement Date has not occurred by
September 1, 2010, Tenant may at any time thereafter, upon notice to Landlord,
surrender to Landlord any portions of the Old 765 Premises and/or Old 777
Premises which are capable of being separately leased from the balance of the
Old 765 Premises and/or Old 777 Premises, such surrender to be effective on the
date specified in such notice from Tenant, provided the effective date shall not
be earlier than thirty (30) days from the date of such notice. Landlord shall be
responsible, at Landlord’s sole cost and expense, as soon as practicable after
Tenant’s notice of such surrender, for separating any space so surrendered
(including the installation of demising walls, doors and locks) from the balance
of the Old 765 Premises and Old 777 Premises in compliance with all applicable
Requirements. Tenant shall surrender all of the Old 777 Premises to Landlord
before surrendering any portion of the Old 765 Premises.

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 2.7 Notwithstanding the foregoing, Landlord represents and warrants to
Tenant that there is vacant space in the Core Campus that will allow Landlord to
provide relocation space to any third-party occupants of any portion of the 777
Premises. Landlord hereby agrees to use all commercially reasonable efforts to
promptly relocate such third-party occupants in order to obtain vacant
possession of the 777 Premises, free and clear of all tenancies and/or rights of
occupancy by parties other than Tenant. Landlord further represents and warrants
to Tenant that there is presently only one (1) occupant of the 777 Premises as
to which Landlord does not have the right to move such tenant out of the 777
Premises. With respect to such tenant, Landlord shall provide Tenant with a copy
of a written agreement (from which any monetary terms may be redacted) to
terminate occupancy in the 777 Premises promptly after signing by such tenant.

ARTICLE 3

TENANT’S TAX PAYMENT

Section 3.1 For the purposes of this Article 3 and other provisions of this
Lease:

(A) The term “Taxes” shall mean (i) the real estate taxes, assessments and
special assessments imposed upon the Project (whether or not comprised of one
(1) or more tax lots (but Taxes shall not include, and Tenant shall not be
responsible for, any taxes related to any undeveloped Land that is an
independent tax lot) by any federal, state, municipal or other governments or
governmental bodies or authorities, and (ii) any expenses incurred by Landlord
in contesting such taxes or assessments and/or the assessed value of the
Improvements and/or the Land, which expenses shall be allocated to the Tax Year
to which such expenses relate. If at any time during the Term the methods of
taxation prevailing on the date hereof shall be altered so that in lieu of, or
as an addition to or as a substitute for, the whole or any part of such real
estate taxes, assessments and special assessments now imposed on real estate
there shall be levied, assessed or imposed (x) a tax, assessment, levy,
imposition, license fee or charge wholly or partially as a capital levy or
otherwise on the rents received therefrom, or (y) any other such additional or
substitute tax, assessment, levy, imposition or charge, then all such taxes,
assessments, levies, impositions, fees or charges or the part thereof so
measured or based shall be deemed to be included within the term “Taxes” for the
purposes hereof.

(B) The term “Tax Year” shall mean the period of twelve (12) calendar months
beginning on January 1 of the year in which the Term commences, and each
succeeding twelve (12)-month period thereafter.

Section 3.2 Any Taxes for a real estate fiscal tax year, a part of which is
included within a particular Tax Year and a part of which is not so included,
shall be apportioned on the basis of the number of days in the real estate
fiscal tax year included in the particular Tax Year for the purpose of making
the computations under Section 3.3.

Section 3.3 For each Tax Year, any part of which shall occur during the Term,
Tenant shall pay to Landlord an amount (prorated to the extent provided in
Section 3.10, if applicable) (herein called “Tenant’s Tax Payment”) equal to
Tenant’s Tax Proportionate Share of the Taxes for such Tax Year. Tenant’s Tax
Payment shall be paid by Tenant to Landlord in twelve (12)

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

equal monthly installments (subject to the further provisions of this
Section 3.3), the first of which shall be due within ten (10) days after receipt
of a Landlord’s Tax Statement, regardless of whether such Landlord’s Tax
Statement is received prior to, on or after the first day of such Tax Year and
the remaining installments shall be due on the first day of each month
thereafter. Landlord shall bill (herein called “Landlord’s Tax Statement”)
Tenant for any Tenant’s Tax Payment installment(s) payable by Tenant pursuant to
this Article, such bill to set forth in reasonable detail the computation of the
Tax Payment and the particular installment(s) thereof being billed. In the event
of any increase in the Taxes for any Tax Year, whether during or after such Tax
Year, or any decrease in the Taxes during such Tax Year, the Tax Payment for
such Tax Year shall be appropriately adjusted and paid or refunded, as the case
may be, in accordance therewith. If, during the Term, Taxes are required to be
paid (either to the appropriate taxing authorities or as tax escrow payments to
the Lessor or the Mortgagee), in full or in quarterly or other installments on
any other date or dates than as presently required, then Tenant’s Tax Payments
shall be correspondingly accelerated or revised so that installments of Tenant’s
Tax Payment are due at least thirty (30) days prior to the date payments are due
to the taxing authorities, the Lessor or the Mortgagee.

Section 3.4 Only Landlord shall be eligible to institute tax reduction or other
proceedings to reduce Taxes. If Landlord shall receive a refund of the Taxes for
any Tax Year, Landlord shall either pay to Tenant, or permit Tenant to credit
against subsequent payments under this Lease, (a) Tenant’s Tax Proportionate
Share of the net refund (after deducting from such total refund the costs and
expenses, including, but not limited to, appraisal, accounting and legal fees of
obtaining the same, to the extent that such costs and expenses were not included
in the Taxes for such Tax Year), or (b) the amount of any Tax rebate directly
attributable to the Tenant Improvements capitalized by Tenant exclusive of the
TI Allowance and separately itemized on such tax invoice; provided, however,
such payment or credit to Tenant shall in no event exceed Tenant’s Tax Payment
paid for such Tax Year. Any refund of Taxes payable to Tenant under this Section
shall include interest, but only if and to the extent Landlord receives interest
on such Tax refund from the taxing authority.

Section 3.5 Omitted.

Section 3.6 At any time and from time to time Landlord may, in its sole
discretion, calculate Taxes based on the separate tax lot upon which a Building
is then located or such multiple tax lots designed by Landlord in its sole
discretion, provided a Building is then located on one or more of such multiple
tax lots, and in which case the term “Tenant’s Tax Proportionate Share” shall
mean the percentage that represents a fraction, the numerator of which is the
number of square feet of rentable area in the Premises (excluding the 777
Premises), and the denominator of which is the aggregate number of square feet
of rentable area of all buildings then on such tax lot or lots included in such
calculation. Landlord intends to and shall have the right at any time to cause
part or parts of the Land to become a separate tax lot or separate tax lots in
connection with future development thereof, in which event, commencing on the
date on which Taxes on such separate tax lot or lots are paid by a third party,
Taxes shall no longer include the real estate taxes, assessments and special
assessments imposed on such separate tax lot or lots.

Section 3.7 If any building is enlarged, demolished or removed from the Land or
any new building is erected on the Land, the term “Tenant’s Tax Proportionate
Share” shall mean the percentage that represents a fraction, the numerator of
which is the number of square feet of rentable area in the Premises (excluding
the 777 Premises), and the denominator of which is the aggregate number of
square feet of rentable area of all buildings then on the Land.

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 3.8 Tenant shall pay to Landlord upon demand as Additional Rent any
occupancy tax or rent tax now in effect or hereafter enacted, if payable by
Landlord in the first instance or hereafter required to be paid by Landlord.

Section 3.9 Landlord’s failure to render any Landlord’s Statement with respect
to any Tax Year shall not prejudice Landlord’s right thereafter to render a
Landlord’s Statement with respect thereto or with respect to any subsequent Tax
Year, nor shall the rendering of a Landlord’s Statement prejudice Landlord’s
right thereafter to render a corrected Landlord’s Statement for that Tax Year.
Nothing herein contained shall restrict Landlord from issuing a Landlord’s
Statement at any time there is an increase in Taxes during any Tax Year or any
time thereafter. The rights and obligations of Landlord and Tenant under the
provisions of this Article 3 with respect to any Tenant’s Tax Payment shall
survive the Expiration Date.

Section 3.10 If the Commencement Date shall occur other than on the first day of
a Tax Year or a Tax Year ends after the expiration or termination of this Lease,
any Additional Rent in respect thereof payable under this Article shall be
equitably prorated to correspond to that portion of the Tax Year occurring
within the Term.

Section 3.11 The parties acknowledge that the rentable area of the 777 Premises
shall not be included in the calculation of Tenant’s Tax Proportionate Share.

ARTICLE 4

TENANT’S OPERATING PAYMENT

Section 4.1 For the purposes of this Article 4 and other provisions of this
Lease:

(A) The term “Operating Expenses” shall mean all expenses paid or incurred by
Landlord or on Landlord’s behalf in respect of the repair, maintenance and
operation of the Core Campus, the Existing Campus and buildings comprising other
Cost Pools as determined by the Landlord (and subject to Section 4.9 below),
including, without limitation, all expenses paid or incurred as a result of
Landlord complying with its obligations under this Lease. Operating Expenses
shall include, without limitation, (i) salaries, wages, medical, surgical, union
and general welfare benefits (including, without limitation, group life
insurance and pension and welfare payments and contributions and all other
fringe benefits paid to, for or with respect to all persons (whether employees
of Landlord or its managing agent) engaged in the repair, operation and
maintenance of the Core Campus (excluding employees to the extent their time is
not spent on the operation of the Core Campus); (ii) payroll taxes, workers’
compensation, uniforms, dry cleaning, and related expenses for such persons;
(iii) the cost of all charges for gas, steam, electricity, heat, ventilation,
air-conditioning, water and other utilities furnished to the buildings within
the Core Campus (including, without limitation, the common areas thereof)
together with any taxes on such utilities (excluding however, the cost of
electricity, heat, ventilating and air-conditioning described in clauses (9) and
(10) of this definition); (iv) the cost of painting the common areas of the
Project; (v) charges for telephone service for the management of the Core

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Campus; (vi) financial expenses incurred in connection with the operation of the
Core Campus, such as insurance premiums (including, without limitation,
liability insurance, fire and casualty insurance, rent insurance and any other
insurance), reasonable attorneys’ fees and disbursements (exclusive of any such
fees and disbursements incurred in applying for any reduction of Taxes or in
connection with the leasing of space in the Core Campus or the enforcement of
leases or in any way related to obtaining financing for the Project), auditing,
accounting and other professional fees and expenses, association dues and any
other ordinary and customary financial expenses incurred in connection with the
operation of the Core Campus; (vii) the cost of purchases and rentals of all
supplies (including, without limitation, building and cleaning supplies), tools
(including, without limitation, hand tools), materials and equipment (both
movable and immovable), and replacements for tools and equipment used in the
operation, maintenance, and repair of the Core Campus and sales and other taxes
thereon; (viii) charges of independent contractors (including, without
limitation, for window and other cleaning and janitorial and security services);
(ix) the cost of repairs and replacements made by Landlord; (x) the cost of
alterations and improvements to the Core Campus made by reason of Requirements
not in effect on the date hereof; (xi) payments under service contracts
(including, without limitation, for window and other cleaning and janitorial and
security services); (xii) management fees but not to exceed four percent (4%) of
the aggregate rents, additional rents, and other charges payable to Landlord by
tenants of the Core Campus; provided that if Landlord or an affiliate of
Landlord is the managing agent, then a sum equal to four percent (4%) of the
aggregate rents, additional rents and other charges payable to Landlord by
tenants in the Core Campus; (xiii) the reasonable costs of operating an on-site
management office, including, without limitation, the fair market rental value
thereof; and (xiv) all other charges properly allocable to the repair, operation
and maintenance of the Core Campus in accordance with generally accepted
accounting principles; excluding, however, (1) depreciation, (2) interest on and
amortization of debts, (3) ground rent, (4) leasehold improvements made for
existing or future tenants of the Core Campus, (5) brokerage commissions,
(6) refinancing costs, (7) costs and expenses in connection with the expansion
of buildings or the construction of new buildings, (8) Taxes, and (9) the cost
of Basic Electric and HVAC Electric (as such terms are defined in Section 30.1)
furnished to the Premises or to other tenants of the Core Campus and (10) the
cost of producing and furnishing steam and chilled water to provide heat,
ventilating and air-conditioning furnished to the Premises or to other tenants
of the Core Campus (11) costs paid or reimbursed directly by Tenant or another
tenant in the Project (as distinguished from costs that are passed along to
other tenants by virtue of provisions in their leases, analogous to this Article
4, which require them to pay a proportionate share of operating costs or
increases therein), (12) capital improvements that do not qualify under clause
(x) above and are not either (a) of a type which will reduce Operating Expenses
or (b) reasonably required to maintain the condition of the Project in
substantially the condition that it is as of the date hereof. If the capital
expenditure is of a type which will reduce Operating Expenses, and does not
qualify under the foregoing clause 12(b), then the amount of such expenditure
will not exceed the amount of Operating Expense savings achieved, and (13) costs
and expenses incurred in connection with the demolition and removal of any
buildings on the Land. The cost of any capital improvement (excluding any new
buildings or expansions of buildings) or machinery or equipment shall be
included in Operating Expenses for the Operating Year in which such improvement
was made or machinery or equipment was purchased, provided that to the extent
the cost of such capital improvement or machinery or equipment is required to be
capitalized for federal income tax purposes, such cost shall be amortized on a
straight-line basis over the useful life thereof utilized

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

for federal income tax purposes, and the annual amortization of such capital
improvement or machinery or equipment, together with interest on the unamortized
balance of such cost at the Applicable Rate, shall be included in Operating
Expenses. Any cost or expense shall be included in Operating Expenses for any
Operating Year no more than once, notwithstanding that such cost or expense may
fall under more than one of the categories listed above. Landlord may use
related or affiliated entities to provide services or furnish materials for the
Core Campus provided that the rates or fees charged by such entities are
competitive with those charged by unrelated or unaffiliated entities for the
same services or materials, unless a fee or rate is specified in this Lease, in
which event such fee or rate shall prevail. If during any Operating Year the
tenant or occupant of any space in the Core Campus undertook to perform work or
services therein in lieu of having Landlord perform the same and the cost
thereof would have been included in Operating Expenses if done by Landlord,
then, in any such event(s), the Operating Expenses for such Operating Year shall
include the amount that would have been incurred if Landlord had performed such
work or services, as the case may be, to the extent necessary only to allow
Landlord to collect in full Landlord’s actual cost for performing such work or
service for the remaining tenants of the Project. If less than all of the
rentable area of the Core Campus is occupied by tenants at any time during any
Operating Year, the Operating Expenses for such Operating Year shall be deemed
to be the amount that Operating Expenses would have been had all of such
rentable area been one hundred percent (100%) occupied throughout such Operating
Year. The provisions of the prior sentence with respect to adjustments of
Operating Expenses for vacancy, shall apply only to Operating Expenses which are
variable and which increase in the same relationship to the increase in
occupancy in the Buildings and shall not apply to any Operating Expenses which
do not vary with the level of occupancy in the Buildings. Operating Expenses
shall be calculated on the accrual basis of accounting. With respect to any
expenses paid or incurred by Landlord for the repair, maintenance and operation
of the Core Campus and other buildings on the Land not comprising the Core
Campus, Landlord shall equitably allocate, using good accounting principles,
said expenses between the Core Campus and such other buildings. Notwithstanding
the foregoing, Operating Expenses shall not include (i) expenditures for which
Landlord is reimbursed from any insurance carrier, Tenant (except pursuant to
Tenant’s obligation to pay its Proportionate Share of Operating Expenses) or
other source or (ii) franchise taxes and income taxes.

(B) The term “Landlord’s Operating Statement” shall mean a written statement
prepared by Landlord or its agent, setting forth Landlord’s computation of the
sum payable by Tenant under this Article for a specified Operating Year.

Section 4.2 For each Operating Year, any part of which occurs during the Term,
Tenant shall pay to Landlord an amount (prorated to the extent provided in
Section 4.6, if applicable) (herein called “Tenant’s Operating Payment”) equal
to Tenant’s Operating Proportionate Share of the Operating Expenses for such
Operating Year. Said payments shall be made as provided in Section 4.3.

Section 4.3 Landlord may furnish to Tenant, prior to the commencement of each
Operating Year (or, in the case of the Operating Year in which the Term
commences, prior to the Commencement Date), a written statement setting forth
Landlord’s estimate of the Operating Payment for such Operating Year. Tenant
shall pay to Landlord on the first day of each month during such Operating Year
(or the portion thereof subsequent to the Commencement Date, as the case may be)
an amount equal to one-twelfth of Landlord’s estimate of the Operating

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Payment for such Operating Year. If, however, Landlord shall furnish any such
estimate for an Operating Year subsequent to the commencement thereof, then (a)
until the first day of the month following the month in which such estimate is
furnished to Tenant, Tenant shall pay to Landlord on the first day of each month
an amount equal to the monthly sum payable by Tenant to Landlord under this
Section in respect of the last month of the preceding Operating Year; (b) after
such estimate is furnished to Tenant or included in or together with such
estimate, Landlord shall give notice to Tenant stating whether the installments
of the Operating Payment previously made for such Operating Year were greater or
less than the installments of the Operating Payment to be made for such
Operating Year in accordance with such estimate, and (i) if there shall be a
deficiency, Tenant shall pay to Landlord the amount thereof within ten (10) days
after demand therefor, or (ii) if there shall have been an overpayment, Landlord
shall promptly either refund to Tenant the amount thereof or permit Tenant to
credit the amount thereof against subsequent payments under this Article or
Article 4; and (c) on the first day of the month following the month in which
such estimate is furnished to Tenant, and monthly thereafter throughout the
remainder of such Operating Year, Tenant shall pay to Landlord an amount equal
to one-twelfth of the Operating Payment shown on such estimate. Landlord may, at
any time or from time to time during each Operating Year, furnish to Tenant a
revised statement of Landlord’s estimate of the Operating Payment for such
Operating Year; and in such case, the Operating Payment for such Operating Year
shall be adjusted and paid or refunded, as the case may be, substantially in the
same manner as provided in the preceding sentence.

Section 4.4 Within one hundred twenty (120) days after the end of each Operating
Year Landlord shall furnish to Tenant Landlord’s Operating Statement for such
Operating Year. If Landlord’s Operating Statement shows that the sums paid by
Tenant under Section 4.3 exceeded the Operating Payment to be paid by Tenant for
such Operating Year, Landlord shall promptly either refund to Tenant the amount
of such excess or permit Tenant to credit the amount of such excess against
subsequent payments under this Article or Article 3; and if Landlord’s Operating
Statement for such Operating Year shows that the sums so paid by Tenant were
less than the Operating Payment to be paid by Tenant for such Operating Year,
Tenant shall pay to Landlord the amount of such deficiency within ten (10) day’s
after demand therefor.

Section 4.5 Tenant, upon notice given within ninety (90) days after any
Landlord’s Operating Statement is sent to Tenant, may elect to have an Approved
Examiner examine such of Landlord’s books and records as are directly relevant
to the Landlord’s Operating Statement in question. Such Approved Examiner shall
complete its examination of such books and records within a reasonable period of
time after Tenant’s notice of examination is given to Landlord (but in no event
longer than ninety (90) days). An “Approved Examiner” shall mean an independent
certified public accountant or accountants (who may be an employee of Tenant)
which is not being compensated by Tenant, in whole or in part, on a contingency
basis provided that such Approved Examiner is not and has not during the Term
been affiliated with, a shareholder in, an officer, director, partner, or
employee of, any Manager during the Term or the Manager named in this Lease.
Tenant recognizes the confidential nature of Landlord’s books and records and
agrees that information obtained by it or an Approved Examiner during any
examination (including any compromise, settlement or adjustment relating to the
results of such examination) shall be maintained in strict confidence by Tenant
and such Approved Examiner. As a condition precedent to Tenant’s exercise of its
right to examine Landlord’s books and records, Tenant shall deliver to Landlord
a confidentiality agreement, reasonably satisfactory to Landlord, from the
Approved Examiner to the same effect as Tenant’s agreement contained in the
preceding

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

sentence. If, after such examination, such Approved Examiner shall dispute such
Landlord’s Operating Statement, either party may refer the decision of the
issues raised to a reputable independent firm of certified public accountants
which has not performed services valued at Twenty-Five Thousand Dollars
($25,000) or more for either party hereunder in the most recent three year
period, selected by Landlord and approved by Tenant, which approval shall not be
unreasonably withheld or delayed, and the decision of such accountants shall be
conclusively binding upon the parties. The fees and expenses involved in
resolving such dispute shall be borne by the unsuccessful party (and if both
parties are partially unsuccessful, the accountants shall apportion the fees and
expenses between the parties based upon the degree of success of each party). If
Tenant shall not give such notice within such ninety (90)-day period, then the
Operating Statement as furnished by Landlord shall be conclusive and binding
upon Tenant. Tenant, pending the resolution of any contest shall continue to pay
all sums as determined to be due in the first instance by Landlord’s Operating
Statement and upon the resolution of such contest, suitable adjustment shall be
made in accordance therewith with appropriate refund to be made by Landlord to
Tenant (or credit allowed Tenant against the Fixed Rent and Additional Rent
becoming due). If it is determined that Landlord, during an Operating Year,
overcharged Tenant for Operating Expenses by an amount that exceeds four percent
(4%) of Tenant’s total Operating Payment for such Operating Year, Landlord shall
reimburse Tenant for the reasonable cost incurred by Tenant in performing the
audit of Landlord’s books and records.

Section 4.6 If the Commencement Date shall occur other than on the first day of
an Operating Year or an Operating Year ends after the expiration or termination
of this Lease, any Additional Rent in respect thereof payable under this Article
shall be equitably prorated to correspond to that portion of the Operating Year
occurring within the Term.

Section 4.7 If any building comprising the Core Campus is enlarged, demolished
or removed from the Core Campus, or any building or the Land is added to the
Core Campus (which Landlord may do in its sole and absolute discretion), the
term “Tenant’s Operating Proportionate Share” shall be adjusted to mean the
percentage that represents a fraction the numerator of which is the number of
square feet of rentable area in the Premises (excluding the 777 Premises) and
the denominator of which is the aggregate number of square feet of rentable area
of all buildings then comprising the Core Campus.

Section 4.8 Landlord’s failure to render any Landlord’s Statement with respect
to any Operating Year shall not prejudice Landlord’s right thereafter to render
a Landlord’s Statement with respect thereto or with respect to any subsequent
Operating Year, nor shall the rendering of a Landlord’s Statement prejudice
Landlord’s right thereafter to render a corrected Landlord’s Statement for that
Operating Year. Nothing herein contained shall restrict Landlord from issuing a
Landlord’s Statement at any time there is an increase in Operating Expenses
during any Operating Year or any time thereafter. All rights and obligations of
Landlord and Tenant under the provisions of this Article 4 shall survive the
Expiration Date.

Section 4.9 Landlord shall have the right, from time to time, upon prior notice
to Tenant, to equitably allocate some or all of the Operating Expenses between
the Buildings and/or different buildings of the Core Campus and/or among
different tenants, regardless of use, of the Core Campus (the “Cost Pools”).
Landlord shall have the right to add, enlarge, demolish or remove any portion of
the Core Campus or Existing Campus, any building, or the Land (which Landlord
may do in its sole and absolute discretion). Tenant’s Operating Proportionate
Share for

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the applicable Cost Pool shall initially be a fraction, the numerator of which
is the number of square feet of rentable area in the Premises (excluding the 777
Premises) and the denominator of which is the aggregate number of square feet of
rentable area of all buildings then comprising the applicable Cost Pool;
provided, however, that Landlord shall have the right to proportionally adjust
Tenant’s Operating Proportionate Share based on Tenant’s usage, as reasonably
determined by Landlord.

Section 4.10 The parties acknowledge that the rentable area of the 777 Premises
shall not be included in the calculation of Tenant’s Operating Proportional
Share; however, Tenant shall pay, as part of Tenant’s Operating Payment, the
cost of all electrical power (including, without limitation, Basic Electric and
to the extent HVAC equipment serves the 777 Premises, HVAC Electric) provided to
the Premises (the “777 Electrical Payment”). Landlord shall install a submeter
for the 777 Premises at Landlord’s sole cost and expense. Landlord shall have
the right, but not the obligation to purchase, install and monitor submetering
equipment for the Premises and remainder of the Core Campus, the cost of which
shall be an Operating Expense (except for any electrical submeter installed for
the 777 Premises, which shall be at Landlord’s sole cost and expense).

ARTICLE 5

USE AND OCCUPANCY

Section 5.1 Tenant shall use and occupy the Premises for the Permitted Use and
for no other purpose. Landlord acknowledges and agrees that Tenant’s use of the
Premises will include the use of one (I) or more bio-reactors to the extent
permitted by the Requirements.

Section 5.2 Tenant shall not use the Premises or any part thereof, or permit the
Premises or any part thereof to be used, (1) for the business of photographic,
multilith or multigraph reproductions or offset printing (other than those which
are ancillary to an otherwise Permitted Use), (2) for an off-the-street retail
commercial banking, thrift institution, loan company, trust company, depository
or safe deposit business accepting deposits from the general public, (3) for the
off-the-street retail sale of travelers checks, money orders, drafts, foreign
exchange or letters of credit or for the receipt of money for transmission, (4)
by the United States government, the City or State of New York, any foreign
government, the United Nations or any agency or department of any of the
foregoing having or asserting sovereign immunity, (5) for the preparation,
dispensing or consumption of food or beverages in any manner whatsoever, except
for the preparation, dispensing and consumption of food by Tenant’s employees
who work in the Premises and not for the sale of food to any Persons other than
such employees, (6) as an employment agency, day-care facility, labor union,
school, or vocational training center (except for the training of employees of
Tenant intended to be employed at the Premises), (7) as a barber shop, beauty
salon or manicure shop, (8) omitted, (9) as offices of any public utility
company, (10) for data processing activities (other than those which are
ancillary to an otherwise Permitted Use), (11) medical offices or a medical
clinic, (12) for clerical support services or offices of public stenographers or
typists (other than those which are ancillary to an otherwise Permitted Use),
(13) as reservation centers for airlines or travel agencies, (14) for retail or
manufacturing use (except for manufacturing as permitted in by the Permitted
Use), (15) as studios for radio, television or other media or (16) for the
production, testing, use, or disposal of any toxic chemicals. Furthermore,

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the Premises shall not be used for any purpose that would, in Landlord’s
reasonable judgment, tend to lower the first-class character of a Building,
create unreasonable or excessive elevator or floor loads, violate the
certificate of occupancy of a Building, impair or interfere with any of the
Buildings’ operations or the proper and economic heating, air-conditioning,
cleaning or any other services of a Building, interfere with the use of the
other areas of a Building by any other tenants, or impair the appearance of a
Building. Notwithstanding clause (16) of the immediately preceding sentence,
Tenant may use the Premises to produce, test or use those toxic chemicals which
are essential or incidental to the Tenant’s normal business operations,
consistent with, and customary for, the operation of a non-military, commercial
laboratory operated by Tenant and expressly permitted under all applicable
Requirements and, if required by any Requirements, a current and valid permit or
certificate issued by the Government Authority. If the Premises is used as set
forth in the immediately preceding sentence, Tenant shall do the following to
reduce the safety hazards associated with toxic chemicals: (a) use the highest
standard of care in all activities involving toxic chemicals; (b) arrange the
Premises in a manner to allow for adequate space and orderly placement of all
toxic chemicals and equipment used in connection with toxic chemicals;
(c) separate or create a defined area within the Premises for the use, storage,
production and/or testing of toxic chemicals; and (d) equip the Premises with
the following items if necessary or prudent: (i) supplemental lighting and
ventilation, (ii) air-supply and exhaust filters, (iii) a system for monitoring
environmental conditions, and (iv) any other items that are necessary, prudent
or required by any applicable Requirements.

Section 5.3 Landlord represents and warrants to Tenant that the current
certificate of occupancy for the Buildings and insurance requirements applicable
to the insurance maintained by Landlord on the Buildings’ permit the uses of the
Premises that are Permitted Uses.

ARTICLE 6

ALTERATIONS

Section 6.1 (A) Subject to obtaining Landlord’s prior written consent, which
consent shall not be unreasonably withheld or delayed, Tenant may, from time to
time, make any Alterations provided that: (i) the outside appearance of a
Building shall not be affected; (ii) the strength of a Building shall not be
affected; (iii) the structural parts of a Building shall not be adversely
affected; (iv) no part of a Building outside of the Premises shall be affected;
and (v) the proper functioning of the Building Systems shall not be adversely
affected and the use of such systems by Tenant shall not be increased beyond
Tenant’s allocable portion of the reserve

capacity thereof, if any. If consent to any Alterations is not given, Landlord
shall notify Tenant in sufficient detail to enable Tenant to amend its plans and
specifications regarding such Alterations to comply with Landlord’s objections.
Tenant may, without Landlord’s consent, but after written notice to Landlord,
perform decorative Alterations such as painting and carpeting.

(B) (1) Prior to making any Alterations, Tenant shall, at Tenant’s expense,
(i) submit to Landlord one set of mylar sepias and two sets of blue lines of
final, stamped and detailed plans and specifications (including layout,
architectural, electrical, mechanical and structural drawings) that comply with
all Requirements for each proposed Alteration, and Tenant shall not commence any
such

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Alteration without first obtaining Landlord’s approval of such plans and
specifications which consent shall not be unreasonably withheld or delayed, (ii)
obtain all permits, approvals and certificates required by any Government
Authorities, and (iii) furnish to Landlord duplicate original policies of
worker’s compensation insurance (covering all persons to be employed by Tenant,
and Tenant’s contractors and subcontractors, in connection with such Alteration)
and commercial general liability insurance (including premises operation, bodily
injury, personal injury, death, independent contractors, products and completed
operations, broad form contractual liability and broad form property damage
coverages) in such form, with such companies, for such periods and in such
amounts as Landlord may reasonably approve, naming Landlord and its agents, any
Lessor and any Mortgagee, as additional insureds. If Landlord previously has
provided Tenant or its architect with base building plans on a CADD disk, Tenant
shall also submit Tenant’s plans and any changes thereto by disk. Upon
completion of such Alteration, Tenant, at Tenant’s expense, shall obtain
certificates of final approval of such Alterations required by any Government
Authority and shall furnish Landlord with copies thereof, together with the
“as-built” plans and specifications for such Alterations. All Alterations shall
be made and performed in accordance with the plans and specifications therefor
as approved by Landlord, all Requirements, the Tenant Criteria Manual for the
Buildings and the Rules and Regulations. All materials and equipment to be
incorporated in the Premises as a result of any Alterations shall be first
quality and no such materials or equipment shall be subject to any lien,
encumbrance, chattel mortgage, title retention or security agreement, provided
that Tenant may finance its trade fixtures (and grant a security interest
thereon to secure such financing) with an Institutional Lender if such financing
is required by such lender to be paid in full during the Term. An “Institutional
Lender” shall mean a savings bank, a savings and loan association, a commercial
bank, a finance company (such as CIT or GECC), a trust company, which is
organized under the laws of the United States or Canada and subject to the
supervision of the Comptroller of the Currency, the Federal Reserve Board or a
state banking superintendent or commissioners, an insurance company, an
investment bank, a real estate mortgage investment conduit, a trustee in
securitization, or any assignee of any thereof (which assignee must also be an
Institutional Lender) organized and existing under the laws of the United States
or Canada, a real estate investment trust sponsored by an Institutional Lender
(which is not another real estate investment trust), or a union, federal, state,
municipal or secular employee’s welfare, benefit, pension or retirement fund.
Tenant shall deliver to Landlord, at the request of Landlord, which may be made
at any time and from time to time, evidence of the outstanding amount of, and
terms of, such financing and the identity of the lender thereof. In addition, no
such Alteration (except for the Tenant Improvements) for which the cost of labor
and materials (as estimated by Landlord’s architect, engineer or contractor) is
in excess of One Million ($1,000,000) Dollars (excluding decorative items and
Tenant’s trade fixtures), shall be undertaken prior to Tenant’s delivering to
Landlord such security for timely lien-free completion thereof as is reasonably
satisfactory to Landlord, and such Alteration shall be performed only under the
supervision of a licensed architect satisfactory to Landlord. Notwithstanding
the foregoing, Landlord shall not require Tenant to deliver a completion bond or
other security in connection with Tenant’s initial Alterations or Tenant
Improvements. Notwithstanding the provisions of subsection B(1)(i) of this
Section 6.1, with respect to any Alterations for which the cost of labor and
materials (as estimated by Landlord’s architect or contractor) is less than Two
Hundred Thousand ($200,000) Dollars, either individually or in the aggregate
with any other Alterations constructed in any six (6) month period, Tenant shall
not be obligated to submit the detailed plans and specifications referred to in
subsection (B)(1)(i) (unless required by any Requirements), but in lieu of such
detailed plans and specifications, Tenant shall submit to Landlord five (5) sets
of

 

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

documentation sufficient adequately to inform Landlord and its architect and
engineer of the Alterations proposed to be made by Tenant.

(2) Landlord reserves the right to disapprove any plans and specifications in
part, to reserve approval of items shown thereon pending its review and approval
of other plans and specifications, and to condition its approval upon Tenant
making revisions to the plans and specifications or supplying additional
information. Tenant agrees that any review or approval by Landlord of any plans
and/or specifications with respect to any Alteration is solely for Landlord’s
benefit, and without any representation, warranty or liability whatsoever to
Tenant or any other Person with respect to the adequacy, correctness or
sufficiency or with respect to Requirement or otherwise. Landlord agrees to
grant its approval or disapproval of any plans, or revisions to plans, within
ten (10) days of the date such plans are delivered to Landlord in the form
required by this Lease.

(C) Except as otherwise provided herein, Tenant shall be permitted to perform
Alterations during Operating Hours, provided that such work does not materially
interfere with or interrupt the operation and maintenance of the Buildings (as
determined by Landlord) or unreasonably interfere with or interrupt the use and
occupancy of the Buildings by any other tenants in the Buildings. Otherwise,
Alterations shall be performed at such times and in such manner as Landlord may
from time to time reasonably designate. All Alterations (including wiring and
cabling from the raceways and conduits located in the Premises) shall become a
part of the Building and shall be Landlord’s property from and after the
installation thereof and may not be removed or changed without Landlord’s
consent. Notwithstanding the foregoing if, on or before the date Landlord
approves Tenant’s plans and specifications (or other documentation) for
Alterations (including wiring and cabling), Landlord notifies Tenant that
Landlord is reserving the right to require Tenant to remove the same or any
portion thereof, then Landlord prior to the Expiration Date, may require Tenant
to remove all of such Alterations (including wiring and cabling) or any
specified portion thereof and to repair and restore in a good and workmanlike
manner to Building standard condition (reasonable wear and tear excepted) any
damage to the Premises or a Building caused by such removal. All Tenant’s
Property shall remain the property of Tenant and, on or before the Expiration
Date, may be removed from the Premises by Tenant at Tenant’s option; provided,
however, that Tenant shall repair and restore in a good and workmanlike manner
any damage to the Premises or a Building caused by such removal. The provisions
of this Section 6.1(C) shall survive the expiration or earlier termination of
this Lease.

(D) All Alterations shall be performed, at Tenant’s sole cost and expense, by
contractors, subcontractors or mechanics approved by Landlord, such approval not
to be unreasonably withheld or delayed. Prior to Tenant making any Alterations,
Landlord or Manager, at Tenant’s request, shall furnish Tenant with a list of
contractors, subcontractors and mechanics who may perform Alterations in or to
the Premises on behalf of Tenant. If Tenant shall enter, within six (6) months
after Landlord shall furnish Tenant with such list, into a contract with any
contractor set forth on the list, Tenant shall not be required to obtain
Landlord’s consent to such contractor unless, prior to entering into a contract
with such contractor or the commencement of work by the contractor, Landlord
notifies Tenant that such contractor has been removed from the list.

(E) (1) Any mechanic’s lien filed against the Premises or the Real Property for
work claimed to have been done for, or materials claimed to have been furnished
to,

 

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Tenant shall be cancelled or discharged by Tenant, by payment or filing of the
bond required by law, within twenty-five (25) days after such lien shall be
filed, and Tenant shall indemnify and hold Landlord harmless from and against
any and all costs, expenses, claims, losses or damages resulting therefrom by
reason thereof.

(2) If Tenant shall fail to discharge such mechanic’s lien within the aforesaid
period, then, in addition to any other right or remedy of Landlord, Landlord
may, but shall not be obligated to, discharge the same either by paying the
amount claimed to be due or by procuring the discharge of such lien by deposit
in court or bonding, and in any such event, Landlord shall be entitled, if
Landlord so elects, to compel the prosecution of an action for the foreclosure
of such mechanic’s lien by the lienor and to pay the amount of the judgment, if
any, in favor of the lienor, with interest, costs and allowances.

(3) Any amount paid by Landlord for any of the aforesaid charges and for all
expenses of Landlord (including, but not limited to, attorneys’ fees and
disbursements) incurred in defending any such action, discharging said lien or
in procuring the discharge of said lien, with interest on all such amounts at
the maximum legal rate of interest then chargeable to Tenant from the date of
payment, shall be repaid by Tenant within ten (10) days after written demand
therefor, and all amounts so repayable, together with such interest, shall be
considered Additional Rent.

Section 6.2 Tenant shall reimburse Landlord, within five (5) Business Days after
demand therefor, for any out-of-pocket expense incurred by Landlord for
reviewing the plans and specifications for any Alterations or inspecting the
progress of completion of the same.

Section 6.3 Tenant shall furnish to Landlord copies of records of all
Alterations and of the cost thereof within fifteen (15) days after request by
Landlord after the completion of such Alterations.

Section 6.4 Tenant shall not, at any time prior to or during the Term, directly
or indirectly employ, or permit the employment of, any contractor, mechanic or
laborer in the Premises, whether in connection with any Alteration or otherwise,
if such employment would interfere or cause any conflict with other contractors,
mechanics or laborers engaged in the construction, maintenance or operation of a
Building or the Project by Landlord, Tenant or others, or of any other property
owned by Landlord. In the event of any such interference or conflict, Tenant,
upon demand of Landlord, shall use best efforts to cause all contractors,
mechanics or laborers causing such interference or conflict to leave the
Buildings immediately. Notwithstanding the foregoing, Tenant shall have the
right to use union or non-union contractors to the extent permitted by the
Requirements.

ARTICLE 7

REPAIRS; FLOOR LOAD

Section 7.1 Tenant, at Tenant’s sole cost and expense, shall take good care of
the Premises and the fixtures, equipment and appurtenances therein (including
without limitation, any restrooms within the Premises) and make all repairs
thereto as and when needed to preserve

 

23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

them in good working order and condition, except for (a) reasonable wear and
tear, (b) obsolescence and (c) damage for which Tenant is not responsible
pursuant to the provisions of Article 13. Except as otherwise provided in this
Section 7.1, Tenant shall not be obligated to repair any Building Systems. The
design and decoration of the elevator areas of each floor of the Premises and
the public corridors of any floor of the Premises occupied by more than one (1)
occupant shall be under the sole control of Landlord. Notwithstanding any
provision contained in this Lease to the contrary, all damage or injury to the
Premises, and all damage or injury to any other part of a Building, or to its
fixtures, equipment and appurtenances (including Building Systems), whether
requiring structural or non-structural repairs, caused by the moving of Tenant’s
Property or caused by or resulting from any act or omission of, or Alterations
made by, Tenant or Persons Within Tenant’s Control, shall be repaired by Tenant,
at Tenant’s sole cost and expense, to the reasonable satisfaction of Landlord
(if the required repairs are non-structural in nature and do not affect any
Building Systems), or by Landlord at Tenant’s sole cost and expense (if the
required repairs are structural in nature or affect any Building Systems). All
of the aforesaid repairs shall be performed in a manner and with materials and
design of first class and quality consistent with first-class office buildings
in Westchester County and shall be made in accordance with the provisions of
Article 6. If Tenant shall fail, after ten (10) days notice (or such shorter
period as may be required because of an emergency), to proceed with due
diligence to make repairs required to be made by Tenant, the same may be made by
Landlord, at the expense of Tenant, and the expenses thereof incurred by
Landlord, with interest thereon at the Applicable Rate, shall be paid to
Landlord, as Additional Rent, within ten (10) days after rendition of a bill or
statement therefor. Tenant shall give Landlord prompt notice of any defective
condition in any Building Systems located in, servicing or passing through the
Premises upon Tenant becoming aware of same.

Section 7.2 Tenant shall not place a load upon any floor of the Premises which
exceeds the load with such floor was designed to carry and which is allowed by
law. If Tenant is moving or locating any safe, machinery, equipment, freight,
bulky matter or fixture which requires special handling (as determined by
Landlord), Tenant shall employ only persons holding a Master Rigger’s license to
do said work. All work in connection therewith shall comply with the
Requirements, and shall be done during such hours as Landlord may reasonably
designate. Business machines and mechanical equipment shall be placed and
maintained by Tenant, at Tenant’s expense, in settings sufficient, in Landlord’s
reasonable judgment, to absorb and prevent vibration, noise and annoyance.

Section 7.3 Landlord shall (subject to Tenant’s reimbursement obligation
pursuant to Article 4) operate, maintain and make all necessary repairs (both
structural and non-structural) to the Building Systems and the public portions
of the Buildings, both exterior and interior, in conformance with standards
applicable to first-class office buildings in Westchester County, except for
those repairs for which Tenant is responsible pursuant to any other provision of
this Lease. Landlord acknowledges that Tenant’s business involves manufacturing
processes that are required to run uninterrupted for extended periods beyond
customary business hours and that Tenant will incur substantial additional cost
and expense if such manufacturing “runs” are interrupted. Landlord shall use
reasonable efforts to minimize interference with Tenant’s use and occupancy of
the Premises in making any repairs, alterations, additions or improvements and
shall, except in the case of an emergency, attempt to coordinate with Tenant in
making any repairs, alterations, additions or improvements so as to attempt to
minimize any interference with Tenant’s use and occupancy of the Premises;
provided, however, that Landlord shall have no

 

24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

obligation to employ contractors or labor at so-called overtime or other premium
pay rates or to incur any other overtime costs in connection with such repairs,
alterations, additions or improvements. Notwithstanding the foregoing, if Tenant
shall so request, Landlord shall employ contractors or labor at so-called
overtime or other premium pay rates or incur other overtime costs in making such
repairs, alterations, additions or improvements, provided Tenant shall pay to
Landlord, as Additional Rent, within ten (10) days after demand therefor, an
amount equal to the excess costs incurred by Landlord by reason of compliance
with Tenant’s request. Except as expressly provided in this Lease, there shall
be no allowance to Tenant for a diminution of rental value and no liability on
the part of Landlord by reason of inconvenience, annoyance or injury to business
arising from Landlord, Tenant or others making, or failing to make, any repairs,
alterations, additions or improvements in or to any portion of a Building or the
Premises, or its fixtures, appurtenances or equipment.

ARTICLE 8

WINDOW CLEANING

Section 8.1 Tenant shall not clean, nor require, permit, suffer or allow any
window in the Premises to be cleaned, from the outside in violation of
Section 202 of the Labor Law, or any other applicable law, or of any other board
or body having jurisdiction.

ARTICLE 9

REQUIREMENTS OF LAW

Section 9.1 Tenant shall not do, and shall not permit Persons Within Tenant’s
Control to do, any act or thing in or upon the Premises or a Building which will
invalidate or be in conflict with the certificate of occupancy for the Premises
or a Building or violate any Requirements. Tenant shall, at Tenant’s sole cost
and expense, take all action, including any required Alterations necessary to
comply with all Requirements (including, but not limited to, applicable terms of
the Americans With Disabilities Act of 1990 (the “ADA”), as modified and
supplemented from time to time) which shall impose any violation, order or duty
upon Landlord or Tenant arising from, or in connection with, the Premises,
Tenant’s occupancy, use or manner of use of the Premises (including, without
limitation, any occupancy, use or manner of use that constitutes a “place of
public accommodation” under the ADA), or any installations in the Premises, or
required by reason of a breach of any of Tenant’s covenants or agreements under
this Lease, whether or not such Requirements shall now be in effect or hereafter
enacted or issued, and whether or not any work required shall be ordinary or
extraordinary or foreseen or unforeseen at the date hereof. Notwithstanding the
preceding sentence, Tenant shall not be obligated to perform any Alterations
necessary to comply with any Requirements, unless compliance shall be required
by reason of (i) any cause or condition arising out of any Alterations or
installations in the Premises (whether made by Tenant or by Landlord on behalf
of Tenant), or (ii) Tenant’s particular use, manner of use or occupancy on
behalf of Tenant of the Premises (as opposed to mere laboratory and office use),
or (iii) any breach of any of Tenant’s covenants or agreements under this Lease,
or (iv) any wrongful act or omission by Tenant or Persons Within Tenant’s
Control, or (v) Tenant’s use or manner of use or occupancy of the

 

25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Premises as a “place of public accommodation” within the meaning of the ADA, in
which event Tenant’s obligation to perform any Alteration by reason of this
clause (v) shall apply only to the Premises.

(A) Landlord shall, at Landlord’s sole cost and expense, take all action
necessary to comply with all Requirements (including, but not limited to,
applicable terms of the ADA), which shall impose any violation, order or duty
upon Landlord or Tenant arising from, or in connection with, the Landlord
Improvements, the common elevators in the Buildings and other common area of the
Buildings of which Landlord has the responsibility to maintain hereunder.

Section 9.2 Tenant covenants and agrees that Tenant shall, at Tenant’s sole cost
and expense, comply at all times with all Requirements governing the use,
generation, storage, treatment and/or disposal of any Hazardous Materials (as
defined below), the presence of which results from or in connection with the act
or omission of Tenant or Persons Within Tenant’s Control or the breach of this
Lease by Tenant or Persons Within Tenant’s Control. The term “Hazardous
Materials” shall mean any biologically or chemically active or other toxic or
hazardous wastes, pollutants or substances, including, without limitation,
asbestos, PCBs, petroleum products and by-products, substances defined or listed
as “hazardous substances” or “toxic substances” or similarly identified in or
pursuant to the Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. § 9601 et seq., and as hazardous wastes under the Resource
Conservation and Recovery Act, 42 U.S.C. § 6010, et seq., any chemical substance
or mixture regulated under the Toxic Substance Control Act of 1976, as amended,
15 U.S.C. § 2601, et seq., any “toxic pollutant” under the Clean Water Act, 33
U.S.C. § 466 et seq., as amended, any hazardous air pollutant under the Clean
Air Act, 42 U.S.C. § 7401 et seq., hazardous materials identified in or pursuant
to the Hazardous Materials Transportation Act, 49 U.S.C. § 1802, et seq., and
any hazardous or toxic substances or pollutant regulated under any other
Requirements. Tenant shall agree to execute, from time to time, at Landlord’s
request, representations and the like concerning Tenant’s best knowledge and
belief regarding the presence of Hazardous Materials in, on, under or about the
Premises, the Buildings or the Land. Tenant shall indemnify and hold harmless
all Indemnitees from and against any loss, cost, damage, liability or expense
(including attorneys’ fees and disbursements) arising by reason of any clean up,
removal, remediation, detoxification action, diminution in value of the
Premises, damages for the loss or amenity of the Premises or any other activity
required or recommended of any Indemnitees by any Government Authority by reason
of the presence in or about the Buildings or the Premises of any Hazardous
Materials, as a result of or in connection with the act or omission of Tenant or
Persons Within Tenant’s Control or the breach of this Lease by Tenant or Persons
Within Tenant’s Control. Without limiting the foregoing, if any Hazardous
Materials attributable to Tenant or Persons Within Tenant’s Control, or the
activities of any of them, are being used, stored, generated, or tested under or
about the Premises in a manner that violates any Requirement, Tenant shall
promptly take all actions, at its sole cost and expense, necessary to comply
with all Requirements; provided that, except in emergency situations (in which
case Notice shall be given to Landlord as soon as practicable), Landlord’s
approval of such actions shall first be obtained, which approval shall not be
unreasonably withheld or delayed. The foregoing covenants and indemnity shall
survive the expiration or any termination of this Lease. Tenant shall, upon
becoming aware of same, give prompt written notice to Landlord of (i) any
condition in or near the Premises that shall pose a threat to the health, safety
or welfare of humans, (ii) any proceeding or inquiry by any patty (including any
Government Authority) with

 

26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

respect to the presence of any Hazardous Materials in, from or about the
Premises, (iii) all claims made or threatened by any third party (including any
Government Authority) against Tenant or any party occupying the Premises
relating to any loss or injury resulting from any Hazardous Materials in the
Premises, and (iv) Tenant’s discovery of any occurrence or condition in the
Premises, the Buildings or the Project that reasonably could cause the Buildings
or the Project to be subject to any investigation or cleanup pursuant to any
Requirement.

Section 9.3 If Tenant shall receive notice of any violation of, or defaults
under, any Requirements, liens or other encumbrances applicable to the Premises,
Tenant shall give prompt notice thereof to Landlord.

Section 9.4 If any governmental license or permit shall be required for the
proper and lawful conduct of Tenant’s business and if the failure to secure such
license or permit would, in any way, adversely affect Landlord, the Buildings or
the Project, then Tenant, at Tenant’s expense, shall promptly procure and
thereafter maintain, submit for inspection by Landlord, and at all times comply
with the terms and conditions of, each such license or permit.

Section 9.5 Tenant, at Tenant’s sole cost and expense and after notice to
Landlord, may contest, by appropriate proceedings prosecuted diligently and in
good faith, the legality or applicability of any Requirement affecting the
Premises provided that: (a) neither Landlord nor any Indemnitees shall be
subject to criminal penalties, nor shall the Real Property or any part thereof
be subject to being condemned or vacated, nor shall the certificate of occupancy
for the Premises or the Buildings be suspended or threatened to be suspended, by
reason of non-compliance or by reason of such contest; (b) before the
commencement of such contest, if Landlord or any Indemnitees may be subject to
any civil fines or penalties or if Landlord may be liable to any independent
third party as a result of such non-compliance, then Tenant shall furnish to
Landlord either (i) a bond of a surety company satisfactory to Landlord, in form
and substance reasonably satisfactory to Landlord, and in an amount equal to one
hundred twenty percent (120%) of Landlord’s reasonable estimate of the sum of
(A) the cost of such compliance, (B) the penalties or fines that may accrue by
reason of such non-compliance (as reasonably estimated by Landlord) and (C) the
amount of such liability to independent third parties, and shall indemnify
Landlord (and any Indemnitees) against the cost of such compliance and liability
resulting from or incurred in connection with such contest or non-compliance; or
(ii) other security reasonably satisfactory in all respects to Landlord;
(c) such non-compliance or contest shall not constitute or result in a violation
(either with the giving of notice or the passage of time or both) of the terms
of any Mortgage or Superior Lease, or if such Superior Lease or Mortgage
conditions such non-compliance or contest upon the taking of action or
furnishing of security by Landlord, such action shall be taken or such security
shall be furnished at the expense of Tenant; and (d) Tenant shall keep Landlord
regularly advised as to the status of such proceedings.

Section 9.6 (A) Landlord may, at its option and at Landlord’s expense, cause to
be performed on or before the Commencement Date and provide to Tenant a phase I
environmental assessment of the Premises, together with such additional reports
and testing (including a phase II environmental assessment), if necessary in
Landlord’s sole discretion from an environmental consultant selected by Landlord
(the “Initial Environmental Audit”).

(B) After Tenant has vacated the Premises in accordance with the terms and
conditions of this Lease, but no later than fifteen (15) days after the
expiration or sooner

 

27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

termination of this Lease, Landlord may obtain a phase I environmental
assessment of the Premises, together with such additional reports and testing
(including a phase II environmental assessment) if necessary in Landlord’s sole
discretion using the consultant who initially prepared the Initial Environmental
Audit, or if that consultant is unavailable or, if an Initial Environmental
Audit had not been conducted, another licensed environmental consultant
reasonably acceptable to Landlord, to determine the environmental status of the
Premises as of the date of that environmental update (the “Environmental
Update”). The cost of the foregoing environmental assessment shall be divided
evenly between the Landlord and Tenant, except if any Hazardous Material
remediation work is required as a result of Tenant’s acts or omissions, Tenant
shall bear the entire cost of such environmental assessment and shall be
entitled to receive a copy of all such assessment reports. Tenant shall pay to
Landlord any amounts payable hereunder within fifteen (15) days after being
billed therefor.

(C)    Tenant’s obligations under Section 9.2 of this Lease shall also apply to
any Hazardous Materials which are revealed by the Environmental Update (or any
inspection by Landlord prior to Tenant’s delivery of the Premises to Landlord),
but which were not revealed by the Initial Environmental Audit. This Section 9.6
shall survive the expiration or sooner termination of this Lease.

Section 9.7    (A)    At any time prior to the Expiration Date or sooner
termination of this Lease or to any assignment of this Lease or any subletting
of any portion of the Premises, Landlord, in its sole discretion, may inspect or
cause the inspection of the Premises for the purpose of determining whether or
not Tenant is in compliance with this Article 9 and whether or not to conduct
more detailed inspection, sampling and testing of the Premises to determine
whether all Hazardous Materials are being used, stored, generated or tested in
accordance with all Requirements.

(B)    If as a result of any inspection, sampling or testing, it is determined
that there exists upon the Premises Hazardous Materials other than in compliance
with this Lease and all Requirements, then, Tenant shall, at its sole cost and
expense, immediately comply with the fifth sentence in Section 9.2 and all other
Articles of this Lease as applicable and appropriate.

(C)    Tenant shall fully cooperate with Landlord in connection with any rules
and regulations of Landlord regarding Tenant’s use, production or storage of
Hazardous Materials upon the Premises including, but not limited to, promptly
completing and returning to Landlord any questionnaires regarding Hazardous
Materials.

(D)    All of Landlord’s costs in reviewing the inspection and sampling plan and
test results and developing a plan for and monitoring the cleanup and site
detoxification, shall be paid by Tenant, as Additional Rent, within twenty (20)
days after receipt of an invoice therefor.

Section 9.8    Landlord represents and warrants to Tenant that, to Landlord’s
actual knowledge, there is no asbestos in the Premises or the public areas of
the Buildings, except for the possible presence of asbestos in certain pipes,
which is either encapsulated or is not in friable condition. If it is hereafter
determined that asbestos which is present in the Premises on the Commencement
Date is friable and not disturbed by Alterations to be made by Tenant in
accordance herewith, then, provided Tenant is not in default hereunder beyond
applicable notice and grace and the need for removal or encapsulation of such
asbestos does not arise as a result of

 

28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the negligent or wrongful acts or omissions of Tenant or its agent, subtenant,
employee, contractor or invitee, Landlord shall promptly at its expense, remove
or (provided Tenant’s permitted Alternations will not be materially adversely
affected thereby) encapsulate such asbestos in accordance with applicable
Requirements. Landlord shall perform such work in a manner as to have the least
practicable interference with Tenant’s use and operations in the Premises,
recognizing Tenant’s sensitive laboratory work.

ARTICLE 10

SUBORDINATION

Section 10.1    Subject to the provisions in Section 10.5 below, this Lease
shall be subject and subordinate to each Superior Lease and to each Mortgage,
whether made prior to or after the execution of this Lease, and to all renewals,
extensions, supplements, amendments, modifications, consolidations and
replacements thereof or thereto, substitutions therefor, and advances made
thereunder. This clause shall be self-operative and no further agreement of
subordination shall be required to make the interest of any Lessor or Mortgagee
superior to the interest of Tenant hereunder. In confirmation of such
subordination, however, Tenant shall promptly execute and deliver, at its own
cost and expense, any document, in recordable form if requested, that Landlord,
any Lessor or any Mortgagee may request to evidence such subordination; and if
Tenant fails to execute, acknowledge or deliver any such document within ten
(10) days after request thereof, Tenant hereby irrevocably constitutes and
appoints Landlord as Tenant’s attorney-in-fact, coupled with an interest, to
execute, acknowledge and deliver any such document for and on behalf of Tenant.
Tenant shall not knowingly do anything that would constitute a default under any
Superior Lease or Mortgage, or omit to do anything that Tenant is obligated to
do under the terms of this Lease so as to cause Landlord to be in default
thereunder. If, in connection with the financing of the Real Property, the
Buildings or the interest of the lessee under any Superior Lease, or if, in
connection with the entering into of a Superior Lease, any lending institution
or Lessor, as the case may be, requests reasonable modifications of this Lease
that do not increase rent or change the Term of this Lease, or materially and
adversely affect the rights or obligations of Tenant under this Lease, Tenant
shall make such modifications.

Section 10.2    If, at any time prior to the expiration of the Term, any
Superior Lease shall terminate or shall be terminated for any reason, or any
Mortgagee comes into possession of the Real Property or the Buildings or the
estate created by any Superior Lease by receiver or otherwise, Tenant agrees,
subject to the provisions in Section 10.5 below, at the election and upon demand
of any owner of the Real Property or the Buildings, or of the Lessor, or of any
Mortgagee in possession of the Real Property or the Buildings, to attorn, from
time to time, to any such owner, Lessor or Mortgagee or any person acquiring the
interest of Landlord as a result of any such termination, or as a result of a
foreclosure of the Mortgage or the granting of a deed in lieu of foreclosure,
upon the then executory terms and conditions of this Lease (except as provided
below), for the remainder of the Term, provided that such owner, Lessor or
Mortgagee, as the case may be, or receiver caused to be appointed by any of the
foregoing, is then entitled to possession of the Premises. Provided that in the
event of any conflict between the applicable Non-Disturbance Agreement (as
hereinafter defined) and this Section 10.2, the applicable Non-Disturbance
Agreement shall govern and control any such attornment shall be made upon the
condition that no such owner, Lessor or Mortgagee shall be:

 

29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(1)    liable for any act or omission of any prior landlord (including without
limitation, the then defaulting landlord) although such owner, Lessor or
Mortgagee shall be obligated to correct any conditions existing at the date of
attornment which violate such party’s obligations as Landlord hereunder; or

(2)    subject to any defense or offsets (except as expressly set forth in this
Lease) which Tenant may have against any prior landlord (including without
limitation, the then defaulting landlord); or

(3)    bound by any payment of Rental which Tenant might have paid for more than
the current month to any prior landlord (including, without limitation, the then
defaulting landlord), except for refunds or credits of Taxes or Operating
Expenses due to Tenant; or

(4)    bound by any amendment, modification, surrender or termination of this
Lease made without Lessor’s or Mortgagee’s prior written consent.

The provisions of this Section 10.2 shall inure to the benefit of any such
owner, Lessor or Mortgagee, shall apply notwithstanding that, as a matter of
law, this Lease may terminate upon the termination of any such Superior Lease,
and shall be self-operative upon any such demand, and no further agreement shall
be required to give effect to said provisions. Subject to the provisions of
Section 10.5 below, Tenant, however, upon demand of any such owner, Lessor or
Mortgagee, shall execute, from time to time, agreements in confirmation of the
foregoing provision of this Section 10.2, satisfactory to any such owner, Lessor
or Mortgagee, and acknowledging such attornment and setting forth the terms and
conditions of its tenancy. Nothing contained in this Section 10.2 shall be
construed to impair any right otherwise exercisable by any such owner, Lessor or
Mortgagee.

Section 10.3    At any time and from time to time upon ten (10) days’ prior
notice to Tenant by Landlord or a Lessor or Mortgagee (which ten (10) day period
is not subject to any notice and cure periods otherwise provided in this Lease),
Tenant shall, without charge, execute, acknowledge and deliver a statement in
writing addressed to such party as Landlord, Lessor or Mortgagee, as the case
may be, may designate, in form satisfactory to Landlord, Lessor or Mortgagee, as
the case may be, certifying all or any of the following: (i) that this Lease is
unmodified and in full force and effect (or if there have been modifications,
that this Lease is in full force and effect as modified and stating the
modifications); (ii) whether the Term has commenced and Fixed Rent and
Additional Rent have become payable hereunder and, if so, the dates to which
they have been paid; (iii) whether or not, to the best knowledge of the signer
of such certificate, Landlord is in default in performance of any of the terms
of this Lease and, if so, specifying each such Event of Default of which the
signer may have knowledge; (iv) whether Tenant has accepted possession of the
Premises; (v) whether Tenant has made any claim against Landlord under this
Lease and, if so, the nature thereof and the dollar amount, if any, of such
claim; (vi) either that Tenant does not know of any default in the performance
of any provision of this Lease or specifying the details of any default of which
Tenant may have knowledge and stating what action Tenant is taking or proposes
to take with respect thereto; (vii) that, to the knowledge of Tenant, there is
no proceedings pending or threatened against Tenant before or by any court or
administrative agency which, if adversely decided, would materially and
adversely affect the financial condition or operations of Tenant or, if any such
proceedings are

 

30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

pending or threatened to the knowledge of Tenant, specifying and describing the
same; and (viii) such further information with respect to this Lease or the
Premises as Landlord may reasonably request or Lessor or Mortgagee may require;
it being intended that any such statement delivered pursuant hereto may be
relied upon by any prospective purchaser of the Real Property or any part
thereof or of the interest of Landlord in any part thereof, by any Mortgagee or
prospective Mortgagee, by any Lessor or prospective Lessor, by any tenant or
prospective tenant of the Real Property or any part thereof, or by any
prospective assignee of any Mortgage.

The failure of Tenant to execute, acknowledge and deliver to Landlord a
statement in accordance with the provisions of this Section 10.3 within said ten
(10) day period shall constitute an acknowledgement by Tenant, which may be
relied on by any person who would be entitled to rely upon any such statement,
that such statement as submitted by Landlord is true and correct.

Section 10.4    As long as any Superior Lease or Mortgage exists, Tenant shall
not seek to terminate this Lease by reason of any act or omission of Landlord
until Tenant has given written notice of such act or omission to all Lessors and
Mortgagees at such addresses as may have been furnished to Tenant by such
Lessors and Mortgagees and, if any such Lessor or Mortgagee, as the case may be,
notifies Tenant within thirty (30) days following receipt of such notice of its
intention to remedy such act or omission using diligent and continuous efforts,
until a reasonable period of time shall have elapsed following the giving of
such notice, provided that during such period such Lessors and Mortgagees shall
diligently and continuously pursue the remedy of such act or omission, which
such Lessors and Mortgagees shall have the right, but not the obligation, to do.

Section 10.5    (A) As used in this Article 10, the term Non-Disturbance
Agreement shall mean an agreement in recordable form that provides in substance
that, so long as Tenant shall not then be in default in the performance of any
of its obligations under this Lease beyond any period provided for herein for
the cure of such default, Tenant’s possession of the Premises in accordance with
this Lease shall not be disturbed by such person giving the non-disturbance
agreement or any successor or purchaser at a foreclosure sale (as the case may
be) which shall succeed to the rights of Landlord under this Lease. Such
agreement shall be in such form as is customarily used by the Mortgagee or
Lessor if it is an institutional lender. Tenant shall reimburse Landlord upon
demand for any and all costs and expenses (including, without limitation,
reasonable attorneys’ fees and disbursements) incurred or payable by Landlord in
connection with obtaining each such non-disturbance agreement.

(B)    With respect to any Mortgage, the provisions of Section 10.1 of this
Lease shall only operate to subject and subordinate this Lease to the Mortgage
if the holder of the Mortgage shall furnish a Non-Disturbance Agreement to
Tenant.

(C)    Landlord represents and warrants to Tenant that, as of the Execution
Date, Landlord is the owner of the Land and the Buildings in fee simple absolute
and there are currently no Superior Leases or Mortgages in existence.

 

31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE 11

RULES AND REGULATIONS

Section 11.1 Tenant and Persons Within Tenant’s Control shall comply with the
Rules and Regulations. Nothing contained in this Lease shall be construed to
impose upon Landlord any duty or obligation to enforce the Rules and Regulations
or the terms, covenants or conditions in any other lease against any other
tenant, and Landlord shall not be liable to Tenant for violation of the same by
any other tenant, its employees, agents, visitors or licensees. Landlord shall
not discriminate against Tenant in enforcing the Rules and Regulations. In case
of any conflict or inconsistency between the provisions of this Lease and of any
of the Rules and Regulations as originally or as hereinafter adopted, the
provisions of this Lease shall control.

ARTICLE 12

INSURANCE, PROPERTY LOSS OR DAMAGE; REIMBURSEMENT

Section 12.1 (A) No Tenant shall entrust any property to any Building employee.
Any Building employee to whom any property is entrusted by or on behalf of
Tenant in violation of the foregoing prohibition shall be deemed to be acting as
Tenant’s agent with respect to such property and neither Landlord nor its agents
shall be liable for any damage to property of Tenant or of others entrusted to
employees of the Buildings, nor for the loss of or damage to any property of
Tenant by theft or otherwise. Landlord and Landlord’s agents shall not be liable
for any damage to any of Tenant’s Property or for interruption of Tenant’s
business caused by other tenants or persons in the Buildings. Landlord shall not
be liable for any latent defect in the Premises or in the Buildings.

(B) If at any time any windows of the Premises are temporarily closed, darkened
or covered for any reason, including Landlord’s own acts if reasonably necessary
in connection with the operation of the Project, or if any such windows are
permanently closed, darkened or covered by reason of any Requirements, Landlord
shall not be liable for any damage Tenant may sustain thereby, and Tenant shall
not be entitled to any compensation therefor nor abatement of Fixed Rent or any
other item of Rental, nor shall the same release Tenant from Tenant’s
obligations hereunder nor constitute an eviction. Except in case of emergency,
Landlord shall give Tenant reasonable prior written notice of any such closure
or darkening.

(C) Tenant shall give notice to Landlord promptly after Tenant learns of any
accident, emergency, occurrence for which Landlord might be liable, fire or
other casualty and all damages to or defects in the Premises or the Buildings
for the repair of which Landlord might be responsible or which constitutes
Landlord’s property. Such notice shall be given by telecopy or personal delivery
to the address(es) of Landlord in effect for notice.

Section 12.2 Tenant shall not do or permit to be done any act or thing in or
upon the Premises which will invalidate or be in conflict with the terms of the
New York State standard policies of fire insurance and liability (hereinafter
referred to as “Building Insurance”); and Tenant, at Tenant’s own expense, shall
comply with all rules, orders, regulations and requirements of all insurance
boards, and shall not do or permit anything to be done in or upon

 

32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the Premises or bring or keep anything therein or use the Premises in a manner
which increases the rate of premium for any of the Building Insurance over the
rate in effect at the commencement of the Term of this Lease.

Section 12.3 If by reason of any failure of Tenant to comply with the provisions
of this Lease, the rate of premium for Building Insurance or other insurance on
the property and equipment of Landlord shall increase, Tenant shall reimburse
Landlord for that part of the insurance premiums thereafter paid by Landlord
which shall have been charged because of such failure by Tenant. Tenant shall
make said reimbursement on the first day of the month following such payment by
Landlord and receipt of notice thereof.

Section 12.4 (A) At Tenant’s own cost and expense, Tenant shall obtain, maintain
and keep in full force and effect during the Term commercial general liability
insurance (without deductible) in a form approved in New York State (including
broad form property damage coverages). The limits of liability shall be not less
than Five Million and 00/100 ($5,000,000.00) Dollars per occurrence, which
amount may be satisfied with a primary commercial general liability policy of
not less than $1,000,000.00 and an excess (or “Umbrella”) liability policy
affording coverage, at least as broad as that afforded by the primary commercial
general liability policy, in an amount not less than $4,000,000.00. Landlord,
BioMed Realty Trust, Inc., BioMed Realty, L.P., the Manager, any Lessors and any
Mortgagees shall be included as additional insureds in said policies and shall
be protected against all liability arising in connection with this Lease. All
said policies of insurance shall be written as “occurrence” policies. Whenever,
in Landlord’s reasonable judgment, good business practice and changing
conditions indicate a need for additional amounts or different types of
insurance coverage, Tenant shall, within ten (10) days after Landlord’s request,
obtain such insurance coverage, at Tenant’s expense.

(B) Tenant, at Tenant’s sole cost and expense, shall maintain all-risk
insurance, with deductibles in an amount reasonably satisfactory to Landlord,
protecting and indemnifying Tenant against any and all damage to or loss of any
Alterations and leasehold improvements, including any made by Landlord to
prepare the Premises for Tenant’s occupancy and Tenant’s Property. All said
policies shall cover the full replacement value of all Alterations, leasehold
improvements and Tenant’s Property.

(C) All policies of insurance shall be: (i) written as primary policy coverage
and not contributing with or in excess of any coverage which Landlord or any
Lessor may carry; and (ii) issued by reputable and independent insurance
companies rated in Best’s Insurance Guide or any successor thereto (or, if there
is none, an organization having a national reputation), as having a general
policyholder rating of “A” and a financial rating of at least “10”, and which
are licensed to do business in the State of New York or otherwise reasonably
acceptable to Landlord. Tenant shall, not later than ten (10) Business Days
prior to the Commencement Date, deliver to Landlord certificates the policies of
insurance and shall thereafter furnish to Landlord, at least thirty (30) days
prior to the expiration of any such policies and any renewal thereof, a
certificate of the new policy in lieu thereof. Each of said policies shall also
contain a provision whereby the insurer agrees not to cancel, fail to renew,
diminish or materially modify said insurance policy(ies) without having given
Landlord, the Manager and any Lessors and Mortgagees at least thirty (30) days
prior written notice thereof. Tenant shall promptly send to Landlord a copy of
all notices sent to Tenant by Tenant’s insurer. Upon request from Landlord,
tenant shall deliver copies of the policies of insurance for which certificates
were delivered to Landlord.

 

33



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(D) Tenant shall pay all premiums and charges for all of said policies, and, if
Tenant shall fail to make any payment when due or carry any such policy,
Landlord may, but shall not be obligated to, make such payment or carry such
policy, and the amount paid by Landlord, with interest thereon (at the
Applicable Rate), shall be repaid to Landlord by Tenant on demand, and all such
amounts so repayable, together with such interest, shall be deemed to constitute
Additional Rent hereunder. Payment by Landlord of any such premium, or the
carrying by Landlord of any such policy, shall not be deemed to waive or release
the default of Tenant with respect thereto.

Section 12.5 (A) Landlord shall cause each policy carried by Landlord insuring
the Buildings against loss, damage or destruction by fire or other casualty, and
Tenant shall cause each insurance policy carried by Tenant and insuring the
Premises and Tenant’s Alterations, leasehold improvements and Tenant’s Property
against loss, damage or destruction by fire or other casualty, to be written in
a manner so as to provide that the insurance company waives all rights of
recovery by way of subrogation against Landlord, Tenant and any tenant of space
in the Buildings in connection with any loss or damage covered by any such
policy. Neither party shall be liable to the other for the amount of such loss
or damage which is in excess of the applicable deductible, if any, caused by
fire or any of the risks enumerated in its policies, provided that such waiver
was obtainable at the time of such loss or damage. However, if such waiver
cannot be obtained, or shall be obtainable only by the payment of an additional
premium charge above that which is charged by companies carrying such insurance
without such waiver of subrogation, then the party undertaking to obtain such
waiver shall notify the other party of such fact and such other party shall have
a period of ten (10) days after the giving of such notice to agree in writing to
pay such additional premium if such policy is obtainable at additional cost (in
the case of Tenant, pro rata in proportion of Tenant’s rentable area to the
total rentable area covered by such insurance); and if such other party does not
so agree or the waiver shall not be obtainable, then the provisions of this
Section 12.5 shall be null and void as to the risks covered by such policy for
so long as either such waiver cannot be obtained or the party in whose favor a
waiver of subrogation is desired shall refuse to pay the additional premium. If
the release of either Landlord or Tenant, as set forth in the second sentence of
this Section 12.5, shall contravene any law with respect to exculpatory
agreements, the liability of the party in question shall be deemed not released,
but no action or rights shall be sought or enforced against such party unless
and until all rights and remedies against the other’s insurer are exhausted and
the other party shall be unable to collect such insurance proceeds.

(B) The waiver of subrogation referred to in Section 12.5(A) above shall extend
to the agents and employees of each party (including, as to Landlord, the
Manager), but only if and to the extent that such waiver can be obtained without
additional charge (unless such party shall pay such charge). Nothing contained
in this Section 12.5 shall be deemed to relieve either party from any duty
imposed elsewhere in this Lease to repair, restore and rebuild.

 

34



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE 13

DESTRUCTION BY FIRE OR OTHER CAUSE

Section 13.1 If the Premises or any part thereof shall be damaged by fire or
other casualty, Tenant shall give prompt written notice thereof to Landlord.
Landlord shall, subject to the provisions of Sections 13.2 and 13.3 below,
proceed with reasonable diligence, after receipt of, and subject to obtaining,
the net proceeds of insurance, to repair or cause to be repaired such damage at
its expense, but such repair obligation shall be limited to the core and
structural core and perimeter walls only, with access available to the Premises;
and, if the Premises, or any part thereof, shall be rendered untenantable by
reason of such damage and such damage shall not be due to the fault of Tenant or
Persons Within Tenant’s Control, then the Fixed Rent and the Additional Rent
payable pursuant to Articles 3 and 4, or an amount thereof apportioned according
to the area of the Premises so rendered untenantable (if less than the entire
Premises shall be so rendered untenantable), shall be abated for the period from
the date of such damage to the date when the repair of such damage shall have
been substantially completed. Tenant covenants and agrees to cooperate with
Landlord and any Lessor or any Mortgagee in their efforts to collect insurance
proceeds (including rent insurance proceeds) payable to such parties. Landlord
shall not be liable for any delay which may arise by reason of adjustment of
insurance on the part of Landlord and/or Tenant, or any cause beyond the control
of Landlord or contractors employed by Landlord. Tenant shall, after Landlord
shall have substantially completed its repair obligations, repair all damage to
Tenant’s Property, Tenant’s Alterations and all leasehold improvements in the
Premises.

Section 13.2 Landlord shall not be liable for any inconvenience or annoyance to
Tenant or injury to the business of Tenant resulting in any way from damage from
fire or other casualty or the repair thereof. Tenant understands that Landlord,
in reliance upon Section 12.4, will not carry insurance of any kind on Tenant’s
Property, Tenant’s Alterations and leasehold improvements, and that Landlord
shall not be obligated to repair any damage thereto or replace the same.

Section 13.3 Notwithstanding anything to the contrary contained in Sections 13.1
and 13.2 above, if the Premises shall be materially (i.e., thirty percent
(30%) or more) damaged or destroyed by fire or other casualty, or if a Building
shall be so damaged or destroyed by fire or other casualty (whether or not the
Premises are damaged or destroyed) that its repair or restoration requires the
expenditure (as estimated by a reputable contractor or architect designated by
Landlord) of more than thirty percent (30%) of the full insurable value of a
Building immediately prior to the casualty, then in either such case Landlord
may, in Landlord’s sole and absolute discretion, terminate this Lease (i) with
respect to the entire Premises if more than thirty percent (30%) of the Premises
are damaged, and (ii) with respect to that portion of the Premises that are
located in any Building that is materially damaged, but only to the extent that
such portion of the Premises is located in the materially damaged Building(s),
and the term and estate hereby granted, by notifying Tenant in writing of such
termination within ninety (90) days after the date of such damage. In the event
that such a notice of termination shall be given, then this Lease and the term
and estate hereby granted shall expire as of the date of termination stated in
said notice with the same effect as if that were the Fixed Expiration Date, and
the Fixed Rent and Additional Rent payable pursuant to Articles 3 and 4 shall be
apportioned as of such date. If the Premises shall be damaged or destroyed by
fire or other casualty not caused by the

 

35



--------------------------------------------------------------------------------

TABLE OF CONTENTS

negligence or wrongful act of Tenant, such that thirty percent (30%) or more of
the Premises is rendered untenantable or reasonable means of access to the
Premises is cut off and (i) Landlord’s contractor or architect estimates that
the Premises will not be substantially repaired or restored within one (1) year
following such fire or other casualty, or (ii) the Premises are not
substantially repaired and restored within one (1) year after the date of the
fire or other casualty, or (iii) because of Landlord’s failure to commence such
repair and restoration within six (6) months after such casualty, such repair
and restoration will not be completed within such one (1) year period, then
Tenant shall have the right to terminate this Lease by giving Landlord notice to
such effect within thirty (30) days after the date of such fire or casualty, if
pursuant to clause (i), or the end of such six (6) month or one (1) year period,
as the case may be, if pursuant to clause (ii) or (iii), in which event the
Fixed Rent and Additional Rent shall be prorated and adjusted as of the date of
termination.

Section 13.4 Except as may be provided in Section 12.5, nothing herein contained
shall relieve Tenant from any liability to Landlord or to Landlord’s insurers in
connection with any damage to the Premises or the Buildings by fire or other
casualty if Tenant shall be legally liable in such respect.

Section 13.5 This Lease shall be considered an express agreement governing any
case of damage to or destruction of the Buildings or any part thereof by fire or
other casualty, and Section 227 of the Real Property Law of the State of New
York providing for such a contingency in the absence of express agreement and
any other law of like import now or hereafter in force, shall have no
application in such case.

ARTICLE 14

EMINENT DOMAIN

Section 14.1 If the whole of the Buildings or the Premises is acquired or
condemned for any public or quasi-public use or purpose, this Lease and the Term
shall end as of the date of the vesting of title with the same effect as if said
date were the Fixed Expiration Date. If only a part of a Building, the Buildings
or the Land and not the entire Premises is so acquired or condemned then,
(1) except as hereinafter provided in this Section 14.1, this Lease and the Term
shall continue in effect but, if a part of the Premises is included in the part
of a Building or the Land so acquired or condemned, from and after the date of
the vesting of title, the Fixed Rent and the Additional Rent payable pursuant to
Articles 3 and 4 shall be reduced in the proportion which the area of the part
of the Premises so acquired or condemned bears to the total area of the Premises
immediately prior to such acquisition or condemnation; (2) provided that the
Premises are affected thereby, Landlord, at Landlord’s option, may give to
Tenant, within sixty (60) days next following the date upon which Landlord
receives notice of vesting of title, a thirty (30) day notice of termination of
this Lease; and (3) if the part of a Building, the Buildings or the Land so
acquired or condemned contains more than twenty percent (20%) of the total area
of the Premises immediately prior to such acquisition or condemnation and the
remaining area of the Premises shall not be reasonably sufficient for Tenant to
continue feasible operation of its business, or if, by reason of such
acquisition or condemnation, Tenant no longer has access to the Premises,
Tenant, at Tenant’s option, may give to Landlord, within sixty (60) days next
following the date upon which Tenant receives notice of vesting of title, a
thirty (30) day notice

 

36



--------------------------------------------------------------------------------

TABLE OF CONTENTS

of termination of this Lease. If any such thirty (30) day notice of termination
is given, by Landlord or Tenant, this Lease and the Term shall come to an end
and expire upon the expiration of said thirty (30) days with the same effect as
if the date of expiration of said thirty (30) days were the Fixed Expiration
Date. If a part of the Premises is so acquired or condemned and this Lease and
the Term are not terminated pursuant to the foregoing provisions of this
Section 14.1, Landlord, at Landlord’s cost and expense, shall restore that part
of the Premises not so acquired or condemned to a self-contained rental unit,
exclusive of Tenant’s Alterations, leasehold improvements and Tenant’s Property.
In the event of any termination of this Lease and the Term pursuant to the
provisions of this Section 14.1, the Fixed Rent shall be apportioned as of the
date of sooner termination and any prepaid portion of the Fixed Rent or
Additional Rent payable pursuant to Articles 3 and 4 for any period after such
date shall be refunded by Landlord to Tenant.

Section 14.2 In the event of any such acquisition or condemnation of all or any
part of the Real Property, Landlord shall be entitled to receive the entire
award for any such acquisition or condemnation. Tenant shall have no claim
against Landlord or the condemning authority for the value of any unexpired
portion of the Term and Tenant hereby expressly assigns to Landlord all of its
right in and to any such award. Nothing contained in this Section 14.2 shall be
deemed to prevent Tenant from making a separate claim in any condemnation
proceedings for the value of any Tenant’s Property and Tenant’s Alterations
included in such taking, and for any moving expenses, so long as Landlord’s
award is not reduced thereby.

Section 14.3 If the whole or any part of the Premises is acquired or condemned
temporarily during the Term for any public or quasi-public use or purpose, the
Term shall not be reduced or affected in any way and Tenant shall continue to
pay in full all items of Rental payable by Tenant hereunder without reduction or
abatement, and Tenant shall be entitled to receive for itself any award or
payments for such use; provided, however, that if the acquisition or
condemnation is for a period extending beyond the Term, such award or payment
shall be apportioned between Landlord and Tenant as of the Expiration Date;
provided, however, that the amount of any award or payment allowed or retained
for restoration of the Premises shall remain the property of Landlord if this
Lease expires prior to the restoration of the Premises.

ARTICLE 15

ASSIGNMENT, SUBLETTING, MORTGAGE, ETC.

Section 15.1 Tenant shall not, whether voluntarily, involuntarily, or by
operation of law or otherwise (a) assign or otherwise transfer this Lease other
than to an Affiliate of Tenant, (b) sublet the Premises or any part thereof, or
allow the same to be used, occupied or utilized by anyone other than Tenant, or
(c) mortgage, pledge, encumber or otherwise hypothecate this Lease or the
Premises or any part thereof in any manner whatsoever, without in each instance
obtaining the prior consent of Landlord.

Section 15.2 If and so long as Tenant is a corporation or a partnership, the
following shall be deemed to be an assignment of this Lease under Section 15.1
prohibited by said Section unless Tenant obtains the prior consent of Landlord:
one or more sales or transfers of stock or partnership interests, voluntarily,
involuntarily, by operation of law or otherwise, or the issuance

 

37



--------------------------------------------------------------------------------

TABLE OF CONTENTS

of new stock or partnership interests, by which an aggregate of more than fifty
percent (50%) of Tenant’s stock or partnership interests shall be vested in a
party or parties who are not stockholders or partners as of the date hereof.
This Section shall not apply to transactions with a corporation, limited
liability company or partnership into or with which Tenant is merged or
consolidated or to which substantially all of Tenant’s assets are transferred or
to any corporation, limited liability company or partnership (an “Affiliate”)
which controls Tenant or is controlled by Tenant or is under common control with
Tenant if (a) the successor to Tenant has a tangible net worth computed in
accordance with generally accepted accounting principles at least equal to the
greater of (i) the tangible net worth of Tenant immediately prior to such
merger, consolidation or transfer, or (ii) the tangible net worth on the date of
this Lease of the original Tenant herein named, and (b) proof satisfactory to
Landlord of such tangible net worth is delivered to Landlord at least ten
(10) days prior to the effective date of any such transaction. The provisions of
this Section shall not apply to any corporation all the outstanding voting stock
of which is listed on a national securities exchange (as defined in the
Securities Exchange Act of 1934, as amended) or is traded in the
over-the-counter market with quotations reported by the National Association of
Securities Dealers through its automated system for reporting quotations. The
term “control” or “Control” as used in this Lease (i) in the case of a
corporation shall mean ownership of more than fifty percent (50%) of the
outstanding voting common capital stock of that corporation, (ii) in the case of
a general or limited liability partnership, shall mean more than fifty percent
(50%) of the general partnership or membership interest of the partnership,
(iii) in the case of a limited partnership, shall mean more than fifty percent
(50%) of the general partnership interests of such limited partnership, and
(iv) in the case of a limited liability company, shall mean more than fifty
percent (50%) of the membership interests of such limited liability company.

Section 15.3 If this Lease is assigned, whether or not in violation of the
provisions of this Lease, Landlord may collect rent from the assignee. If the
Premises or any part thereof are sublet or used or occupied by anybody other
than Tenant, whether or not in violation of this Lease, Landlord may, after
default by Tenant, and expiration of Tenant’s time to cure such default, collect
rent from the subtenant or occupant. In either event, Landlord may apply the net
amount collected to the Fixed Rent and Additional Rent herein reserved, but no
such assignment, subletting, occupancy or collection shall be deemed a waiver of
any of the provisions of Section 15.1, or the acceptance of the assignee,
subtenant or occupant as tenant, or a release of Tenant from the performance by
Tenant of Tenant’s obligations under this Lease. The consent by Landlord to
assignment, mortgaging, subletting or use or occupancy by others shall not in
any way be considered to relieve Tenant from obtaining the consent of Landlord
to any other or further assignment, mortgaging, subletting or use or occupancy
by others not expressly permitted by this Article. References in this Lease to
use or occupancy by others (that is, anyone other than Tenant) shall not be
construed as limited to subtenants and those claiming under or through
subtenants but as including also licensees and others claiming under or through
Tenant, immediately or remotely.

Section 15.4 Any assignment or transfer, whether made with Landlord’s consent
pursuant to Section 15.1 or without the requirement of Landlord’s consent
pursuant to Section 15.2, shall be made only if, and shall not be effective
until, the assignee shall execute, acknowledge and deliver to Landlord an
agreement in form and substance reasonably satisfactory to Landlord whereby the
assignee shall assume the obligations of this Lease on the part of Tenant to be
performed or observed and whereby the assignee shall agree that the

 

38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

provisions in Section 15.1 shall, notwithstanding such assignment or transfer,
continue to be binding upon it in respect of all future assignments and
transfers. Notwithstanding any assignment or transfer, whether or not in
violation of the provisions of this Lease, and notwithstanding the acceptance of
the Fixed Rent or Additional Rent by Landlord from an assignee, transferee, or
any other party, the original named Tenant shall remain fully liable for the
payment of the Fixed Rent and Additional Rent and for the other obligations of
this Lease on the part of Tenant to be performed or observed.

Section 15.5 The liability of Tenant and any immediate or remote successor in
interest of Tenant and the due performance of the obligations of this Lease on
Tenant’s part to be performed or observed shall not be discharged, released or
impaired in any respect by any agreement or stipulation made by Landlord with
the then Tenant extending the time of, or modifying any of the obligations of,
this Lease, or by any waiver or failure of Landlord to enforce any of the
obligations of this Lease.

Section 15.6 Neither the listing of any name other than that of Tenant, whether
on the door of the Premises or on any directory, or otherwise, nor the
acceptance by Landlord of any check not drawn by Tenant in payment of Fixed Rent
or Additional Charges, shall operate to vest any right or interest in this Lease
or in the Premises, nor shall it be deemed to be the consent of Landlord to any
assignment or transfer of this Lease or to any sublease of the Premises or to
the use or occupancy thereof by others.

Section 15.7 Except as specifically provided to the contrary in this Article 15,
if Tenant shall at any time or times during the Term desire to assign this Lease
or sublet all or any part of the Premises, Tenant shall give notice thereof to
Landlord, which notice shall be accompanied by (a) a reasonably detailed term
sheet conformed or photostatic copy of the proposed assignment or sublease, the
effective or commencement date of which shall be at least thirty (30) days after
the giving of such notice, (b) a statement setting forth in reasonable detail
the identity of the proposed assignee or subtenant, the nature of its business
and its proposed use of the Premises, and (c) current financial information with
respect to the proposed assignee or subtenant, including, without limitation,
its most recent financial report. Such notice shall be deemed an offer from
Tenant to Landlord whereby Landlord (or Landlord’s designee) may, at its option,
terminate this Lease with respect to the portion of the Premises proposed to be
sublet or assigned. Said option may be exercised by Landlord by notice to Tenant
at any time within thirty (30) days after such notice has been given by Tenant
to Landlord; and during such thirty (30)-day period Tenant shall not assign this
Lease or sublet such space to any person.

Section 15.8 Intentionally omitted.

Section 15.9 Intentionally omitted.

Section 15.10 If Landlord does not exercise its option to terminate the proposed
sublease or assigned portion of the Premises pursuant to Section 15.7. and
provided that Tenant is not in default of any of Tenant’s obligations under this
Lease, Landlord’s consent (which shall be in form reasonably satisfactory to
Landlord) to the proposed assignment or sublease shall not be unreasonably
withheld or delayed, provided and upon condition that:

(A) Tenant shall have complied with the provisions of Section 15.7;

 

39



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(B) in Landlord’s judgment the proposed assignee or subtenant is engaged in a
business and the Premises will be used in a manner which (i) is in keeping with
the then standards of the Buildings, (ii) is limited to the use expressly
permitted under Section 5.1, or any other office, laboratory or similar use
which complies with Legal Requirements and Insurance Requirements and otherwise
with the provisions of this Lease, and (iii) will not violate any negative
covenant as to use contained in any other lease of space in the Project;

(C) the proposed assignee or subtenant is a reputable person of good character
and with sufficient financial worth considering the responsibility involved, and
Landlord has been furnished with reasonable proof thereof;

(D) the proposed assignee or sublessee is not a person with whom Landlord is
then negotiating or in the prior three (3)-month period was negotiating to lease
space in the Project;

(E) Tenant shall deliver to Landlord a copy of the proposed Sublease, which
shall be in a form reasonably satisfactory to Landlord and shall comply with the
applicable provisions of this Article; and

(F) the consent of any Mortgagee whose Mortgage requires the consent of the
Mortgagee shall have been obtained.

Section 15.11 Tenant shall reimburse Landlord on demand for any reasonable costs
that may be incurred by Landlord in connection with any proposed assignment or
sublease, whether consented to by Landlord or not, including, without
limitation, the costs of making investigations as to the acceptability of the
proposed assignee or subtenant, and legal costs incurred in connection with the
granting of any requested consent.

Section 15.12 The amount of the aggregate rent per rentable square foot to be
paid by a proposed subtenant under a proposed sublease shall not be less than
the then-current Rental per rentable square foot for the Premises set forth
herein, unless the proposed sublease or assignment shall provide that, in the
event that the assignee or subtenant attorns to Landlord, then, immediately upon
such attornment, the rental rate for the subleased or assigned premises shall
increase to a rental rate equal to the then-current Rental as set forth herein.
The rental and other terms and conditions of any actual sublease shall be the
same as those contained in the proposed sublease term sheet furnished to
Landlord pursuant to Section 15.7.

Section 15.13 Except for any subletting by Tenant to Landlord or its designee
pursuant to the provisions of this Article, each subletting pursuant to this
Article shall be subject to all of the covenants, agreements, terms, provisions
and conditions contained in this Lease. Notwithstanding any such subletting to
Landlord or any such subletting to any other subtenant and/or acceptance of rent
or additional rent by Landlord from any subtenant, Tenant shall and will remain
fully liable for the payment of the Fixed Rent and Additional Rent due and to
become due hereunder and for the performance of all the covenants, agreements,
terms, provisions and conditions contained in this Lease on the part of Tenant
to be performed and all acts and omissions of any licensee or subtenant or
anyone claiming under or through any subtenant which shall be in violation of
any of the obligations of this Lease, and any such violation shall be deemed to
be a violation by Tenant. Tenant further agrees that notwithstanding

 

40



--------------------------------------------------------------------------------

TABLE OF CONTENTS

any such subletting, no other and further subletting of the Premises by Tenant
or any person claiming through or under Tenant shall or will be made except upon
compliance with and subject to the provisions of this Article. Whether or not
Landlord declines to give its consent to any proposed assignment or sublease, or
if Landlord shall exercise its option to terminate under Section 15.7, Tenant
shall indemnify, defend and hold harmless Landlord against and from any and all
loss, liability, damages, costs and expenses (including reasonable counsel fees)
resulting from any claims that may be made against Landlord by the proposed
assignee or sublessee or by any brokers or any other persons claiming a
commission or similar compensation in connection with the proposed assignment or
sublease.

Section 15.14 If (a) Landlord fails to exercise its option to terminate under
Section 15.7 and Landlord consents to a proposed assignment or sublease, and
(b) Tenant fails to execute and deliver the assignment or sublease to which
Landlord consented within ninety (90) days after the giving of such consent,
then Tenant shall again comply with all of the provisions and conditions of
Section 15.7 before assigning this Lease or subletting all or any part of the
Premises.

Section 15.15 With respect to each and every sublease or subletting authorized
by Landlord under the provisions of this Lease, it is further agreed that:

(A) no subletting shall be for a term ending later than one (1) day prior to the
expiration date of this Lease;

(B) no sublease shall be valid, and no subtenant shall take possession of the
Premises or any part thereof, until an executed counterpart of such sublease has
been delivered to Landlord; and

(C) each sublease shall provide that it is subject and subordinate to this Lease
and to the matters to which this Lease is or shall be subordinate, and that in
the event of termination, reentry or dispossess by Landlord under this Lease
Landlord may, at its option, take over all of the right, title and interest of
Tenant, as sublessor, under such sublease, and such subtenant shall, at
Landlord’s option, attorn to Landlord pursuant to the then executory provisions
of such sublease, except that Landlord shall not (i) be liable for any previous
act or omission of Tenant under such sublease, (ii) be subject to any offset
which theretofore accrued to such subtenant against Tenant, or (iii) be bound by
any previous modification of such sublease or by any previous prepayment of more
than one (1) month’s rent.

(D) If (i) a subtenant of Tenant, under a sublease for which Landlord’s consent
is required hereunder and has been obtained, has a minimum net worth calculated
in accordance with generally accepted accounting principles equal to at least
six times the aggregate of the annual fixed rent, operating payments and tax
payments provided for in such sublease (ii) such sublease (A) has a term of five
(5) years or more, (B) provides for the demise of at least fifty percent
(50%) of the rentable area of the Premises and (C) provides on a per rentable
square foot basis for a fixed rental and additional rent equal to or greater
than the Fixed Rent and Additional Charges provided for in this Lease (or which
provides for the escalation of such subtenant’s rental to such level at such
time as it seeks to invoke the protections of this Section), and (iii) Landlord
shall be reimbursed for its reasonable out-of-pocket costs in connection
therewith (including, without limitation, reasonable legal fees), then Landlord
shall execute and deliver to

 

41



--------------------------------------------------------------------------------

TABLE OF CONTENTS

such subtenant, at the time such sublease is made, a non-disturbance agreement
in form reasonably satisfactory to Landlord, confirming Landlord’s agreement
hereunder to recognize such subtenant as the direct tenant of Landlord upon the
termination of this Lease by reason of a default by Tenant, provided that at the
time of the termination of this Lease (x) no default exists under the
subtenant’s sublease which would then permit the landlord thereunder to
terminate the sublease or to exercise any dispossess remedy provided for therein
and (y) the subtenant will deliver to Landlord an instrument confirming the
agreement of the subtenant to attorn to Landlord and to recognize Landlord as
such subtenant’s landlord under the sublease, which instrument shall provide
that neither Landlord nor anyone claiming by, through or under Landlord, shall
be:

(1) liable for any act or omission of any prior landlord (including the
then-defaulting landlord),

(2) subject to any offsets or defenses which the subtenant may have against any
prior landlord (including the then-defaulting landlord),

(3) bound by any payment of rent which the subtenant might have made for more
than one (1) month in advance of the due date of any corresponding rental
obligation under this Lease to any prior landlord (including the then-defaulting
landlord),

(4) liable for any security deposited by such subtenant which has not been
transferred as such to Landlord,

(5) bound by any covenant to undertake or complete any construction of the
premises demised by said sublease,

(6) bound by any obligation to make any payment to the subtenant, except for
services, repairs, maintenance and restoration provided for under the sublease
to be performed after the date of such termination of this Lease to the extent
Landlord would be obligated to perform the same under this Lease, or

(7) bound by any modification of the sublease to which Landlord shall have not
consented in writing.

ARTICLE 16

ACCESS TO PREMISES

Section 16.1 (A) Tenant shall permit Landlord, Landlord’s agents and public
utilities servicing the Buildings to erect, use and maintain concealed ducts,
pipes and conduits in and through the Premises. Landlord or Landlord’s agents
shall have the right to enter the Premises at all reasonable times upon (except
in case of emergency) reasonable prior notice, which notice may be oral, to
examine the same, to perform audits or inspections for Hazardous Materials, to
show the same to prospective purchasers, Mortgagees or lessees of the Buildings
or space therein, or to make such repairs, alterations, improvements or
additions (i) as Landlord may deem necessary or desirable to the Premises or to
any other portion of the Buildings, or (ii) which Landlord may elect to perform
at least ten (10) days after notice (except in an

 

42



--------------------------------------------------------------------------------

TABLE OF CONTENTS

emergency when no notice shall be required) following Tenant’s failure to make
repairs or perform any work which Tenant is obligated to make or perform under
this Lease, or (iii) for the purpose of complying with Requirements, and
Landlord shall be allowed to take all material into and upon the Premises that
may be required therefor without the same constituting an eviction or
constructive eviction of Tenant in whole or in part and the Fixed Rent (and any
other item of Rental) shall in no respect abate or be reduced by reason of said
repairs, alterations, improvements or additions, wherever located, or while the
same are being made, by reason of loss or interruption of business of Tenant, or
otherwise. Landlord shall promptly repair any damage caused to the Premises by
such work, alterations, improvements or additions. Landlord shall not store
materials in the Premises (except during performance of the work), unless they
are confined to the area in which such alterations, additions and improvements
are being performed. In exercising its rights under this Section 16.1, Landlord
shall attempt to coordinate with Tenant in making any repairs, alterations or
improvements in the Premises and shall use reasonable efforts to minimize
interference with Tenant’s conduct of business in the Premises, provided
Landlord shall not be required to use overtime labor.

(B) Any work performed or installations made pursuant to this Article 16 shall
be made with reasonable diligence and otherwise pursuant to Section 7.3.

(C) Any pipes, ducts, or conduits installed in or through the Premises pursuant
to this Article 16 shall, if reasonably practicable, either be concealed behind,
beneath or within partitioning, columns, ceilings or floors located or to be
located in the Premises, or completely furred at points immediately adjacent to
partitioning, columns or ceilings located or to be located in the Premises.

Section 16.2 If Tenant is not present when for any reason entry into the
Premises may be necessary or permissible, Landlord or Landlord’s agents may
enter the same without rendering Landlord or such agents liable therefor (if
during such entry Landlord or Landlord’s agents accord reasonable care to
Tenant’s Property), and without in any manner affecting this Lease.

Section 16.3 Landlord also shall have the right at any time, without the same
constituting an actual or constructive eviction and without incurring any
liability to Tenant therefor, to change the arrangement or location of entrances
or passageways, doors and doorways, and corridors, elevators, stairs, toilets or
other public parts of the Buildings, provided any such change does not
unreasonably interfere with, or deprive Tenant of access to, the Buildings or
the Premises; to put so-called “solar film” or other energy-saving installations
on the inside and outside of the windows; and to change the name, number or
designation by which the Buildings and/or the Project are commonly known. All
parts (except surfaces facing the interior of the Premises) of all walls,
windows and doors bounding the Premises (including exterior Building walls,
exterior core corridor walls, exterior doors and entrances), all space in or
adjacent to the Premises used for shafts, stacks, stairways, chutes, pipes,
conduits, ducts, fan rooms, heating, air cooling, plumbing and other mechanical
facilities, service closets and other Building facilities are not part of the
Premises, and Landlord shall have the use thereof, as well as access thereto
through the Premises for the purposes of inspection, operation, maintenance,
alteration and repair.

 

43



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE 17

CERTIFICATE OF OCCUPANCY

Section 17.1 Tenant shall not at any time use or occupy the Premises in
violation of the certificate of occupancy at such time issued for the Premises
or for a Building. Without limiting the generality of the foregoing, if the
certificate of occupancy for the Premises or a Building limits the total number
of persons permitted to occupy the floor of a Building on which the Premises is
located, then Tenant shall be entitled to use the Premises to accommodate a
proportionate share of the total number of persons permitted by the certificate
of occupancy to occupy the floor of a Building on which the Premises is located,
based upon the ratio that the rentable square footage of the Premises bears to
the total rentable square footage on such floor of a Building. In the event that
any Government Authority hereafter contends or declares by notice, violation,
order or in any other manner whatsoever that the Premises are used for a purpose
that is a violation of such certificate of occupancy, Tenant shall, upon three
(3) Business Days’ written notice from Landlord or any Government Authority,
immediately discontinue such use of the Premises; provided, however, that
nothing herein shall prevent Tenant from contesting such violation pursuant to
and in accordance with the provisions of Section 9.5.

ARTICLE 18

DEFAULT

Section 18.1 Each of the following events shall be an “Event of Default” under
this Lease:

(A) if Tenant shall on any occasion default in the payment when due of any
installment of Fixed Rent or in the payment when due of any other item of Rental
and such default shall continue for five (5) Business Days after Landlord shall
have given Tenant written notice of such default; or

(B) if Tenant shall fail more than three (3) times in any period of twelve
consecutive months to make a payment when due of any Rental, and Landlord shall
have given Tenant notice of such default after three such occurrences; or

(C) omitted; or

(D) if the Premises shall become vacant or abandoned; or

(E) if Tenant’s interest in this Lease shall devolve upon or pass to any person,
whether by operation of law or otherwise, except as expressly permitted under
Article 15 hereof; or

(F) (1) if Tenant shall not, or shall be unable to, or shall admit in writing
Tenant’s inability to, as to any obligation, pay Tenant’s debts as they become
due; or

(2) if Tenant shall commence or institute any case, proceeding or other action
(a) seeking relief on Tenant’s behalf as debtor, or to adjudicate it a bankrupt
or insolvent,

 

44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

or seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to Tenant or Tenant’s
debts under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, or
(b) seeking appointment of a receiver, trustee, custodian or other similar
official for it or for all or any substantial part of its property; or

(3) if Tenant shall make a general assignment for the benefit of creditors; or

(4) if any case, proceeding or other action shall be commenced or instituted
against Tenant (a) seeking to have an order for relief entered against Tenant as
debtor or to adjudicate Tenant a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to Tenant or Tenant’s debts under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, or (b) seeking
appointment of a receiver, trustee, custodian or other similar official for
Tenant or for all or any substantial part of Tenant’s property, which either
(i) results in any such entry of an order for relief; adjudication of bankruptcy
or insolvency or such an appointment or the issuance or entry of any other order
having a similar effect or (ii) remains undismissed for a period of ninety
(90) days; or

(5) if any case, proceeding or other action shall be commenced or instituted
against Tenant seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of Tenant’s property
which results in the entry of an order for any such relief which is not vacated,
discharged, stayed or bonded pending appeal within ninety (90) days from the
entry thereof; or

(6) if Tenant shall take any action in furtherance of, or indicating Tenant’s
consent to, approval of, or acquiescence in, any of the acts set forth in
clauses (2), (3), (4) or (5) above; or

(7) if a trustee, receiver or other custodian shall be appointed for any
substantial part of the assets of Tenant which appointment is not vacated or
effectively stayed within ninety (90) days; or

(G) if Tenant shall default in the observance or performance of any other term,
covenant or condition of this Lease on Tenant’s part to be observed or performed
and Tenant shall fail to remedy such default within thirty (30) days after
notice by Landlord to Tenant of such default, or if such default is of such a
nature that it cannot with due diligence be completely remedied within said
period of thirty (30) days and the continuation of which for the period required
for cure will not subject Landlord to the risk of criminal liability or
termination of any Superior Lease or foreclosure of any Mortgage, if Tenant
shall not, (i) within said thirty (30)-day period advise Landlord of Tenant’s
intention duly to institute all steps necessary to remedy such situation,
(ii) duly institute within said thirty (30)-day period, and thereafter
diligently and continuously prosecute to completion all steps necessary to
remedy the same and (iii) complete such remedy within such time after the date
of the giving of said notice by Landlord as shall reasonably be necessary.

 

45



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 18.2 If an Event of Default shall occur, Landlord may, at any time
thereafter, at Landlord’s option, give written notice to Tenant stating that
this Lease and the Term shall expire and terminate on the date specified in such
notice, which date shall not be less than three (3) days after the giving of
such notice, whereupon this Lease and the Term and all rights of Tenant under
this Lease shall automatically expire and terminate as if the date specified in
the notice given pursuant to this Section 18.2 were the Fixed Expiration Date
and Tenant immediately shall quit and surrender the Premises, but Tenant shall
remain liable for damages as provided herein or pursuant to law. Anything
contained herein to the contrary notwithstanding, if such termination shall be
stayed by order of any court having jurisdiction over any proceeding described
in Section 18.1(F), or by federal or state statute, then, following the
expiration of any such stay, or if the trustee appointed in any such proceeding,
Tenant or Tenant as debtor-in-possession fails to assume Tenant’s obligations
under this Lease within the period prescribed therefor by law or within one
hundred twenty (120) days after entry of the order for relief or as may be
allowed by the court, or if said trustee, Tenant or Tenant as
debtor-in-possession shall fail to provide adequate protection of Landlord’s
right, title and interest in and to the Premises or adequate assurance of the
complete and continuous future performance of Tenant’s obligations under this
Lease, Landlord, to the extent permitted by law or by leave of the court having
jurisdiction over such proceeding, shall have the right, at its election, to
terminate this Lease on three (3) days’ notice to Tenant, Tenant as
debtor-in-possession or said trustee and upon the expiration of said three
(3)-day period this Lease shall cease and expire as aforesaid and Tenant, Tenant
as debtor-in-possession or said trustee shall immediately quit and surrender the
Premises as aforesaid.

Section 18.3 If, at any time, (i) Tenant shall consist of two (2) or more
persons, or (ii) Tenant’s obligations under this Lease shall have been
guaranteed by any person other than Tenant, or (iii) Tenant’s interest in this
Lease has been assigned, the word “Tenant” as used in Section 18.1(F), shall be
deemed to mean any one or more of the persons primarily or secondarily liable
for Tenant’s obligations under this Lease. Any monies received by Landlord from
or on behalf of Tenant during the pendency of any proceeding of the types
referred to in Section 18.1(F) shall be deemed paid as compensation for the use
and occupancy of the Premises and the acceptance of any such compensation by
Landlord shall not be deemed an acceptance of Rental or a waiver on the part of
Landlord of any rights under Section 18.2.

ARTICLE 19

REMEDIES AND DAMAGES

Section 19.1 (A) If any Event of Default shall occur, or this Lease and the Term
shall expire and come to an end as provided in Article 18:

(1) Tenant shall quit and peacefully surrender the Premises to Landlord, and
Landlord and its agents may immediately, or at any time after such Event of
Default or after the date upon which this Lease and the Term shall expire and
come to an end, re-enter the Premises or any part thereof, without notice,
either by summary proceedings, or by any other applicable action or proceeding,
or by force or otherwise (without being liable to indictment, prosecution or
damages therefor), and may repossess the Premises and dispossess Tenant and any
other persons from the Premises by summary proceedings or otherwise and remove
any and all of their property and effects from the Premises (and Tenant shall
remain liable for damages as provided herein or pursuant to law); and

 

46



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(2) Landlord, at Landlord’s option, may relet the whole or any part or parts of
the Premises from time to time, either in the name of Landlord or otherwise, to
such tenant or tenants, for such term or terms ending before, on or after the
Fixed Expiration Date, at such rent or rentals and upon such other conditions,
which may include concessions and free rent periods, as Landlord, in Landlord’s
sole discretion, may determine; provided, however, that Landlord shall have no
obligation to relet the Premises or any part thereof and shall in no event be
liable for refusal or failure to relet the Premises or any part thereof, or, in
the event of any such reletting, for refusal or failure to collect any rent due
upon any such reletting, and no such refusal or failure shall operate to relieve
Tenant of any liability under this Lease or otherwise affect any such liability,
and Landlord, at Landlord’s option, may make such Alterations, in and to the
Premises as Landlord, in Landlord’s sole discretion, shall consider advisable or
necessary in connection with any such reletting or proposed reletting, without
relieving Tenant of any liability under this Lease or otherwise affecting any
such liability.

(B) Tenant hereby waives the service of any notice of intention to re-enter or
to institute legal proceedings to that end that may otherwise be required to be
given under any present or future law. Tenant, on its own behalf and on behalf
of all persons claiming through or under Tenant, including all creditors, does
further hereby waive any and all rights that Tenant and all such persons might
otherwise have under any present or future law to redeem the Premises, or to
re-enter or repossess the Premises, or to restore the operation of this Lease,
after (a) Tenant shall have been dispossessed by a judgment or by warrant of any
court or judge, or (b) any re-entry by Landlord, or (c) any expiration or
termination of this Lease and the Term, whether such dispossess, re-entry,
expiration or termination is by operation of law or pursuant to the provisions
of this Lease. The words “re-entry”, “re-enter” and “re-entered” as used in this
Lease shall not be deemed to be restricted to their technical legal meanings. In
the event of a breach or threatened breach by Tenant, or any persons claiming
through or under Tenant, of any term, covenant or condition of this Lease,
Landlord shall have the right to enjoin such breach and the right to invoke any
other remedy allowed by law or in equity as if re-entry, summary proceedings and
other special remedies were not provided in this Lease for such breach. The
right to invoke the remedies hereinbefore set forth are cumulative and shall not
preclude Landlord from invoking any other remedy allowed at law or in equity.

Section 19.2 (A) If this Lease and the Term shall expire and come to an end as
provided in Article 18, or by or under any summary proceeding or any other
action or proceeding, or if Landlord shall re-enter the Premises as provided in
Section 19.1, or by or under any summary proceeding or any other action or
proceeding, then, in any of said events:

(1) Tenant shall pay to Landlord all Fixed Rent, all Additional Rent (including
Additional Rent payable pursuant to Articles 3 and 4) and other items of Rental
payable under this Lease by Tenant to Landlord to the date upon which this Lease
and the Term shall have expired and come to an end or to the date of re-entry
upon the Premises by Landlord, as the case may be;

(2) Tenant also shall be liable for and shall pay to Landlord, as damages, any
deficiency (“Deficiency”) between the Rental for the period which otherwise

 

47



--------------------------------------------------------------------------------

TABLE OF CONTENTS

would have constituted the unexpired portion of the Term and the net amount, if
any, of rents collected under any reletting effected pursuant to the provisions
of Section 19.1 (A)(2) for any part of such period (after first deducting from
the rents collected under any such reletting all of Landlord’s expenses in
connection with the termination of this Lease, Landlord’s reentry upon the
Premises and such reletting including, but not limited to, all repossession
costs, brokerage commissions, attorneys’ fees and disbursements, alteration
costs and other expenses of preparing the Premises for such reletting); any such
Deficiency shall be paid in monthly installments by Tenant on the days specified
in this Lease for payment of installments of Fixed Rent; Landlord shall be
entitled to recover from Tenant each monthly Deficiency as the same shall arise,
and no suit to collect the amount of the Deficiency for any month shall
prejudice Landlord’s right to collect the Deficiency for any subsequent month by
a similar proceeding; and

(3) whether or not Landlord shall have collected any monthly Deficiency as
aforesaid, Landlord shall be entitled to recover from Tenant, and Tenant shall
pay to Landlord, on demand, in lieu of any further Deficiency as and for
liquidated and agreed final damages, a sum equal to the amount by which the
unpaid Rental for the period which otherwise would have constituted the
unexpired portion of the Term exceeds the then fair and reasonable rental value
of the Premises for the same period, both discounted to present worth at four
percent (4%) per annum less than the Base Rate; if, before presentation of proof
of such liquidated damages to any court, commission or tribunal, the Premises,
or any part thereof, are relet by Landlord for the period which otherwise would
have constituted the unexpired portion of the Term, or any part thereof, the
amount of rent reserved upon such reletting shall be deemed, prima facie, to be
the fair and reasonable rental value for the part or the whole of the Premises
so relet during the term of the reletting.

(B) If the Premises, or any part thereof, shall be relet together with other
space in a Building, the rents collected or reserved under any such reletting
and the expenses of any such reletting shall be equitably apportioned for the
purposes of this Section 19.2. Tenant shall in no event be entitled to any rents
collected or payable under any reletting (except as a credit against amounts
owing to Landlord as set forth above), whether or not such rents exceed the
Fixed Rent reserved in this Lease. Solely for the purposes of this Article 19,
the phrase “Additional Rent payable pursuant to Articles 3 and 4” as used in
Section 19.2(A) shall mean the Additional Rent payable pursuant to Articles 3
and 4 in effect immediately prior to the Expiration Date, or the date of
re-entry upon the Premises by Landlord, as the case may be. Nothing contained in
Article 18 or this Article 19 shall be deemed to limit or preclude the recovery
by Landlord from Tenant of the maximum amount allowed to be obtained as damages
by any statute or rule of law, or of any sums or damages to which Landlord may
be entitled in addition to the damages set forth in this Section 19.2.

ARTICLE 20

FEES AND EXPENSES

Section 20.1 If (i) Tenant shall default under this Lease, or (ii) Tenant does
or permits any act or thing upon the Premises, not expressly permitted under
this Lease, that would cause Landlord to be in default under any Superior Lease
or Mortgage and Tenant does not cure such act or thing within fifteen (15) days
(or such shorter period as Landlord may be permitted

 

48



--------------------------------------------------------------------------------

TABLE OF CONTENTS

pursuant to any Superior Lease or Mortgage) after notice thereof (or without
notice in case of emergency), or (iii) Tenant fails to comply with its
obligations under this Lease and the preservation of property or the safety of
any tenant, occupant or other person is threatened, Landlord may (1) perform the
same for the account of Tenant (but shall not be obligated to do so), or
(2) make any expenditure or incur any obligation for the payment of money in
connection with any obligation owed to Landlord, including, but not limited to,
reasonable attorneys’ fees and disbursements in instituting, prosecuting or
defending any action or proceeding, and in either case the cost thereof, with
interest thereon at the Applicable Rate, shall be deemed to be Additional Rent
hereunder and shall be paid by Tenant to Landlord within ten (10) days after
rendition of any bill or statement to Tenant therefor. In addition, Tenant shall
pay Landlord any reasonable attorneys’ fees and disbursements incurred by
Landlord in connection with any proceeding in which the value for the use and
occupancy of the Premises by Tenant is being determined (but only if such
proceeding results from a default by Tenant under this Lease). In the proof of
any losses that Landlord may claim against Tenant arising out of Tenant’s
failure to maintain insurance, Landlord will not be limited to the amount of the
unpaid insurance premium but rather Landlord will also be entitled to recover
the amount of any uninsured loss (to the extent of any deficiency in the
insurance required by the provisions of this Lease), damages, costs, and
expenses of lawsuit (including attorney’s fees) arising out of damage or
destruction occurring during any period for which Tenant has failed to
adequately provide such insurance as required. Any reservation of a right by
Landlord to enter upon the Premises and to make or perform any repairs,
Alterations, or other work in, to or about the Premises, which, in the first
instance, is Tenant’s obligation pursuant to this Lease, shall not be deemed to:
(x) impose any obligation on Landlord to do so, (y) render Landlord liable to
Tenant or any third party for the failure to do so, or (z) relieve Tenant from
any obligation to indemnify Landlord as otherwise provided elsewhere in the
Lease.

Section 20.2 If Tenant shall fail to pay any installment of Fixed Rent,
Additional Rent or any other item of Rental when due, (i) Tenant shall pay to
Landlord, as Additional Rent, on or before the first day of the following month
three and one-half ($.035) cents for each dollar so overdue (but in no event
greater than the maximum interest rate permitted by law) in order to defray
Landlord’s administrative and other costs in connection with such late payment
and (ii) Tenant shall pay to Landlord, in addition to such installment of Fixed
Rent, Additional Rent or other item of Rental, as the case may be, and in
addition to the foregoing late charge, and as Additional Rent, a sum equal to
interest at the Applicable Rate on the amount unpaid, computed from the date
such payment was due to and including the date of payment.

ARTICLE 21

NO REPRESENTATIONS BY LANDLORD

Section 21.1 Landlord and Landlord’s agents have made no representations,
warranties or promises with respect to the Buildings, the Real Property or the
Premises except as herein expressly set forth, and no rights, easements or
licenses are acquired by Tenant by implication or otherwise except as expressly
set forth herein. Tenant acknowledges that (a) it is in possession of the 769
Premises and a portion of 771 Premises and is fully familiar with the condition
of the Premises and Tenant shall, subject to the completion of the Landlord
Improvements, accept possession of the Premises in its “as is” condition on the
Commencement Date, and (b) Landlord

 

49



--------------------------------------------------------------------------------

TABLE OF CONTENTS

shall have no other obligation to perform any work or make any installations in
order to prepare the Premises for Tenant’s occupancy, except for the Landlord
Improvements. The taking of occupancy of the whole or any part of the Premises
by Tenant shall be conclusive evidence, as against Tenant, that Tenant accepts
possession of the same and that the Premises and the Buildings were in good and
satisfactory condition (excluding latent defects) at the time such occupancy was
so taken and that the Premises were substantially as shown on Schedule A. All
references in this Lease to the consent or approval of Landlord shall be deemed
to mean the written consent or approval executed by Landlord and no other
consent or approval of Landlord shall be effective for any purpose whatsoever.

ARTICLE 22

END OF TERM

Section 22.1 Upon the expiration or other termination of this Lease, Tenant
shall quit and surrender to Landlord the Premises, vacant, broom clean, in good
order and condition, ordinary wear and tear excepted, and Tenant shall remove
all of Tenant’s Alterations, as may be required pursuant to Article 6. Tenant
shall also remove all of Tenant’s Property and all other personal property and
personal effects of all persons claiming through or under Tenant, and shall pay
the cost of repairing all damage to the Premises and the Real Property
occasioned by such removal. Any Tenant’s Property or other personal property
that remains in the Premises after the termination of this Lease shall be deemed
to have been abandoned and either may be retained by Landlord as its property or
may be disposed of in such manner as Landlord may see fit. If such Tenant’s
Property or other personal property or any part thereof is sold, Landlord may
receive and retain the proceeds of such sale as the property of Landlord. Any
expense incurred by Landlord in removing or disposing of such Tenant’s Property
or other personal property or Alterations required to be removed as provided in
Article 6, as well as the cost of repairing all damage to the Buildings or the
Premises caused by such removal, shall be reimbursed to Landlord by Tenant, as
Additional Rent, on demand.

Section 22.2 If the Expiration Date falls on a day which is not a Business Day,
then Tenant’s obligations under Section 22.1 shall be performed on or prior to
the immediately preceding Business Day.

Section 22.3 Tenant expressly waives, for itself and for any person claiming
through or under Tenant, any rights that Tenant or any such person may have
under the provisions of Section 2201 of the New York Civil Practice Law and
Rules and of any similar or successor law of like import then in force in
connection with any holdover proceedings that Landlord may institute to enforce
the provisions of this Article.

Section 22.4 If the Premises are not surrendered upon the expiration or other
termination of this Lease, Tenant hereby indemnifies Landlord against liability
or expense (including any consequential damages) resulting from delay by Tenant
in so surrendering the Premises, including any claims made by any succeeding
tenant or prospective tenant founded upon such delay and agrees to be liable to
Landlord for (i) any payment or rent concession which Landlord may be required
to make to any tenant obtained by Landlord for all or any part of the Premises
in order to induce such tenant not to terminate its lease by reason of the
holding-over by Tenant and (ii) the loss of the benefit of the bargain if any
such tenant shall terminate its lease by reason of the holding-over by Tenant.

 

50



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 22.5 Tenant’s obligation under this Article shall survive the expiration
or termination of this Lease.

ARTICLE 23

POSSESSION AND TENANT IMPROVEMENTS

Section 23.1 If Landlord shall be unable to deliver possession of the 777
Premises or any additional space to be included within the Premises on the
specific date (if any) designated in this Lease for the commencement of the Term
or for the inclusion of such space for any reason whatsoever, Landlord shall not
be subject to any liability therefor and the validity of this Lease shall not be
impaired thereby, but the 777 Premises Commencement Date shall be postponed
until three (3) Business Days after notice from Landlord that the Premises or
such additional space are available for occupancy by Tenant. Tenant expressly
waives any other right to rescind this Lease under Section 223-a of the New York
Real Property Law or under any present or future statute of similar import then
in force and further expressly waives the right to recover any damages that may
result from Landlord’s failure to deliver possession of the Premises or such
additional space on the specific date (if any) designated for the commencement
of the Term. Tenant agrees that the provisions of this Article 23 are intended
to constitute “an express provision to the contrary” within the meaning of said
Section 223-a. Tenant expressly acknowledges that the 777 Premises are currently
occupied by third-party occupants and that the 777 Premises Commencement Date is
conditioned upon the execution and delivery of any and all documentation
necessary to terminate any lease or agreement with respect to such third-party
occupants of any portion of the 777 Premises.

Section 23.2 Tenant shall execute and deliver to Landlord written acknowledgment
of the actual 777 Premises Commencement Date within ten (10) days after Tenant
takes occupancy of the Premises. Failure to execute and deliver such
acknowledgment, however, shall not affect the 777 Premises Commencement Date or
Landlord’s or Tenant’s liability hereunder. Failure by Tenant to obtain
validation by any medical review board or other similar governmental licensing
of the Premises, if and to the extent required for the Permitted Use by Tenant
shall not serve to extend the 777 Premises Commencement Date.

Section 23.3 Tenant shall cause to be constructed the tenant improvements,
including signage and 771 Building signage, in and about the Premises (the
“Tenant Improvements”) consistent with the Permitted Use at a cost to Landlord
not to exceed One Million One Hundred Fifty-Seven Thousand Nine Hundred Dollars
($1,157,900) (based upon Ten Dollars ($10.00) per rentable square foot of the
769 Premises and 771 Premises) (the “TI Allowance”). The Tenant Improvements
shall be constructed by Tenant in accordance with the procedures for Alterations
set forth Article 6 hereof. The TI Allowance may be applied to the costs of
(a) construction, (b) project review by Landlord (in accordance with
Section 6.2), (c) space planning, architect, engineering and other related
services performed by third parties unaffiliated with Tenant, (d) building
permits and other taxes, fees, charges and levies by Governmental Authorities
(as defined below) for permits or for inspections of the Tenant Improvements,
(e) costs and expenses

 

51



--------------------------------------------------------------------------------

TABLE OF CONTENTS

for labor, material, equipment and fixtures, and (f) furniture, fixtures and
equipment to be placed within the Premises in an amount not to exceed Two
Hundred Eighty-Nine Thousand Four Hundred Seventy-Five Dollars ($289,475) (based
on twenty-five percent (25%) of the TI Allowance). In no event shall the TI
Allowance be used for (v) the cost of work that is not authorized by the
approval in writing by Landlord in accordance with Article 6, (w) payments to
Tenant or any affiliates of Tenant, except for the Rental credit, if any, due to
Tenant pursuant to Section 23.4 below, (x) the purchase of any furniture,
personal property or other non-building system equipment exceeding twenty-five
percent (25%) of the TI Allowance, (y) costs resulting from any default by
Tenant of its obligations under this Lease or (z) costs that are recovered by
Tenant from a third party (e.g., insurers, warrantors, or tortfeasors); provided
that Tenant shall use commercially reasonable efforts short of litigation to
recover any such costs. The TI Allowance may be allocated by Tenant to any floor
or portion of the Premises with no requirement to expend any minimum amount or
maximum amount on any floor or portion of the Premises.

Section 23.4 Tenant may request payment of the TI Allowance in installments as
costs are incurred, not more frequently than once per month, upon submission to
Landlord of bills and invoices indicating that such costs permitted by
Section 23.3 have been incurred. If Tenant has complied with the provisions of
this Article 23 for payment of any portion of the TI Allowance and Landlord
wrongfully fails to make such payment within (30) days after notice from Tenant,
Tenant may offset against Rent next coming due and place into an escrow account
any and all of such offset amounts that Landlord may have wrongfully failed to
advance, pending resolution by mutual agreement, court of competent
jurisdiction, or independent third party mediator or arbitrator of any dispute
between the parties related thereto.

Section 23.5 Tenant shall have until the date that is six (6) months after the
777 Premises Commencement Date (the “TI Deadline”), to expend the unused portion
of the TI Allowance, after which date Landlord’s obligation to fund such costs
shall expire. If Tenant has not applied all of the TI Allowance to the Tenant
Improvements as of the TI Deadline, then Landlord shall credit such unused
balance against the next Rental payment coming due after the TI Deadline and any
successive Rental payment coming due until the TI Allowance is exhausted.
Notwithstanding the foregoing, in no event shall the TI Allowance Rental credit
exceed Two Hundred Eighty-Nine Thousand Four Hundred Seventy-Five Dollars
($289,475) (equal to twenty-five percent (25%) of the TI Allowance).

Section 23.6 Landlord shall not be obligated to expend or disburse any portion
of the TI Allowance until Landlord shall have received from Tenant sufficient
evidence that Tenant has complied with the requirements of Article 6. Landlord
may elect to pay Tenant’s contractors directly.

ARTICLE 24

NO WAIVER

Section 24.1 No act or thing done by Landlord or Landlord’s agents during the
Term shall be deemed an acceptance of a surrender of the Premises, and no
agreement to accept such surrender shall be valid unless in writing signed by
Landlord. No employee of Landlord or of

 

52



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Landlord’s agents shall have any power to accept the keys to the Premises prior
to the termination of this Lease. The delivery of keys to any employee of
Landlord or of Landlord’s agents shall not operate as a termination of this
Lease or a surrender of the Premises. If Tenant shall at any time desire to have
Landlord sublet the Premises for Tenant’s account, Landlord or Landlord’s agents
are authorized to receive the keys for such purpose without releasing Tenant
from any of the obligations under this Lease, and Tenant hereby relieves
Landlord of any liability for loss of or damage to any of Tenant’s effects in
connection with such subletting.

Section 24.2 The failure of Landlord to seek redress for violation of, or to
insist upon the strict performance of, any covenant or condition of this Lease,
or any of the Rules and Regulations, shall not prevent a subsequent act, which
would have originally constituted a violation, from having all of the force and
effect of an original violation. The receipt by Landlord of Fixed Rent,
Additional Rent or any other item of Rental with knowledge of the breach of any
covenant of this Lease shall not be deemed a waiver of such breach. The failure
of Landlord to enforce any of the Rules and Regulations against Tenant or any
other tenant in a Building shall not be deemed a waiver of any such Rules and
Regulations. No provision of this Lease shall be deemed to have been waived by
Landlord, unless such waiver shall be in writing and shall be signed by
Landlord. No payment by Tenant or receipt by Landlord of a lesser amount than
the Rental then due and payable shall be deemed to be other than on account of
the earliest item(s) of Rental, or as Landlord may elect to apply the same, nor
shall any endorsement or statement on any check or any letter accompanying any
check or payment be deemed an accord and satisfaction, and Landlord may accept
such check or payment without prejudice to Landlord’s right to recover the
balance due of the Rental or pursue any other remedy in this Lease provided.
This Lease contains the entire agreement between the parties and all prior
negotiations and agreements are merged herein. Any executory agreement hereafter
made shall be ineffective to change, discharge or effect an abandonment of this
Lease in whole or in part unless such executory agreement is in writing and
signed by the party against whom enforcement of the change, discharge or
abandonment is sought.

ARTICLE 25

WAIVER OF TRIAL BY JURY

Section 25.1 Landlord and Tenant shall and they hereby do waive trial by jury in
any action, proceeding or counterclaim brought by either of them against the
other on any matters whatsoever arising out of or in any way connected with this
Lease, the relationship of Landlord and Tenant, Tenant’s use or occupancy of the
Premises, whether during or after the Term, or for the enforcement of any remedy
under any statute, emergency or otherwise. If Landlord shall commence any
summary proceeding against Tenant, Tenant will not interpose any counterclaim of
whatever nature or description in any such proceeding (unless failure to
interpose such counterclaim would preclude Tenant from asserting in a separate
action the claim which is the subject of such counterclaim), and will not seek
to consolidate such proceeding with any other action which may have been or will
be brought in any other court by Tenant or Landlord.

 

53



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE 26

INABILITY TO PERFORM

Section 26.1 This Lease and the obligation of Tenant to pay Rental hereunder and
to perform all of the other covenants and agreements hereunder on the part of
Tenant to be performed shall in no way be affected, impaired or excused because
Landlord is unable to fulfill any of Landlord’s obligations under this Lease,
expressly or implicitly to be performed by Landlord, or because Landlord is
unable to make or is delayed in making any repairs, additions, alterations,
improvements or decorations, or is unable to supply or is delayed in supplying
any services, equipment or fixtures, if Landlord is prevented from or delayed in
so doing by reason of acts of God, casualty, strikes or labor troubles,
accident, governmental preemption in connection with an emergency, Requirements,
conditions of supply and demand which have been or are affected by war or other
emergency, or any other cause whatsoever (but not lack of funds), whether
similar or dissimilar to the foregoing, beyond Landlord’s reasonable control
(“Unavoidable Delays”).

ARTICLE 27

BILLS AND NOTICES

Section 27.1 A Except as otherwise expressly provided in this Lease, any bills,
statements, consents, approvals, notices, demands, requests or other
communications given or required to be given under this Lease (“Notice(s)”)
shall be in writing and shall be deemed sufficiently given or rendered if
delivered by hand (against a signed receipt), by a recognized overnight courier
service (with a signed receipt), or if deposited in a securely fastened, postage
prepaid envelope in a depository that is regularly maintained by the U.S. Postal
Service, sent by registered or certified mail (return receipt requested) and in
any case addressed:

if to Tenant (a) at Tenant’s address set forth in this Lease, if given prior to
Tenant’s taking possession of the Premises, to the attention of Tenant’s Chief
Financial Officer, or (b) at the 777 Building, if given subsequent to Tenant’s
taking possession of the Premises, to the attention of Tenant’s Chief Financial
Officer, or (c) at any place where Tenant or any agent or employee of Tenant may
be found if given subsequent to Tenant’s vacating, deserting, abandoning or
surrendering the Premises, but in all events with a copy to Schiff Hardin LLP,
900 Third Avenue, 23rd Floor, New York, New York, 10022, Attention: Paul G.
Mackey, Esq., or

if to Landlord, at Landlord’s address set forth in this Lease, Attn: Vice
President, Real Estate Counsel (ii) any Mortgagee or Lessor who may have
requested the same, by Notice given in accordance with the provisions of this
Article 27, at the address designated by such Mortgagee or Lessor, or

to such other address(es) as either Landlord or Tenant may designate as its new
address(es) for such purpose by notice given to the other in accordance with the
provisions of this Article 27.

 

54



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(B) Notices shall be deemed to have been rendered or given (i) on the Business
Day delivered, if delivered by hand or by recognized overnight courier service,
prior to 5:00 p.m. of such Business Day, or if delivered on a day other than a
Business Day or after 5:00 p.m. on any day, then on the next Business Day
following such delivery, or (ii) two (2) Business Days after the date mailed, if
mailed as provided in Section 27.1(A). Notice given by counsel for either party
on behalf of such party or by the Manager on behalf of Landlord shall be deemed
valid notices if addressed and sent in accordance with the provisions of this
Article 27.

Section 27.2 Notwithstanding the provisions of Section 27.1, Notices requesting
services for Overtime Periods pursuant to Article 28 may be given by delivery to
a Building superintendent or any other person in a Building designated by
Landlord to receive such Notices, and bills may be rendered by delivering them
to the Premises without the necessity of a receipt.

ARTICLE 28

SERVICES AND EQUIPMENT

Section 28.1 Landlord shall (subject to Tenant’s reimbursement obligation
pursuant to Article 4):

(A) Provide passenger elevator service to the Premises twenty-four (24) hours
per day, seven (7) days per week, three hundred sixty-five (365) days per year.
Tenant agrees that Landlord may, at its election, install elevators with or
without operators and may change the same from time to time.

(B) Provide one (1) freight elevator serving the 769 Premises on call on a
“first come, first served” basis twenty-four (24) hours per day, seven (7) days
per week, three hundred sixty-five (365) days per year. To the extent the 771
Premises and 769 Premises do not have dedicated freight elevators, the passenger
elevators may be used for freight in accordance the Requirements.

(C) Maintain and repair the HVAC System installed by Landlord, except for those
repairs which are the obligation of Tenant pursuant to Article 7 of this Lease.
The HVAC System will be operated by Landlord as and for the comfortable
occupancy of the Premises in accordance with the following standards during
Operating Hours:

 

Design Condition

  

Inside Condition

  

Outside Condition

Cooling Cycle

   72 degrees F (D.B.F)    90 degrees F (D.B.F)       77 degrees F (W.B.F)

Heating Cycle

   69 degrees F    0 degrees F

provided that Tenant shall draw and close the draperies or blinds for the
windows of the Premises whenever the ventilation or air-conditioning system is
in operation and the position of the sun so requires and shall, at all times,
cooperate fully with Landlord and abide by all of the

 

55



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Rules and Regulations which Landlord may prescribe for the proper functioning of
the HVAC System. Tenant shall pay Landlord for heat, ventilating and
air-conditioning as Additional Rent, within ten (10) days after Landlord bills
Tenant therefor, which bills shall be rendered not more often than monthly. The
amount of such Additional Rent for a given period of time shall be equal to the
total cost to Landlord of delivering steam and chilled water for the Premises,
which cost shall be determined based upon Landlord’s established mathematical
model as described in Schedule G hereto. The performance by Landlord of its
obligations under this Section 28.1(C) subject to Tenant’s compliance with the
conditions of occupancy and connected load established by Landlord. Use of the
Premises, or any part thereof, in a manner exceeding the heating, ventilating
and/or air-conditioning design conditions (including occupancy and connected
electrical load), or rearrangement of partitioning which interferes with normal
operation of the heating, ventilating and/or air-conditioning in the Premises,
or the use of computer or data processing machines or other machines or
equipment, may require changes in the heating, ventilating and/or
air-conditioning systems servicing the Premises, in order to provide comfortable
occupancy. Such changes, so occasioned, shall be made by Tenant, at its expense,
as Alterations in accordance with the provisions of Article 6, but only to the
extent permitted and upon the conditions set forth in that Article. Tenant
expressly acknowledges that some or all windows are or may be hermetically
sealed and will not open and Landlord makes no representation as to the
habitability of the Premises at any time the HVAC System is not in operation.
Tenant hereby expressly waives any claims against Landlord arising out of the
cessation of operation of the HVAC System, or the suitability of the Premises
when the same is not in operation, whether due to normal scheduling or the
reasons set forth in Section 28.2. Landlord, throughout the Term, shall have
free access to all mechanical installations of Landlord, including but not
limited to air-cooling, fan, ventilating and machine rooms and electrical
closets, and Tenant shall not construct partitions or other obstructions that
may interfere with Landlord’s free access thereto, or interfere with the moving
of Landlord’s equipment to and from the enclosures containing said
installations. Neither Tenant nor Persons Within Tenant’s Control shall at any
time enter the said enclosures or tamper with, adjust, touch or otherwise in any
manner affect said mechanical installations. Landlord’s obligations under this
Section 28.1(C) are subject to applicable Requirements that may limit the hours
or the extent to which Landlord is permitted to supply HVAC.

(D) Furnish hot and cold water for lavatory and drinking and office cleaning
purposes. If Tenant requires, uses or consumes water for any other purposes
(including for laboratory purposes), Tenant agrees that Tenant shall, if
requested by Landlord, install a meter or meters or other means to measure
Tenant’s water consumption, and Tenant further agrees to pay for the cost of the
meter or meters and the installation thereof, and to pay for the maintenance of
said meter equipment and/or to pay Landlord’s cost of other means of measuring
such water consumption by Tenant. Tenant shall reimburse Landlord for the cost
of all water consumed (including costs of generating hot water) as measured by
said meter or meters or as otherwise measured, including sewer rents, as
Additional Rent within ten (10) days after bills are rendered.

(E) Provided Tenant shall keep the Premises in order, Landlord shall cause the
Premises, including the exterior and the interior of the windows thereof but
excluding any laboratory space, to be cleaned in a manner standard to the
Buildings and in accordance with the cleaning specifications annexed to this
Lease as Schedule D. Tenant shall pay to Landlord on demand the reasonable costs
incurred by Landlord for (a) extra cleaning work in the Premises required
because of (i) misuse or neglect on the part of Tenant or its subtenants or its
or their

 

56



--------------------------------------------------------------------------------

TABLE OF CONTENTS

employees or visitors, (ii) the use of portions of the Premises for special
purposes requiring greater or more difficult cleaning work than office areas,
(iii) interior glass partitions or unusual quantity of interior glass surfaces,
and (iv) special materials or finishes on items installed by Tenant or its
subtenants or its or their employees or visitors or at its or their request;
(b) removal from the Premises and the Buildings of any refuse or rubbish of
Tenant in excess of that ordinarily accumulated in business office occupancy or
at times other than Landlord’s standard cleaning times; and (c) any additional
operating expenses attributable to the use and occupancy of the Premises by
Tenant or its subtenants or its or their employees or visitors other than during
Business Hours on Business Days. If, however, any additional cleaning of the
Premises is to be done by Tenant, it shall be done at Tenant’s sole expense, in
a manner reasonably satisfactory to Landlord and no one other than persons
approved by Landlord shall be permitted to enter the Premises or the Buildings
for such purpose. Tenant, at Tenant’s expense, shall cause the Premises to be
exterminated on a monthly basis to the satisfaction of Landlord and additionally
shall cause all portions of the Premises used for the storage, preparation,
service or consumption of food or beverages to be cleaned daily in a manner
reasonably satisfactory to Landlord, and to be treated against infestation by
vermin, rodents or roaches, whenever there is evidence of any infestation.
Tenant shall not permit any person to enter the Premises or the Buildings for
the purpose of providing such extermination services, unless such persons have
been approved by Landlord. If so requested by Landlord, Tenant, at Tenant’s
expense, shall store any refuse generated by the consumption of food or
beverages on the Premises in a cold box or similar facility. Landlord, its
cleaning contractor and their employees shall have access to the Premises after
5:30 p.m. and before 9:00 a.m. and shall have the right to use, without charge
therefor, all light, power and water in the Premises reasonably required to
clean the Premises as required under Section 28.1. Tenant shall comply, at
Tenant’s expense, with all Requirements regarding recycling of trash including,
but not limited to, separating from the general trash such items as may be
required, i.e., paper, plastic, glass and aluminum cans.

(F) Intentionally omitted.

(G) Landlord shall provide security devices and services for the Buildings and
key card access to the Premises, consistent with the standards of the Original
Premises, but Landlord shall not be obligated to provide any access devices such
as security card readers or security devices within the Premises. Tenant
acknowledges that security devices and services, if any, while intended to deter
crime, may not in given instances prevent theft or other criminal acts. Landlord
shall not be liable for injuries or losses caused by criminal acts of third
parties, and Tenant assumes the risk that any security device or service may
malfunction or otherwise be circumvented by a criminal and waives any claim
against Landlord arising out of or in connection with the failure of any
security service or device. If Tenant desires protection against such criminal
acts, then Tenant shall, at Tenant’s sole cost and expense, obtain appropriate
insurance coverage.

Section 28.2 (A) Landlord reserves the right to stop the furnishing of the
Building services and to stop service of the Building Systems, when necessary,
by reason of accident, or emergency, or for Alterations in the judgment of
Landlord desirable or necessary to be made, until said Alterations shall have
been completed; and Landlord shall have no responsibility or liability for
failure to supply air-conditioning, ventilation, heat, elevator, plumbing,
electric, gas, steam or other services during said period or when prevented from
so doing by strikes, lockouts, difficulty of obtaining materials, accidents or
by any cause beyond Landlord’s reasonable

 

57



--------------------------------------------------------------------------------

TABLE OF CONTENTS

control, or by Requirements or failure of electricity, water, steam, coal, oil
or other suitable fuel or power supply, or inability by exercise of reasonable
diligence to obtain electricity, water, steam, coal, oil or other suitable fuel
or power. No diminution or abatement of rent or other compensation shall or will
be claimed by Tenant as a result therefrom, nor shall this Lease or any of the
obligations of Tenant be affected or reduced by reason of such interruption,
curtailment or suspension, nor shall the same constitute an actual or
constructive eviction.

(B) If, by reason of Landlord’s failure to make repairs or replacements required
to be made by Landlord pursuant to this Lease (a “Landlord Failure”), the
Building HVAC System, the Building electrical system, the Building elevators, or
the Building plumbing/water system serving the Premises shall become inoperable,
and as a result thereof a material portion of the Premises is rendered
untenantable and Tenant ceases to use such portion of the Premises for the
conduct of its business and such Landlord Failure continues unremedied for more
than ten (10) consecutive days after Tenant gives written notice to Landlord of
the Landlord Failure and the fact that a material portion of the Premises has
been rendered untenantable by reason of such Landlord Failure and that Tenant
shall have ceased using such portion of the Premises for the conduct of its
business, then the Fixed Rent shall be abated during the time that such portion
remains untenantable and unused by reason of such Landlord Failure after such
tenth (10th) day, apportioned according to the rentable area of the Premises so
rendered untenantable and unused. Nothing contained in this Section 28.2(B) is
intended to, or shall be deemed to, make any event described in or contemplated
by Articles 13, 14 or 39.2 or any event resulting from an act or omission of
Tenant or Persons Within Tenant’s Control a Landlord Failure.

Section 28.3 Tenant agrees to abide by all requirements which Landlord may
prescribe for the proper protection and functioning of its Building Systems and
the furnishing of the Building services. Tenant further agrees to cooperate with
Landlord in any conservation effort pursuant to a program or procedure
promulgated or recommended by ASHRAE or any Requirements.

Section 28.4 (A) If Landlord shall furnish either gas or steam to the Premises,
Landlord shall not be liable in any event to Tenant for any failure or defect in
the supply or character of the gas or steam furnished to the Premises by reason
of any requirement, act or omission of the public utility or other provider
serving a Building with steam or for any other reason not attributable solely to
Landlord’s willful misconduct or gross negligence. Tenant’s use of gas or steam
in the Premises shall not at any time exceed the capacity of any of the gas
lines and equipment or steam lines and equipment in or otherwise then serving
the Premises.

(B) If Landlord shall furnish gas to the Premises, Landlord shall, at Tenant’s
expense, install a meter or meters to measure consumption in the Premises and
Tenant shall pay Landlord for the gas consumed at Landlord’s cost.

Section 28.5 Landlord shall have no obligation to clean, repair, replace or
maintain any “private” plumbing fixtures or facilities (i.e., plumbing fixtures
and facilities other than those that would be the common toilets in a
multi-tenant floor) or the rooms in which they are located.

Section 28.6 Tenant acknowledges that Landlord may establish a messenger center
in the lobby or other public portion of a Building or another building on the
Real Property. In such

 

58



--------------------------------------------------------------------------------

TABLE OF CONTENTS

event, Landlord shall notify Tenant of the establishment, location and hours of
operation of the messenger center and, thereafter, (i) all deliveries to Tenant
shall be made to the messenger center and not to the Premises and (ii) no
messenger shall be permitted in the passenger or freight elevators of a
Building. Landlord may operate a messenger center consistent with first class
office buildings in Westchester County in accordance with procedures, rules and
regulations prescribed by Landlord from time to time. Tenant and Persons Within
Tenant’s Control shall comply with such procedures, rules and regulations.
Landlord shall not enforce such Rules and Regulations against Tenant in a
discriminating manner.

ARTICLE 29

PARTNERSHIP TENANT

Section 29.1 If Tenant is a partnership, or is comprised of two (2) or more
persons, individually or as co-partners of a partnership (any such partnership
and such persons are referred to in this Article 29 as “Partnership Tenant”), or
if Tenant’s interest in this Lease shall be assigned to a Partnership Tenant,
the following provisions shall apply to such Partnership Tenant: (a) the
liability of each of the parties comprising Partnership Tenant shall be joint
and several; (b) each of the parties comprising Partnership Tenant hereby
consents in advance to, and agrees to be bound by (i) any written agreement that
may hereafter be executed by Partnership Tenant or any successor entity,
changing, extending or discharging this Lease, in whole or in part, or
surrendering all or any part of the Premises to Landlord, and (ii) any Notices
that may hereafter be given by Partnership Tenant or by any of the parties
comprising Partnership Tenant; (c) any Notices given or rendered to Partnership
Tenant or to any of such parties shall be binding upon Partnership Tenant and
all such parties; (d) if Partnership Tenant admits new partners, all of such new
partners shall, by their admission to Partnership Tenant, be deemed to have
assumed joint and several liability for the performance of all of the terms,
covenants and conditions of this Lease on Tenant’s part to be observed and
performed; (e) Partnership Tenant shall give prompt notice to Landlord of the
admission of any such new partners, and upon demand of Landlord, shall cause
each such new partner to execute and deliver to Landlord an agreement in form
satisfactory to Landlord, wherein each such new partner assumes joint and
several liability for the performance of all the terms, covenants and conditions
of this Lease on Tenant’s part to be observed and performed (but neither
Landlord’s failure to request any such agreement nor the failure of any such new
partner to execute or deliver any such agreement to Landlord shall vitiate the
provisions of clause (d) of this Article 29); and (f) any present or future
partner of Partnership Tenant who is no longer a partner of Partnership Tenant
at the time of any default under this Lease shall, nevertheless, remain liable
for the obligations of Tenant under this Lease, as if any such partner had been
a partner of Partnership Tenant on the date of such default.

ARTICLE 30

ELECTRIC ENERGY

Section 30.1 Subject to the provisions of this Article, Landlord shall furnish
the electric energy that Tenant shall reasonably require in the Premises for the
Permitted Use. Except for electric energy required to operate motors on the air
handlers providing heat,

 

59



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ventilating and conditioning to the Premises (“HVAC Electric”), such electric
energy may, at Landlord’s option, be furnished through a meter or meters and
related equipment, installed and maintained by Landlord at Tenant’s expense,
measuring the amount of electric energy furnished to the Premises. Tenant shall
pay Landlord for such electric energy as Additional Rent, within ten (10) days
after Landlord bills Tenant therefor, which bills shall be rendered not more
often than monthly. The amount of such Additional Rent (a) for HVAC Electric
shall be equal to Landlord’s cost, as determined pursuant to Section 28.1, and
(b) for other electric energy furnished to the Premises (“Basic Electric”) shall
be equal to Landlord’s actual cost, applied to the readings on each such meter
or meters, including in each case, without limitation, those charges applicable
to or computed on the basis of electric consumption, demand and hours of use,
any sales or other taxes regularly passed on to or collected from similar
consumers by such public utility company, fuel rate adjustments and surcharges,
and weighted in each case to reflect differences in consumption or demand
applicable to each rate level (taking into account the benefit of any “business
incentive rate” that is payable by Landlord). Tenant and its authorized
representatives may have access to such meter or meters (if any) on at least
three (3) days’ notice to Landlord, for the purposes of verifying Landlord’s
meter readings (if any). Except with respect to the 777 Premises, from time to
time during the Term of this Lease, Landlord may, in its sole discretion,
install or eliminate, or increase or reduce the number of, such meters or vary
the portions of the Premises which they serve or replace any or all of such
meters.

Section 30.2 If pursuant to any Requirements, the charges to Tenant pursuant to
Section 30.1 shall be reduced below that to which Landlord is entitled under
such Section, the deficiency shall be paid by Tenant within ten (10) days after
being billed therefor, as Additional Rent for the use and maintenance of the
electric distribution system of a Building.

Section 30.3 Landlord shall not be liable in any event to Tenant for any failure
or defect in the supply or character of electric energy furnished to the
Premises by reason of any requirement, act or omission of the public utility or
other provider serving a Building with electric energy or for any other reason
not attributable solely to Landlord’s willful misconduct or gross negligence.

Section 30.4 Landlord shall furnish and install all replacement lighting tubes,
lamps, bulbs and ballasts required in the Premises, and Tenant shall pay to
Landlord or its designated contractor upon demand the then established
reasonable charges therefor of Landlord or its designated contractor, as the
case may be.

Section 30.5 Tenant’s use of electric energy in the Premises shall not at any
time exceed the capacity of any of the electrical conductors and equipment in or
otherwise serving the Premises. In order to insure that such capacity is not
exceeded and to avert possible adverse effect upon a Building’s distribution of
electricity via a Building’s electric system, Tenant shall not, without
Landlord’s prior consent in each instance (which shall not be unreasonably
withheld, based upon availability of electric energy in a Building as allocated
by Landlord to various areas of a Building) make any alterations or additions to
the electric system of the Premises existing on the Commencement Date. Should
Landlord grant such consent, all additional risers or other equipment required
therefor shall be provided by Landlord and the cost thereof shall be paid by
Tenant to Landlord on demand. Landlord shall have the right to require Tenant to
pay sums on account of such cost prior to the installation of any such risers or
equipment.

 

60



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 30.6 Landlord, upon at least sixty (60) days’ notice to Tenant, (and
after Tenant is able and the Premises are equipped to receive electric energy
directly from the utility company, as hereinafter provided), may discontinue
Landlord’s provision of electric energy (or either HVAC Electric or Basic
Electric, as the case may be) hereunder. If Landlord discontinues provision of
electric energy pursuant to this Section, Tenant shall not be released from any
liability under this Lease, except that as of the date of such discontinuance,
Tenant’s obligation to pay Landlord Additional Rent under Section 30.1 for
electric energy (or either HVAC Electric or Basic Electric, as the case may be)
thereafter supplied to the Premises shall cease. As of such date, Landlord shall
permit Tenant to receive electric energy directly from the public utility
company or other provider supplying electric energy to the Project, and Tenant
shall pay all costs and expenses of obtaining such direct electrical service.
Such electric energy may be furnished to Tenant by means of the then existing
Building system feeders, risers and wiring to the extent that the same are
available, suitable and safe for such purpose. All additional meters and
additional panel boards, feeders, risers, wiring and other conductors and
equipment which may be required to obtain electric energy directly from such
public utility company or other provider shall be furnished and installed by
Landlord at Landlord’s expense (which, to the extent not already in place, shall
constitute an Operating Expense, amortized on a straight line basis over the
useful life of the items in question, as reasonably determined by Landlord).

ARTICLE 31

SIGNS

Section 31.1 The location, size, materials, quality, design, color and lettering
of any signs desired by Tenant shall be subject to the prior approval of
Landlord (not to be unreasonably withheld or delayed) and shall be in compliance
with the standards promulgated by Landlord. At Landlord’s option, Landlord may
install any such signs, and Tenant shall pay all costs associated with such
installation, as Additional Rent, within ten (10) days after demand therefor.
Without limiting the generality of the foregoing, Tenant shall have the right,
as part of the Tenant Improvements, to install exterior Building signage
comparable with that of other tenants in the Existing Project occupying all or
substantially all of an entire building, in accordance with this Article 31 for
the 771 Premises, at Tenant’s sole cost and expense.

ARTICLE 32

BROKER

Section 32.1 Landlord represents and warrants to Tenant that Landlord has not
dealt with any broker or Person in connection with this Lease other than the
Broker. Tenant represents and warrants to Landlord that Tenant has not dealt
with any broker or Person in connection with this Lease other than the Broker.
The execution and delivery of this Lease by each party shall be conclusive
evidence that such party acknowledges that each party has relied upon the
foregoing representation and warranty. Landlord and Tenant each shall indemnify
and hold harmless the other from and against any and all claims for commission,
fee or other compensation by any Person other than the Broker who claims to have
dealt with such party in connection with this Lease and for any and all costs
incurred by the indemnified party in connection with such claims,

 

61



--------------------------------------------------------------------------------

TABLE OF CONTENTS

including, without limitation, reasonable attorneys’ fees and disbursements.
Landlord shall indemnify and hold harmless Tenant from and against any and ail
claims for commission, fee or other compensation by the Broker in connection
with this Lease and for any and all costs incurred by the indemnified party in
connection with such claims, including, without limitation, reasonable
attorneys’ fees and disbursements. Landlord shall compensate Broker pursuant to
a separate agreement between Broker and Landlord. This provision shall survive
the expiration or earlier termination of this Lease.

ARTICLE 33

INDEMNITY

Section 33.1 Tenant shall not do or permit any act or thing to be done upon the
Premises or the Real Property that may subject any Indemnitee to any liability
or responsibility for injury, damage to persons or property or to any liability
by reason of the existence or application of, compliance with or violation of
any Requirement, but shall exercise such control over the Premises as to protect
each Indemnitee fully against any such liability and responsibility. Tenant
shall indemnify and save harmless the Indemnitees from and against (a) all
claims of whatever nature against the Indemnitees arising from any act, omission
or negligence of Tenant or Persons Within Tenant’s Control, (b) all claims
against the Indemnitees arising from any accident, injury or damage whatsoever
caused to any person or to the property of any person and occurring in or about
the Premises during the Term or during Tenant’s occupancy of the Premises
(unless caused by Landlord’s negligence or willful misconduct), (c) all claims
against the Indemnitees arising from any accident, injury or damage occurring
outside of the Premises but anywhere within or about the Real Property, where
such accident, injury or damage results or is claimed to have resulted from an
act, omission or negligence of Tenant or Persons Within Tenant’s Control, and
(d) any breach, violation or non-performance of any covenant, condition or
agreement contained in this Lease to be fulfilled, kept, observed and performed
by Tenant. This indemnity and hold harmless agreement shall include indemnity
from and against any and all liability, fines, suits, demands, costs and
expenses of any kind or nature (including, without limitation, attorneys’ fees
and disbursements) incurred in or in connection with any such claim or
proceeding brought thereon, and the defense thereof.

Section 33.2 If any claim, action or proceeding is made or brought against any
Indemnitee, against which claim, action or proceeding Tenant is obligated to
indemnify such Indemnitee pursuant to the terms of this Lease, then, upon demand
by the Indemnitee, Tenant, at its sole cost and expense, shall resist or defend
such claim, action or proceeding in the Indemnitee’s name, if necessary, by
counsel reasonably satisfactory to Landlord. Counsel selected by Tenant’s
insurance company shall be deemed satisfactory to Landlord. Notwithstanding the
foregoing, if such attorneys shall be defending both Tenant or any Persons
Within Tenant’s Control and an Indemnitee, such Indemnitee may, if it reasonable
determines that there is a potential conflict of interest or the matter involves
claims in excess of $3,000,000, retain its own attorneys to defend or assist in
defending any claim, action or proceeding, and Tenant shall pay the reasonable
fees and disbursements of such attorneys. The provisions of this Article 33
shall survive the expiration or earlier termination of this Lease.

 

62



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE 34

PARKING

Section 34.1 Landlord shall, without charge to Tenant (except as consequence of
the cost thereof being included in Operating Expenses), provide and maintain,
(a) for the nonexclusive use of Tenant’s employees and invitees, parking areas
sufficient to accommodate that number of standard size automobiles as shall be
equal to the Number of Parking Spaces set forth in the Reference Page in the
area(s) shown on the plan attached hereto as Schedule H, and (b) for the
exclusive use of Tenant’s employees and invitees, parking areas sufficient to
accommodate that number of standard size automobiles as shall be equal to the
Number of Parking Spaces set forth in the Reference Page in the area(s) shown on
the plan attached hereto as Schedule H. In the event Landlord utilizes such
parking areas for Landlord’s development purposes, Landlord will provide Tenant
with substantially equivalent number of parking facilities.

ARTICLE 35

SECURITY DEPOSIT

Section 35.1 Tenant has deposited with Landlord the Security Deposit by Letter
of Credit (as defined and further described in Section 35.2), as security for
the faithful performance and observance by Tenant of the terms, provisions and
conditions of this Lease. Tenant agrees that in the event (i) of the occurrence
of an Event of Default, (ii) Tenant has defaulted in the performance of any of
its obligations under this Lease, including the payment of any item of Rental,
and the transmittal of a Notice of default by Landlord is barred by applicable
law, (iii) as of the date thirty (30) days before any Letter of Credit expires
(even if such scheduled expiry date is after the Expiration Date) either (x) in
the case of a Letter of Credit with automatic an renewal provision, such letter
of credit is not automatically renewed, or (y) Tenant has not delivered to
Landlord an amendment or replacement for such Letter of Credit, reasonably
satisfactory to Landlord, extending the expiry date to the earlier of (1) three
(3) months after the then-current Term Expiration Date, or (2) the date one year
after the then-current expiry date of the Letter of Credit; (iv) the Letter of
Credit provides for automatic renewals, Landlord asks the issuer to confirm the
current Letter of Credit expiry date, and the issuer fails to do so within
thirty (30) days; (v) Tenant fails to pay (when and as Landlord reasonably
requires) any bank charges within ten (10) Business Days for Landlord’s transfer
of the Letter of Credit to a successor Landlord or Mortgagee; or (vi) the issuer
of the Letter of Credit ceases, or announces that it will cease, to maintain an
office within twenty (20) miles of the city listed on the Letter of Credit
(unless the Letter of Credit states that Landlord may present the Letter of
Credit for a draw via facsimile) where Landlord may present drafts under the
Letter of Credit, then Landlord may draw the entire amount of the Letter of
Credit and use, apply or retain the whole or any part of such proceeds, to the
extent required for the payment of any Fixed Rent, Additional Rent, or any other
sum as to which Tenant is in default, or for any sum that Landlord may expend or
may be required to expend by reason of the default (including any damages or
deficiency accrued before or after summary proceedings or other re-entry by
Landlord). If Landlord applies or retains any portion or ail of the proceeds of
the Letter of Credit, Tenant shall forthwith restore the amount so applied or
retained by delivering an additional or new Letter of Credit so that, at

 

63



--------------------------------------------------------------------------------

TABLE OF CONTENTS

all times, the amount of the Security Deposit shall be the amount set forth on
the Reference Page. Provided there is no uncured default, any balance of the
proceeds of the Letter of Credit held by Landlord and not used, applied or
retained by Landlord as above provided, and any remaining Letter of Credit,
shall be returned to Tenant within thirty (30) days after the Expiration Date
and after delivery of possession of the entire Premises to Landlord in
accordance with the terms of this Lease.

Section 35.2 Tenant shall deliver to Landlord a clean, irrevocable and
unconditional letter of credit (such letter of credit, and any replacement
thereof as provided herein, is called a “Letter of Credit”) issued and drawn
upon any commercial bank approved by Landlord with offices for banking purposes
in the City of New York (“Issuing Bank”), which Letter of Credit shall have a
term of not less than one year, be in form and content satisfactory to Landlord,
be for the account of Landlord and be in the amount of the Security Deposit set
forth in the Reference Page. Landlord may require the Letter of Credit to be
re-issued by a different Issuing Bank at any time during the Term if Landlord
reasonably believes that the Issuing Bank is or may soon become insolvent;
provided, however, Landlord shall return the existing Letter of Credit to the
existing issuer promptly upon receipt of the substitute Letter of Credit. If any
issuer of the Letter of Credit shall become insolvent or placed into FDIC
receivership, then Tenant shall immediately deliver to Landlord (without the
requirement of notice from Landlord) substitute Letter of Credit issued by an
issuer reasonably satisfactory to Landlord, and otherwise conforming to the
requirements set forth in this Article 35. As used herein with respect to the
issuer of the Letter of Credit, “insolvent” shall mean the determination of
insolvency as made by such issuer’s primary bank regulator (i.e., the state bank
supervisor for state chartered banks; the OCC or OTS, respectively, for
federally chartered banks or thrifts; or the Federal Reserve for its member
banks). The existing Letter of Credit currently held by Landlord, as well as the
form of letter of credit annexed to this Lease as Schedule F, are satisfactory.
The Letter of Credit shall provide that:

(1) The Issuing Bank shall pay to Landlord or its duly authorized representative
an amount up to the face amount of the Letter of Credit upon presentation of the
Letter of Credit and a sight draft in the amount to be drawn;

(2) The Letter of Credit shall be deemed to be automatically renewed, without
amendment, for consecutive periods of one year each during the Term, unless the
Issuing Bank sends written notice (the “Non-Renewal Notice”) to Landlord by
certified or registered mail, return receipt requested, at least thirty
(30) days prior to the expiration date of the Letter of Credit, to the effect
that it elects not to have such Letter of Credit renewed;

(3) The Letter of Credit delivered in respect of the last year of the Term shall
have an expiration date of not earlier than thirty (30) days after the Fixed
Expiration Date; and

(4) The Letter of Credit shall be transferable by Landlord as provided in
Section 35.4.

Section 35.3 Landlord, after receipt of the Non-Renewal Notice, shall have the
right to draw the entire amount of the Letter of Credit and to hold the proceeds
as a cash Security Deposit. Landlord shall release such proceeds to Tenant upon
delivery to Landlord of a replacement Letter of Credit complying with the terms
hereof.

 

64



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 35.4 In the event of the sale or lease of the Buildings or the Real
Property, Landlord shall have the right to transfer the Security Deposit,
without charge for such transfer, to the purchaser or lessee, and Landlord shall
thereupon be released by Tenant from all liability for the return of such
Security Deposit. In such event, Tenant agrees to look solely to the new
Landlord for the return of said Security Deposit. It is agreed that the
provisions hereof shall apply to every transfer or assignment made of the
Security Deposit to a new Landlord. Tenant shall execute such documents as may
be necessary to accomplish such transfer or assignment of the Letter of Credit.

Section 35.5 Tenant covenants that it will not assign or encumber, or attempt to
assign or encumber, the Security Deposit held hereunder, and that neither
Landlord nor its successors or assigns shall be bound by any such assignment,
encumbrance, attempted assignment, or attempted encumbrance. In the event that
any bankruptcy, insolvency, reorganization or other debtor-creditor proceedings
shall be instituted by or against Tenant, its successors or assigns, or any
guarantor of Tenant hereunder, the security shall be deemed to be applied to the
payment of the Fixed Rent and Additional Rent due Landlord for periods prior to
the institution of such proceedings and the balance, if any, may be retained by
Landlord in partial satisfaction of Landlord’s damages.

ARTICLE 36

RENT REGULATION

Section 36.1 If at any time or times during the Term of this Lease, the Rental
reserved in this Lease is not fully collectible by reason of any Requirement,
Tenant shall enter into such agreements and take such other steps (without
additional expense to Tenant) as Landlord may request and as may be legally
permissible to permit Landlord to collect the maximum rents that may from time
to time during the continuance of such legal rent restriction be legally
permissible (and not in excess of the amounts reserved under this Lease). Upon
the termination of such legal rent restriction (a) the Rental shall become and
thereafter be payable hereunder in accordance with the amounts reserved in this
Lease for the remainder of the Term, and (b) Tenant shall pay to Landlord, if
legally permissible, an amount equal to (i) the items of Rental that would have
been paid pursuant to this Lease but for such legal rent restriction less
(ii) the rents paid by Tenant to Landlord during the period or periods such
legal rent restriction was in effect. This provision shall survive the
expiration or earlier termination of this Lease to the maximum enforceable
extent.

 

65



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE 37

[INTENTIONALLY OMITTED]

ARTICLE 38

COVENANT OF QUIET ENJOYMENT

Section 38.1 Landlord covenants that, upon Tenant paying the Fixed Rent and
Additional Rent and observing and performing all the terms, agreements,
covenants, provisions and conditions of this Lease on Tenant’s part to be
observed and performed, Tenant may peaceably and quietly enjoy the Premises, and
provided further that this covenant shall bind and be enforceable against
Landlord or any successor to Landlord’s interest, subject to the terms hereof,
only so long as Landlord or any successor to Landlord’s interest, is in
possession and is collecting rent from Tenant but not thereafter.

ARTICLE 39

MISCELLANEOUS

Section 39.1 This Lease is presented for signature by Tenant and it is
understood that this Lease shall not constitute an offer by or be binding upon
Landlord unless and until Landlord shall have executed and delivered a fully
executed copy of this Lease to Tenant.

Section 39.2 The obligations of Landlord under this Lease shall not be binding
upon Landlord named herein after the sale, conveyance, assignment or transfer by
such Landlord (or upon any subsequent landlord after the sale, conveyance,
assignment or transfer by such subsequent landlord) of its interest in the
Buildings or the Real Property, as the case may be, and in the event of any such
sale, conveyance, assignment or transfer, Landlord shall be and hereby is
entirely freed and relieved of all covenants and obligations of Landlord under
this Lease thereafter arising, and the transferee shall be deemed to have
assumed, subject to the remaining provisions of this Section 39.2, all
obligations of the Landlord under this Lease arising after the effective date of
the transfer. No member, trustee, partner, shareholder, director or officer of
Landlord, or of any partner or shareholder of Landlord (collectively, the
“Parties”) shall have any direct or personal liability for the performance of
Landlord’s obligations under this Lease, and Tenant shall look solely to
Landlord’s interest in the Real Property to enforce Landlord’s obligations
hereunder and shall not otherwise seek any damages against Landlord personally
or any of the Parties whatsoever. Tenant shall not look to any other property or
assets of Landlord or any property or assets of any of the Parties in seeking
either to enforce Landlord’s obligations under this Lease or to satisfy a
judgment for Landlord’s failure to perform such obligations.

Section 39.3 Notwithstanding anything contained in this Lease to the contrary,
all amounts payable by Tenant to or on behalf of Landlord under this Lease,
whether or not expressly denominated Fixed Rent, Additional Rent or Rental,
shall constitute rent for the purposes of Section 502(b)(7) of the Bankruptcy
Code.

 

66



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 39.4 Tenant shall be permitted, at Tenant’s sole cost and expense, to
record a memorandum of this Lease in a form reasonably approved by Landlord,
provided that Tenant deliver to Landlord, simultaneously with the delivery of
such memorandum, a termination and release of such memorandum which is in
recordable form and is executed and notarized by an authorized officer of
Tenant. Landlord shall be entitled to in record such release at the expiration,
termination or surrender of Tenant’s interest in the Lease and the Premises or
material portion thereof.

Section 39.5 Except as otherwise expressly stated in this Lease, any consent or
approval required to be obtained from Landlord may be granted by Landlord in its
sole discretion. In any instance in which Landlord agrees not to act
unreasonably, Tenant hereby waives any claim for damages against or liability of
Landlord that Tenant may have based upon any assertion that Landlord has
unreasonably withheld or unreasonably delayed any consent or approval requested
by Tenant, and Tenant agrees that its sole remedy shall be an action or
proceeding to enforce any related provision or for specific performance,
injunction or declaratory judgment, provided that, the successful party in any
such action shall be entitled to recover its costs and expenses, including
reasonable attorneys’ fees and expenses. If with respect to any required consent
or approval Landlord is required by the express provisions of this Lease not to
unreasonably withhold or delay its consent or approval, and if it is determined
in any such proceeding referred to in the preceding sentence that Landlord acted
unreasonably, the requested consent or approval shall be deemed to have been
granted; however, Landlord shall have no liability whatsoever to Tenant for its
refusal or failure to give such consent or approval. Tenant’s sole remedy for
Landlord’s unreasonably withholding or delaying consent or approval shall be as
provided in this Section 39.5.

Section 39.6 Notwithstanding anything contained in this Lease or indicated on
any sketch, blueprint or plan, any vaults, vault space or other space outside
the boundaries of the Real Property are not included in the Premises. Landlord
makes no representation as to the location of the boundaries of the Real
Property. All vaults and vault space and all other space outside the boundaries
of the Real Property which Tenant may be permitted to use or occupy are to be
used or occupied under a revocable license, and if any such license is revoked,
or if the amount of such space is diminished or required by any Government
Authority or by any public utility company, such revocation, diminution or
requisition shall not constitute an actual or constructive eviction, in whole or
in part, or entitle Tenant to any abatement or diminution of Rental, or relieve
Tenant from any of its obligations under this Lease, or impose any liability
upon Landlord. Any fee, tax or charge imposed by any Government Authority for
any such vaults, vault space or other space occupied by Tenant shall be paid by
Tenant.

Section 39.7 If Tenant shall remain in possession of the Premises after the
Expiration Date, without the execution by both Tenant and Landlord of a new
lease, Tenant, at the election of Landlord, shall be deemed to be occupying the
Premises as a Tenant from month-to-month, at a monthly rental equal to the
greater of (a) one and one-half (1 1/2) times the Rental payable during the last
month of the Term, and (b) the then fair market value, on a monthly basis, for
comparable space, subject to all the other conditions, provisions and
obligations of this Lease insofar as the same are applicable to a month-to-month
tenancy.

Section 39.8 This Lease shall be construed without regard to any presumption or
other rule requiring construction against the party causing this Lease to be
drafted. If any words or

 

67



--------------------------------------------------------------------------------

TABLE OF CONTENTS

phrases in this Lease are stricken out or otherwise eliminated, whether or not
any other words or phrases have been added, this Lease shall be construed as if
the words or phrases so stricken out or otherwise eliminated were never included
in this Lease and no implication or inference shall be drawn from the fact that
such words or phrases were stricken out or otherwise eliminated.

Section 39.9 If any of the provisions of this Lease, or the application thereof
to any person or circumstance, shall, to any extent, be invalid or
unenforceable, the remainder of this Lease, or the application of such
provisions to persons or circumstances other than those as to whom or which it
is held invalid or unenforceable, shall not be affected thereby and shall remain
valid and enforceable, and every provision of this Lease shall be valid and
enforceable to the fullest extent permitted by law.

Section 39.10 Landlord shall have the right to erect any gate, chain or other
obstruction or to close off any portion of the Real Property to the public at
any time to the extent necessary to prevent a dedication thereof for public use.

Section 39.11 Tenant hereby represents to Landlord that it is not entitled,
directly or indirectly, to diplomatic or sovereign immunity and Tenant agrees
that in all disputes arising directly or indirectly out of this Lease Tenant
shall be subject to service of process in, and the jurisdiction of the courts
of, the State of New York. The provisions of this Section 39.11 shall survive
the expiration of this Lease.

Section 39.12 This Lease contains the entire agreement between the parties and
all prior negotiations and agreements related to the Premises are merged into
this Lease. This Lease may not be changed, abandoned or discharged, in whole or
in part, nor may any of its provisions be waived except by a written agreement
that (a) expressly refers to this Lease, and (b) is executed by the party
against whom enforcement of the change, abandonment, discharge or waiver is
sought.

Section 39.13 Any apportionment or prorations of Rental to be made under this
Lease shall be computed on the basis of the calendar year or month as
applicable.

Section 39.14 This Lease shall be governed by the laws of the State of New York,
without regard to conflict of laws principles.

Section 39.15 If Tenant is a corporation or a limited liability company, each
person executing this Lease on behalf of Tenant hereby covenants, represents and
warrants that Tenant is duly incorporated, duly formed or duly qualified (if
foreign), is in good standing and is authorized to do business in the State of
New York (a copy of evidence thereof to be supplied to Landlord upon request);
and that each person executing this Lease on behalf of Tenant is an officer or
member of Tenant and that he or she is duly authorized to execute, acknowledge
and deliver this Lease to Landlord (a copy of a resolution or other evidence to
that effect to be supplied to Landlord upon request).

Section 39.16 The captions are inserted only as a matter of convenience and for
reference and in no way define, limit or describe the scope of this Lease nor
the intent of any provision thereof.

 

68



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 39.17 The covenants, conditions and agreements contained in this Lease
shall bind and inure to the benefit of Landlord and Tenant and their respective
legal representatives, successors, and, except as otherwise provided in this
Lease, their assigns.

Section 39.18 There shall be no postponement of the Commencement Date for any
delay in the delivery of possession of the Premises which results from any act
or omission of Tenant (or Persons within Tenant’s Control), including delays due
to changes in or additions to, or interference with any work to be done by
Landlord, or delays by Tenant in submission of plans or information approving
working drawings or estimates or giving authorizations or approvals.

Section 39.19 For the purposes of this Lease and all agreements supplemental to
this Lease, unless the context otherwise requires:

(a) The words “herein”, “hereof”, “hereunder” and “hereby” and words of similar
import shall be construed to refer to this Lease as a whole and not to any
particular Article or Section unless expressly so stated.

(b) Tenant’s obligations hereunder shall be construed in every instance as
conditions as well as covenants, each separate and independent of any other
terms of this Lease.

(c) Reference to Landlord as having “no liability” or being “without liability”
shall mean that Tenant shall not be entitled to terminate this Lease, or to
claim actual or constructive eviction, partial or total, or to receive any
abatement or diminution of rent, or to be relieved in any manner of any of its
other obligations hereunder, or to be compensated for loss or injury suffered or
to enforce any other right or liability whatsoever against Landlord under or
with respect to this Lease or with respect to Tenant’s use or occupancy of the
Premises.

(d) Reference to “termination of this Lease” or “expiration of this Lease” and
words of like import includes expiration or sooner termination of this Lease and
the Term and the estate hereby granted or cancellation of this Lease pursuant to
any of the provisions of this Lease or to law. Upon the termination of this
Lease, the Term and estate granted by this Lease shall end at noon on the date
of termination as if such date were the Fixed Expiration Date, and neither party
shall have any further obligation or liability to the other after such
termination except (i) as shall be expressly provided for in this Lease, and
(ii) for such obligations as by their nature under the circumstances can only
be, or by the provisions of this Lease, may be, performed after such
termination, and, in any event, unless expressly otherwise provided in this
Lease, any liability for a payment (which shall be apportioned as of such
termination) which shall have accrued to or with respect to any period ending at
the time of termination shall survive the termination of this Lease.

(e) Words and phrases used in the singular shall be deemed to include the plural
and vice versa, and nouns and pronouns used in any particular gender shall be
deemed to include any other gender.

(f) The rule of “ejusdem generis” shall not be applicable to limit a general
statement following or referable to an enumeration of specific matters to
matters similar to the matters specifically mentioned.

 

69



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 39.20 If an excavation shall be made upon land adjacent to the
Buildings, or shall be authorized to be made, Tenant shall, upon reasonable
advance notice, afford to the person causing or authorized to cause such
excavation, license to enter upon the Premises for the purpose of doing such
work as said person shall deem necessary to preserve the walls of the Buildings
from injury or damage and to support the same by proper foundations without any
claim for eviction or constructive eviction, damages or indemnity against
Landlord, or diminution or abatement of Rental. In the event Landlord is
required to enter the Premises as provided in this Section, Landlord shall use
reasonable efforts to minimize interference with Tenant’s use and occupancy of
the Premises and shall, except in the case of an emergency, attempt to
coordinate with Tenant prior to entering the Premises and performing any work;
provided, however, that Landlord shall have no obligation to employ contractors
or labor at so-called overtime or other premium pay rates or to incur any other
overtime costs in connection with such work.

ARTICLE 40

[INTENTIONALLY OMITTED]

ARTICLE 41

[INTENTIONALLY OMITTED]

ARTICLE 42

[INTENTIONALLY OMITTED]

ARTICLE 43

RENEWAL OPTIONS

Section 43.1 Provided that (a) this Lease is in full force and effect as of the
date of the First Renewal Notice (as hereinafter defined) and the Second Renewal
Notice (as hereinafter defined), as the case may be, (b) there shall not then be
existing an Event of Default hereunder and (c) Tenant shall be in actual
physical occupancy of at least fifty percent (50%) of the Premises on the date
of the applicable Renewal Notice and upon commencement of the applicable Renewal
Term, Tenant shall have two options to extend the Term of this Lease, each for
an additional term of five years (respectively, the “First Renewal Term” and the
“Second Renewal Term” and collectively, the “Renewal Terms”), commencing on the
day after the Fixed Expiration Date, in the case of the First Renewal Term, and
commencing on the day after the last day of the First Renewal Term, in the case
of the Second Renewal Term. Notwithstanding the preceding sentence, Landlord, in
its sole discretion, may waive any Event of Default by Tenant and no such Event
of Default may be used by Tenant to negate the effectiveness of Tenant’s
exercise of the option(s) hereunder. Tenant’s option with respect to the First
Renewal Term shall be exercisable by written notice (the “First Renewal Notice”)
to Landlord given not later than twelve (12) months prior to the Fixed
Expiration Date. Tenant’s option with respect to the

 

70



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Second Renewal Term, shall be exercisable by written notice (the “Second Renewal
Notice”) to Landlord given not later than twelve (12) months prior to the last
day of the First Renewal Term. The Renewal Terms shall constitute extensions of
the initial Term of this Lease and shall be upon all of the same terms and
conditions as the initial Term, except that (i) there shall be only one option
to renew the term of this Lease for the Second Renewal Term in the First Renewal
Term, and there shall be no further option to renew the term of this Lease in
the Second Renewal Term, (ii) Landlord shall not be required to furnish any
materials or perform any work to prepare the Premises for Tenant’s occupancy and
Landlord shall not be required to reimburse Tenant for any Alterations made or
to be made by Tenant, and (iii) the Fixed Rent for the Renewal Terms shall be
payable at a rate per annum equal to the “fair market rental value” of the
Premises as of the first day of the First Renewal Term in the case of the First
Renewal Term, and as of the first day of the Second Renewal Term in the case of
the Second Renewal Term. As used in this Article 43, “fair market rental value”
means ninety-five percent (95%) of the Premises’ average market rental value
over the six (6) months immediately preceding the applicable Renewal Term.
During both Renewal Terms, all sums of Additional Rent that Tenant is obligated
to pay under this Lease during the initial Term shall continue without
interruption, it being the intention of the parties hereto that the Renewal
Terms shall be deemed a part of and continuation of the initial Term of this
Lease.

Section 43.2 If Tenant shall have given the First Renewal Notice or the Second
Renewal Notice, as the case may be, in accordance with Section 43.1 of this
Article 43, the parties shall endeavor to agree upon the fair market rental
value of the Premises, as of the first day of each Renewal Term. In determining
fair market rental value, the parties shall take into account all relevant
factors, including, without limitation, that the Fixed Rent is subject to an
automatic two and one half percent (2.5%) annual increase, and the Premises
shall be deemed to have Building standard improvements, notwithstanding that
Tenant may have installed above standard improvements. In the event that the
parties are unable to agree upon such fair market value for either Renewal Term
within thirty (30) days after the giving of the First Renewal Notice or the
Second Renewal Notice as the case may be, then Tenant shall have the right at
any time prior to the appointment of a Baseball Arbitrator to void the First
Renewal Notice or Second Renewal Notice, as the case may be, upon notice to
Landlord, or if Tenant does not so void such notice then either party may
request that the same be determined as follows: A senior officer of a nationally
recognized leasing brokerage firm with local knowledge of Westchester County
real estate and knowledge of the greater New York laboratory / research and
development leasing market (the “Baseball Arbitrator”) shall be selected and
paid for jointly by Landlord and Tenant. If Landlord and Tenant are unable to
agree upon the Baseball Arbitrator, then the same shall be designated by the
Manhattan Chapter of the American Arbitration Association or any successor
organization thereto (the “AAA”). The Baseball Arbitrator, but not necessarily
his or her employer, selected by the parties or designated by the President of
the AAA shall (i) have at least ten years experience in the leasing of office
and laboratory / research and development space in Westchester County and
(ii) not have done work for, or been employed or retained by, either Landlord or
Tenant or any affiliate of either for a period of at least 10 years prior to
his/her appointment pursuant hereto. Landlord and Tenant shall each submit to
the Baseball Arbitrator and to the other its determination of the fair market
rental value. The Baseball Arbitrator shall afford to Landlord and Tenant a
hearing and the right to submit evidence. The Baseball Arbitrator shall
determine which of the two rent determinations more closely represents the fair
market rental value of the Premises. The arbitrator may not select any other
fair market rental value for the Premises other than one submitted by Landlord

 

71



--------------------------------------------------------------------------------

TABLE OF CONTENTS

or Tenant. The determination of the party so selected or designated shall be
binding upon Landlord and Tenant and shall serve as the basis for the
determination of the Fixed Rent payable for the applicable Renewal Term. If, as
of the commencement date of the applicable Renewal Term, the amount of the Fixed
Rent payable during the applicable Renewal Term in accordance with this
Article 43 shall not have been determined, then, pending such determination,
Tenant shall pay Fixed Rent equal to the Fixed Rent payable in respect of the
last year of the Initial Term in the case of the First Renewal Term and in the
last year of the First Renewal Term in the case of the Second Renewal Term.
After the final determination of the Fixed Rent payable for such Renewal Term,
the parties promptly and appropriately shall adjust rental payments theretofore
made during the applicable Renewal Term and shall execute a written agreement
specifying the amount of the Fixed Rent as so determined. Any failure of the
parties to execute such written agreement shall not affect the validity of the
Fixed Rent as so determined.

Section 43.3 It is an express condition of the options granted to Tenant
pursuant to the terms of this Article 43 that time is of the essence with
respect to Tenant’s exercise of such options within the periods above provided.

ARTICLE 44

TERMINATION OPTION

Tenant shall have the option to terminate this Lease (the “Termination Option”)
with respect to the entire Premises effective as of January 1, 2015 (the “Early
Termination Date”), subject to the full satisfaction of the following terms and
conditions: (a) Tenant shall provide written notice of the Termination Option no
later than July 1, 2014 (the “Termination Notice Deadline”), time being of the
essence; (b) as of the Termination Notice Deadline or the Early Termination
Date, Tenant shall not be in default of (i) any monetary obligations or
(ii) beyond any applicable notice and cure periods of any of Tenant’s material
non-monetary Lease obligations, and no condition shall exist that with the
passage of time or the giving of notice (or both) could mature into a default of
any of Tenant’s Lease obligations; (c) any unamortized brokerage fees or
commissions actually paid by Landlord in connection with the representation of
Tenant for this Lease shall be reimbursed by Tenant prior to the Early
Termination Date (based upon straight-line amortization over the remainder of
the Term remaining after such brokerage commission is paid); (d) any unamortized
TI Allowance (based upon straight-line amortization over the 10-year Term) shall
be reimbursed by Tenant prior to the Early Termination Date; and (e) Tenant
shall not be released from any provision of this Lease that expressly survives
the expiration or earlier termination of this Lease, including without
limitation the requirement to surrender the Premises in the condition required
under Article 22.

ARTICLE 45

EXPANSION OPTION

Section 45.1 Subject to (a) the conditions set forth in this Article 45,
including without limitation, the rights of existing tenants and occupants of
the Property, summaries of which may be provided to Tenant upon demand, subject
to any confidentiality provisions related thereto, and

 

72



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) the availability of such space, Tenant shall have the right, but not the
obligation, to expand the Premises (the “Expansion Option”) to include
approximately ten thousand three hundred ninety (10,390) rentable square feet of
contiguous space in Building 777 (the “Expansion Space”) as identified in
Schedule E attached hereto.

Section 45.2 Landlord shall notify Tenant if and when any Expansion Space
becomes available (the “Expansion Notice”). Tenant may exercise the Expansion
Option by providing Landlord written notice (the “Expansion Acceptance Notice”).
In order for the Expansion Acceptance Notice to be effective it must be given
prior to the date which is the later to occur of (x) sixty (60) days after
Landlord’s Expansion Notice and (y) the 777 Premises Commencement Date. Tenant’s
failure to timely exercise its Expansion Option shall be deemed a waiver of
Tenant’s Expansion Option and Landlord shall have no further obligation to offer
such Expansion Space to Tenant. Within ten (10) days after exercising the
Expansion Option, Tenant and Landlord shall enter into a written amendment to
the Lease (the “Amendment”), which amendment shall provide, unless otherwise
agreed in writing, (a) the commencement date of the Expansion Space, (b) that
the Premises under this Lease shall be increased to include the rentable square
feet of the Expansion Space, (c) the new Fixed Rent, with the Expansion Space
increasing Fixed Rent at the then-current rental rate for the 777 Premises per
square foot under the Lease, (d) Tenant’s Tax Proportionate Share and Tenant’s
Operating Proportionate Share to exclude the addition of the Expansion Space to
the Premises, (e) the increase to the Security Deposit, but only if Landlord has
sent two (2) or more notices of monetary default in any twelve (12) month period
prior to the Expansion Notice, and (f) that Landlord has delivered, or is
obligated to deliver as a condition to the payment of any Rent with respect to
the Expansion Space, such Expansion Space in turn-key condition similar to the
condition that Landlord is required to deliver the 777 Premises pursuant to
Exhibit J annexed hereto; provided, however, if the Expansion Option is
exercised any time after the first (1st) anniversary of the 777 Premises
Commencement Date, the amount of Landlord’s contribution to the improvement of
the Expansion Space shall be reduced on a straight line depreciation schedule
(over the remainder of the Term at the time of exercise of the Expansion Option)
based on the cost per square foot to improve the original 777 Premises (e.g., if
the initial improvements to the 777 Premises were Ten Dollars ($10) per rentable
square foot, then in year two (2) of the Term, Landlord shall only be obligated
to provide Nine Dollars ($9) per square foot of Expansion Space, based on a One
Dollar ($1) per year depreciation schedule). Landlord currently estimates that
Landlord’s Improvements with respect to the 777 Premises only will cost
approximately One Hundred Dollars ($100) per rentable square foot (provided that
Landlord acknowledges that there is no limitation on the amount Landlord is
required to spend in order to complete Landlord’s Improvements). In order to
make the calculations contemplated by this Section 45.2, promptly following
completion of Landlord’s Improvements, Landlord shall deliver to Tenant as
reasonably detailed calculation of Landlord’s actual costs of completing
Landlord’s Improvements with respect to the 777 Premises only. In all other
respects, this Lease shall remain in full force and effect, and shall apply to
the Expansion Space.

Section 45.3 Notwithstanding anything in this Article 45 to the contrary, Tenant
shall not exercise the Expansion Option during such period of time that Tenant
is in default under any provision of this Lease. Any attempted exercise of the
Expansion Option during a period of time in which Tenant is so in default shall
be void and of no effect. In addition, Tenant shall not be entitled to exercise
the Expansion Option if Landlord has given Tenant three (3) or more notices of
default under this Lease (provided that any improper notice given by Landlord
shall not be counted), whether or not such properly noticed defaults are cured.

 

73



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE 46

RIGHT OF FIRST OFFER.

Section 46.1 Tenant shall have a right of first offer (“ROFO”) as to any
rentable premises in the Buildings contiguous (including adjacent floors) to the
Premises for which Landlord is seeking a tenant (“Available ROFO Premises”);
provided, however, that in no event shall Landlord be required to lease any
Available ROFO Premises to Tenant for any period past the date on which this
Lease expires or is terminated pursuant to its terms. To the extent that
Landlord renews or extends a then-existing lease with any then-existing tenant
of any space, or enters into a new lease or an amendment with such then-existing
tenant for the affected space, such space shall not be deemed to be Available
ROFO Premises. In the event Landlord intends to market Available ROFO Premises,
Landlord shall provide written notice thereof to Tenant (the “Notice of
Marketing”).

Section 46.2 Within ten (10) Business Days following its receipt of a Notice of
Marketing, Tenant shall advise Landlord in writing whether Tenant elects to
lease all (not just a portion) of the Available ROFO Premises and on what terms
and conditions. If Tenant fails to notify Landlord of Tenant’s election within
said ten (10) Business Day period, then Tenant shall be deemed to have elected
not to lease the Available ROFO Premises.

Section 46.3 If Tenant timely notifies Landlord that Tenant elects to lease all
of the Available ROFO Premises and of the terms and conditions therefore
(“Tenant’s Offer”) (provided that Tenant shall be required to lease the
Available ROFO Premises for at least the remainder of the then-current Term),
then Landlord shall have ten (10) days after receipt of Tenant’s Offer to
respond to Tenant in writing whether Landlord elects to lease the Available ROFO
Premises to Tenant on the terms and conditions set forth in Tenant’s Offer.

Section 46.4 If (a) Tenant notifies Landlord that Tenant elects not to lease the
Available ROFO Premises, (b) Tenant fails to notify Landlord of Tenant’s
election within the ten (10)-day period described above or (c) Landlord declines
to lease the Available ROFO Premises to Tenant on the terms and conditions set
forth in Tenant’s Offer, then Landlord shall have the right to consummate a
lease of the Available ROFO Premises at base rent not less than that stated in
Tenant’s Offer, unless such base rent is first offered to Tenant first in
accordance with the terms of this Article 46.

Section 46.5 Notwithstanding anything in this Article 46 to the contrary, Tenant
shall not exercise the ROFO during such period of time that Tenant is in default
of (i) any monetary obligations or (ii) beyond any applicable notice and cure
periods of any of Tenant’s material non-monetary Lease obligations. Any
attempted exercise of the ROFO during a period of time in which Tenant is so in
default shall be void and of no effect. In addition, Tenant shall not be
entitled to exercise the ROFO if Landlord has given Tenant two (2) or more
notices of default under this Lease in any twelve (12) month period during the
Term (provided that any improper notice given by Landlord shall not be counted),
whether or not such properly noticed defaults are cured.

 

74



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 46.6 Notwithstanding anything in this Lease to the contrary, Tenant
shall not assign or transfer the ROFO, either separately or in conjunction with
an assignment or transfer of Tenant’s interest in the Lease, without Landlord’s
prior written consent, which consent Landlord may withhold in its sole and
absolute discretion.

Section 46.7 If Tenant exercises the ROFO, Landlord does not guarantee that the
Available ROFO Premises will be available on the anticipated commencement date
for the Lease as to such Premises due to a holdover by the then-existing
occupants of the Available ROFO Premises or for any other reason beyond
Landlord’s reasonable control.

ARTICLE 47

ATON SUBLEASE

Section 47.1 Promptly after the Execution Date, at no cost to Tenant, Aton and
Tenant shall terminate the Aton Sublease and Landlord shall enter into an
agreement with Aton to terminate that portion of the lease between Landlord and
Aton for the Aton Subleased Premises, each termination to be effective as of the
777 Premises Commencement Date. Tenant shall cooperate with Landlord in the
termination of the Aton Sublease as aforesaid. If for any reason the Aton
Sublease is not terminated on the 777 Premises Commencement Date, provided that
(a) Tenant shall not be in default of (i) any monetary obligations, or
(ii) beyond any applicable notice and cure periods of any of Tenant’s material
non-monetary Lease obligations, and (b) Tenant has vacated the Aton Subleased
Premises and takes delivery of the 777 Premises, then Landlord hereby assumes
all of Tenant’s obligations under the Aton Sublease, effective as of 777
Premises Commencement Date.

SIGNATURES ON NEXT PAGE

 

75



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease as of the
day and year first above written.

 

BMR-LANDMARK AT EASTVIEW LLC,
Landlord By:  

/s/ Kent Griffin

  Name:   Kent Griffin   Title:   President and C.F.O. PROGENICS
PHARMACEUTICALS, INC.,
Tenant By:  

/s/ Robert A. McKinney

  Name:   Robert A. McKinney   Title:  

CFO and Senior Vice President

Finance and Operations

 

76



--------------------------------------------------------------------------------

TABLE OF CONTENTS

FIRST AMENDMENT TO AMENDED AND RESTATED AGREEMENT OF LEASE

THIS FIRST AMENDMENT TO AMENDED AND RESTATED AGREEMENT OF LEASE (this
“Amendment”) is entered into as of this 1st day of June, 2010, by and between
BMR- LANDMARK AT EASTVIEW LLC, a Delaware limited liability company
(“Landlord”), and PROGENICS PHARMACEUTICALS, INC., a Delaware corporation
(“Tenant”).

RECITALS

A. WHEREAS, Landlord (as successor-in-interest to Eastview Holdings LLC) and
Tenant entered into that certain Agreement of Lease dated as of September 23,
2003, as amended by that certain First Amendment of Lease dated as of May 17,
2004, that certain Second Amendment of Lease (Partial Termination Agreement)
dated as of March 1, 2005, that certain Third Amendment to Agreement of Lease
dated as of March 15, 2006, that certain Fourth Amendment to Agreement of Lease
dated as of August 9, 2007, that certain Fifth Amendment to Agreement of Lease
dated as of November 30, 2007, and that certain Sixth Amendment to Agreement of
Lease dated as of May 12, 2009 (collectively, the “Original Lease”), whereby
Tenant leased the Original Premises from Landlord;

B. WHEREAS, Landlord and Tenant entered into that certain Amended and Restated
Agreement of Lease dated as of October 28, 2009 (as the same may have been
further amended, amended and restated, supplemented or otherwise modified from
time to time, the “Amended and Restated Lease”), which amends and restates the
Original Lease in its entirety, whereby Tenant leases certain premises (the
“Premises”) from Landlord in the 769 Building, the 771 Building and the 777
Building; provided, however, that Tenant continues to occupy portions of the
Original Premises (as defined in the Amendment and Restated Lease) pursuant to
the terms of the Amended and Restated Lease at the Rental set forth in the
Original Lease;

C. WHEREAS, Tenant desires to surrender a portion of the Original Premises (i.e.
the Old 777 Premises) to Landlord; and

D. WHEREAS, Landlord and Tenant desire to modify and amend the Amended and
Restated Lease only in the respects and on the conditions hereinafter stated.

AGREEMENT

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

1. Definitions. For purposes of this Amendment, capitalized terms shall have the
meanings ascribed to them in the Amended and Restated Lease unless otherwise
defined herein.

2. Surrender of Premises. Tenant surrendered to Landlord prior to 11:59 p.m. on
May 31, 2010 (the “Surrender Date”), the Old 777 Premises, as depicted on
Exhibit A attached hereto (the “Surrendered Premises”), in the condition
required by Section 2.6 and Article 22 of the Amended

 

BMR form dated 8/21/09



--------------------------------------------------------------------------------

TABLE OF CONTENTS

and Restated Lease; provided that, notwithstanding anything to the contrary in
the Amended and Restated Lease, Tenant did not have the obligation to remove any
Alterations. Landlord acknowledges that Tenant has surrendered the Surrendered
Premises as and when required by this Section 2.

3. Proportionate Share. From and after the Surrender Date, Tenant continues to
occupy the Old 765 Premises pursuant to Section 2.6 of the Amended and Restated
Lease. Notwithstanding anything in the Amended and Restated Lease to the
contrary, commencing on the Surrender Date, Tenant’s Tax Proportionate Share and
Tenant’s Operating Proportionate Share with respect to the portion of the
Original Premises which Tenant continues to occupy shall each equal two and
thirty- nine hundredths percent (2.39%). For purposes of clarity, (i) Tenant’s
Tax Proportionate Share and Tenant’s Operating Proportionate Share with respect
to the Premises as set forth in Items 14 and 15 of the Reference Page of the
Amended and Restated Lease shall not change and (ii) the Aton Subleased
Premises, which Tenant continues to occupy pursuant to Section 2.6 of the
Amended and Restated Lease, is not part of the Original Premises.

4. Fixed Rent for Surrendered Premises. Commencing on the Surrender Date,
Tenant’ s obligation to pay Fixed Rent with respect to the Surrendered Premises
shall cease (except for any unpaid balance) and, to the extent Tenant has paid
Fixed Rent and Additional Rent for June, 2010, in advance, Tenant shall receive
a credit in the amount of the Fixed Rent, Tenant’s Tax Payment and Tenant’s
Operating Payment with respect to the period after the Surrender Date against
Fixed Rent next becoming due.

5. Broker. Tenant represents and warrants that it has not dealt with any broker
or agent in the negotiation for or the obtaining of this Amendment and agrees to
indemnify, defend and hold Landlord harmless from any and all cost or liability
for compensation claimed by any broker or agent employed or engaged by Tenant or
claiming to have been employed or engaged by Tenant. Landlord represents and
warrants that it has not dealt with any broker or agent in the negotiation for
or the obtaining of this Amendment and agrees to indemnify, defend and hold
Tenant harmless from any and all cost or liability for compensation claimed by
any broker or agent employed or engaged by Landlord or claiming to have been
employed or engaged by Landlord.

6. No Default. Tenant represents, warrants and covenants that, to the best of
Tenant’s knowledge, Landlord and Tenant are not in default of any of their
respective obligations under the Amended and Restated Lease and no event has
occurred that, with the passage of time or the giving of notice (or both) would
constitute a default by either Landlord or Tenant thereunder.

7. Effect of Amendment. Except as modified by this Amendment, the Amended and
Restated Lease and all the covenants, agreements, terms, provisions and
conditions thereof shall remain in full force and effect and are hereby ratified
and affirmed. The covenants, agreements, terms, provisions and conditions
contained in this Amendment shall bind and inure to the benefit of the parties
hereto and their respective successors and, except as otherwise provided in the
Amended and Restated Lease, their respective assigns. In the event of any
conflict between the terms contained in this Amendment and the Amended and
Restated Lease, the terms herein contained shall supersede and control the
obligations and liabilities of the parties. From and after the date hereof, the
term “Lease” as used in the Amended and Restated Lease shall mean the Amended
and Restated Lease, as modified by this Amendment.

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

8. Miscellaneous. This Amendment becomes effective only upon execution and
delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this Amendment are inserted and included solely for convenience
and shall not be considered or given any effect in construing the provisions
hereof. All exhibits hereto are incorporated herein by reference.

9. Counterparts. This Amendment may be executed in one or more counterparts
that, when taken together, shall constitute one original.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, Landlord and Tenant have hereunto set their hands as of the
date and year first above written, and acknowledge that they possess the
requisite authority to enter into this transaction and to execute this
Amendment.

 

LANDLORD:

BMR-LANDMARK AT EASTVIEW LLC,

a Delaware limited liability company

By:  

/s/ Kevin M. Simonsen

Name:  

Kevin M. Simonsen

Title:  

VP, Real Estate Counsel

TENANT:

PROGENICS PHARMACEUTICALS, INC.,

a Delaware corporation

By:  

/s/ Robert A. McKinney

Name:  

ROBERT A. MCKINNEY

Title:  

CFO



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECOND AMENDMENT TO AMENDED AND RESTATED AGREEMENT OF LEASE

THIS SECOND AMENDMENT TO AMENDED AND RESTATED AGREEMENT OF LEASE (this
“Amendment”) is entered into as of this 19th day of November, 2010, by and
between BMR-LANDMARK AT EASTVIEW LLC, a Delaware limited liability company
(“Landlord”), and PROGENICS PHARMACEUTICALS, INC., a Delaware corporation
(“Tenant”).

RECITALS

A. WHEREAS, Landlord (as successor-in-interest to Eastview Holdings LLC) and
Tenant entered into that certain Agreement of Lease dated as of September 23,
2003, as amended by that certain First Amendment of Lease dated as of May 17,
2004, that certain Second Amendment of Lease (Partial Termination Agreement)
dated as of March 1, 2005, that certain Third Amendment to Agreement of Lease
dated as of March 15, 2006, that certain Fourth Amendment to Agreement of Lease
dated as of August 9, 2007, that certain Fifth Amendment to Agreement of Lease
dated as of November 30, 2007, and that certain Sixth Amendment to Agreement of
Lease dated as of May 12, 2009 (collectively, the “Original Lease”), whereby
Tenant leased the Original Premises from Landlord;

B. WHEREAS, Landlord and Tenant entered into that certain Amended and Restated
Agreement of Lease dated as of October 28, 2009, as amended by that certain
First Amendment to Amended and Restated Agreement of Lease dated as of June 1,
2010 (as the same may have been further amended, amended and restated,
supplemented or otherwise modified from time to time, the “Restated Lease”),
which amends and restates the Original Lease in its entirety, whereby Tenant
leases certain premises (the “Premises”) from Landlord in the 769 Building, the
771 Building and the 777 Building; provided, however, that Tenant continues to
occupy portions of the Original Premises (as defined in the Restated Lease)
pursuant to the terms of the Restated Lease at the Rental set forth in the
Original Lease;

C. WHEREAS, Tenant desires to surrender a portion of the Old 765 Premises to
Landlord; and

D. WHEREAS, Landlord and Tenant desire to modify and amend the Restated Lease
only in the respects and on the conditions hereinafter stated.

AGREEMENT

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

1. Definitions. For purposes of this Amendment, capitalized terms shall have the
meanings ascribed to them in the Restated Lease unless otherwise defined herein.

2. Surrender of Premises. Tenant shall surrender to Landlord prior to 11:59 p.m.
on May 31, 2010 (the “Surrender Date”), a portion of the Old 765 Premises
containing approximately

 

BMR form dated 9/23/10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

four thousand seventy (4,070) rentable square feet, as depicted on Exhibit A
attached hereto (the “Surrendered Premises”), in the condition required by
Section 2.6 and Article 22 of the Restated Lease; provided that, notwithstanding
anything contained in the Restated Lease to the contrary, Tenant does not have
the obligation to remove any Alterations.

3. Proportionate Share. From and after the Surrender Date, Tenant continues to
occupy the remainder of the Old 765 Premises pursuant to the Restated Lease, as
modified by this Amendment. Notwithstanding anything in the Restated Lease to
the contrary, commencing on the Surrender Date, Tenant’s Tax Proportionate Share
and Tenant’s Operating Proportionate Share with respect to the portion of the
Original Premises that Tenant shall continue to occupy shall each equal one and
eighty-five hundredths percent (1.85%). For purposes of clarity, (a) Tenant’s
Tax Proportionate Share and Tenant’s Operating Proportionate Share with respect
to the Premises as set forth in Items 14 and 15 of the Reference Page of the
Restated Lease shall not change and (b) the Aton Subleased Premises, which
Tenant continues to occupy pursuant to Section 2.6 of the Restated Lease, is not
part of the Original Premises.

4. Fixed Rent for Surrendered Premises. Commencing on the Surrender Date,
Tenant’s obligation to pay Fixed Rent with respect to the Surrendered Premises
shall cease (except for any unpaid balance) and, to the extent Tenant has paid
Fixed Rent, Operating Expenses or Taxes with respect to the surrendered Premises
for June 2010 and subsequent months, Tenant shall receive a credit against Fixed
Rent next becoming due in the amount of Fixed Rent, Operating Expenses or Taxes
paid with respect to the Surrendered Premises for the period after the Surrender
Date.

5. Broker. Tenant represents and warrants that it has not dealt with any broker
or agent in the negotiation for or the obtaining of this Amendment and agrees to
indemnify, defend and hold Landlord harmless from any and all cost or liability
for compensation claimed by any such broker or agent employed or engaged by
Tenant or claiming to have been employed or engaged by Tenant. Landlord
represents and warrants that it has not dealt with any broker or agent in the
negotiation for or the obtaining of this Amendment and agrees to indemnify,
defend and hold Tenant harmless from any and all cost or liability for
compensation claimed by any broker or agent employed or engaged by Landlord or
claiming to have been employed or engaged by Landlord.

6. No Default. Tenant represents, warrants and covenants that, to the best of
Tenant’s knowledge, Landlord and Tenant are not in default of any of their
respective obligations under the Restated Lease and no event has occurred that,
with the passage of time or the giving of notice (or both) would constitute a
default by either Landlord or Tenant thereunder.

7. Effect of Amendment. Except as modified by this Amendment, the Restated Lease
and all the covenants, agreements, terms, provisions and conditions thereof
shall remain in full force and effect and are hereby ratified and affirmed. The
covenants, agreements, terms, provisions and conditions contained in this
Amendment shall bind and inure to the benefit of the parties hereto and their
respective successors and, except as otherwise provided in the Restated Lease,
their respective assigns. In the event of any conflict between the terms
contained in this Amendment and the Restated Lease, the terms herein contained
shall supersede and control the obligations and liabilities of the parties. From
and after the date hereof, the term “Lease” as used in the Restated Lease shall
mean the Restated Lease, as modified by this Amendment.

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

8. Miscellaneous. This Amendment becomes effective only upon execution and
delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this Amendment are inserted and included solely for convenience
and shall not be considered or given any effect in construing the provisions
hereof. All exhibits hereto are incorporated herein by reference.

9. Counterparts. This Amendment may be executed in one or more counterparts,
each of which, when taken together, shall constitute one and the same document.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, Landlord and Tenant have hereunto set their hands as of the
date and year first above written, and acknowledge that they possess the
requisite authority to enter into this transaction and to execute this
Amendment.

 

LANDLORD:

BMR-LANDMARK AT EASTVIEW LLC,

a Delaware limited liability company

By:  

/s/ Kevin M. Simonsen

Name:  

Kevin M. Simonsen

Title:  

VP, Real Estate Counsel

TENANT:

PROGENICS PHARMACEUTICALS, INC.,

a Delaware corporation

By:  

/s/ Robert A. McKinney

Name:  

ROBERT A. MCKINNEY

Title:  

CFO



--------------------------------------------------------------------------------

TABLE OF CONTENTS

THIRD AMENDMENT TO AMENDED AND RESTATED LEASE

THIS THIRD AMENDMENT TO AMENDED AND RESTATED LEASE (this “Amendment”) is entered
into as of this 23rd day of January, 2012 (the “Execution Date”), by and between
BMR-LANDMARK AT EASTVIEW LLC, a Delaware limited liability company (“Landlord”),
and PROGENICS PHARMACEUTICALS, INC., a Delaware corporation (“Tenant”).

RECITALS

A. WHEREAS, Landlord (as successor-in-interest to Eastview Holdings LLC) and
Tenant entered into that certain Agreement of Lease dated as of September 30,
2003, as amended by that certain First Amendment of Lease dated as of May 17,
2004, that certain Second Amendment of Lease (Partial Termination Agreement)
dated as of March 1, 2005, that certain Third Amendment to Agreement of Lease
dated as of March 15, 2006, that certain Fourth Amendment to Agreement of Lease
dated as of August 9, 2007, that certain Fifth Amendment to Agreement of Lease
dated as of November 30, 2007, and that certain Sixth Amendment to Agreement of
Lease dated as of May 12, 2009 (collectively, the “Original Lease”), whereby
Tenant leased certain premises from Landlord;

B. WHEREAS, Landlord and Tenant entered into that certain Amended and Restated
Agreement of Lease dated as of October 28, 2009, as amended by that certain
First Amendment to Amended and Restated Agreement of Lease dated as of June 1,
2010, and that certain Second Amendment to Amended and Restated Agreement of
Lease dated as of November 19, 2010 (collectively, and as the same may have been
further amended, amended and restated, supplemented or otherwise modified from
time to time, the “Restated Lease”), which amends and restates the Original
Lease in its entirety, and whereby Tenant leases certain premises (the
“Premises”) from Landlord at 765, 769, 771 and 777 Old Saw Mill River Road,
Tarrytown, New York (the “765 Building,” the “769 Building,” the “771 Building”
and the “777 Building,” respectively);

C. WHEREAS, the Premises currently consist of a total of one hundred twenty-nine
thousand six hundred ninety-seven (129,697) square feet of rentable area,
comprised of the following spaces:

(i) the “Old 765 Premises,” containing a total of approximately thirteen
thousand nine hundred seven (13,907) square feet of rentable area in the 765
Building, as shown on Exhibit A attached hereto, consisting of (a) a portion of
the mezzanine level of the 765 Building containing approximately five thousand
one hundred forty (5,140) square feet of rentable area, (b) a portion of the
mezzanine level of the 765 Building containing approximately seven thousand two
hundred twenty-two (7,222) square feet of rentable area, and (c) a portion of
the mezzanine level of the 765 Building containing approximately one thousand
five hundred forty-five (1,545) square feet of rentable area;

(ii) the “769 Premises,” containing a total of approximately forty-two thousand
eight hundred ninety-six (42,896) square feet of rentable area in the 769
Building, as shown on Exhibit B attached hereto, located on (a) the fourth floor
of the 769 Building,

 

BMR form dated 10/12/11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

containing approximately twenty-four thousand eight hundred seventy-five
(24,875) square feet of rentable area (the “769 Fourth Floor Premises”), (b) a
portion of the third floor of the 769 Building containing approximately fifteen
thousand five hundred twenty-five (15,525) square feet of rentable area (the
“769 Third Floor Premises” ) and (c) a portion of the first floor of the 769
Building containing approximately two thousand four hundred ninety-six
(2,496) square feet of rentable area (the “769 First Floor Premises”); and

(iii) the “771 Premises,” containing a total of approximately seventy-two
thousand eight hundred ninety-four (72,894) square feet of rentable area in the
771 Building, as shown on Exhibit C attached hereto, located on (a) the first
floor of the 771 Building, containing approximately fifty-two thousand four
hundred twenty (52,420) square feet of rentable area (the “771 First Floor
Premises”), and (b) the lower level of the 771 Building, containing
approximately twenty thousand four hundred seventy-four (20,474) square feet of
rentable area (the “771 Lower Level Premises”);

D. WHEREAS, Tenant occupies a portion of the 765 Building, as shown on Exhibit D
attached hereto (the “Aton Subleased Premises”), pursuant to that certain
Sublease Agreement dated as of March 20, 2006 (as the same may have been
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Aton Sublease”), by and between Tenant (as subtenant) and Aton
Pharma, Inc. (“Aton,” as sublandlord), which Aton Subleased Premises Tenant
intended to lease directly from Landlord;

E. WHEREAS, Tenant intended to lease from Landlord and Landlord intended to
lease to Tenant a portion of the second floor of the 777 Building as shown on
Exhibit E attached hereto (the “777 Undelivered Premises”) containing
approximately thirty-three thousand five hundred twenty-six (33,526) square feet
of rentable area. The 777 Undelivered Premises, however, have not yet been
delivered to Tenant and the Term with respect to the 777 Undelivered Premises
has not yet commenced;

F. WHEREAS, Tenant desires to surrender the Old 765 Premises and the 769
Premises to Landlord (the “Surrender Premises”);

G. WHEREAS, Tenant no longer desires to directly lease the Aton Subleased
Premises from Landlord;

H. WHEREAS, Tenant desires to lease from Landlord and Landlord desires to lease
to Tenant certain replacement premises consisting of approximately nineteen
thousand one hundred twenty-five (19,125) square feet of rentable area located
on the lobby level of the 777 Building, as shown on Exhibit F attached hereto
(the “Substitute 777 Premises”); and

I. WHEREAS, Landlord and Tenant desire to modify and amend the Restated Lease
only in the respects and on the conditions hereinafter stated.

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

AGREEMENT

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

1. Definitions. For purposes of this Amendment, capitalized terms shall have the
meanings ascribed to them in the Restated Lease unless otherwise defined herein.

2. Lease of Substitute 777 Premises. Landlord hereby leases to Tenant and Tenant
hereby leases from Landlord the Substitute 777 Premises as of the Substitute 777
Premises Commencement Date (as defined below) for use by Tenant in accordance
with the Permitted Use and the other terms and conditions of the Restated Lease.
From and after the Substitute 777 Premises Commencement Date, the “Premises,” as
defined in the Restated Lease, shall include the Substitute 777 Premises.

3. Substitute 777 Premises Commencement Date. The Term with respect to the
Substitute 777 Premises shall commence on the Execution Date (the “Substitute
777 Premises Commencement Date”), and shall terminate, subject to any extension
options granted pursuant to the Restated Lease, upon the Fixed Expiration Date
(as defined in the Restated Lease).

4. 771 Premises. Tenant shall continue to lease the 771 Premises until the Fixed
Expiration Date (as defined in the Restated Lease).

5. Surrender of the Old 765 Premises and the 769 Third Floor Premises.

(a) Tenant surrendered to Landlord prior to 11:59 p.m. on December 31, 2011 (the
“Phase 1 Surrender Date”), the Old 765 Premises and the 769 Third Floor Premises
(i) with the Alterations listed on Exhibit G attached hereto removed (including
the repair of all damage to the Buildings or the Premises caused thereby) and
(ii) in the condition required by Article 22 of the Restated Lease. With respect
to the Old 765 Premises and the 769 Third Floor Premises, Tenant shall have
until January 13, 2012, to comply with the decommissioning requirements set
forth in Section 18 below that are incorporated into the Restated Lease pursuant
to this Amendment (and, for the sake of clarity, the requirement in Section 18
below that such decommissioning requirements must be performed ten (10) days
prior to Tenant’s surrender shall not apply to Tenant’s surrender of the Old 765
Premises and the 769 Third Floor Premises); provided that, notwithstanding
anything contained in the Restated Lease to the contrary, Tenant shall not have
the obligation to remove any Alterations in the Old 765 Premises and the 769
Third Floor Premises that are not listed on Exhibit G attached hereto.

(b) Commencing on the day immediately following the Phase 1 Surrender Date,
Tenant’s obligation to pay Fixed Rent, Operating Expenses, Taxes and any other
expenses with respect to the Old 765 Premises and the 769 Third Floor Premises
shall cease (except for any unpaid balance and Landlord’s rights under the
Restated Lease to reconcile Operating Expenses, Taxes and other expenses) and,
to the extent Tenant has paid Fixed Rent, Operating Expenses or Taxes with
respect to the surrendered Old 765 Premises or 769 Third Floor Premises for
January 2012 and subsequent months, Tenant shall receive a credit against Fixed

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Rent next becoming due in the amount of Fixed Rent, Operating Expenses or Taxes
paid with respect to the Old 765 Premises and 769 Third Floor Premises for the
period after the Phase 1 Surrender Date.

(c) Commencing on the day immediately following the Phase 1 Surrender Date, the
“Premises,” as defined in the Restated Lease, shall no longer include the Old
765 Premises or the 769 Third Floor Premises.

6. Surrender of the 769 First Floor Premises and the 769 Fourth Floor Premises.

(a) Tenant shall surrender to Landlord prior to 11:59 p.m. on March 31, 2012
(the “Phase 2 Surrender Date”), the 769 First Floor Premises and the 769 Fourth
Floor Premises (i) with the Alterations listed on Exhibit G attached hereto
removed (including the repair of all damage to the Buildings or the Premises
caused thereby) or decommissioned and left in place as set forth on Exhibit G,
(ii) in the condition required by Article 22 of the Restated Lease and (iii) in
accordance with the decommissioning requirements set forth in Section 18 below
that are incorporated into the Restated Lease pursuant to this Amendment;
provided that, notwithstanding anything contained in the Restated Lease to the
contrary, Tenant shall not have the obligation to remove any Alterations in the
769 First Floor Premises and the 769 Fourth Floor Premises that are not listed
to be removed on Exhibit G attached hereto.

(b) Commencing on the day immediately following the Phase 2 Surrender Date,
Tenant’s obligation to pay Fixed Rent, Operating Expenses, Taxes and any other
expenses with respect to the 769 First Floor Premises and to the 769 Fourth
Floor Premises shall cease (except for any unpaid balance and Landlord’s rights
under the Restated Lease to reconcile Operating Expenses, Taxes and other
expenses) and, to the extent Tenant has paid Fixed Rent, Operating Expenses or
Taxes with respect to the surrendered 769 First Floor Premises or the 769 Fourth
Floor Premises for April 2012 and subsequent months, Tenant shall receive a
credit against Fixed Rent next becoming due in the amount of Fixed Rent,
Operating Expenses or Taxes paid with respect to the 769 First Floor Premises
and 769 Fourth Floor Premises for the period after the Phase 2 Surrender Date.

(c) Commencing on the day immediately following the Phase 2 Surrender Date, the
“Premises,” as defined in the Restated Lease, shall no longer include the 769
First Floor Premises or the 769 Fourth Floor Premises.

7. 777 Undelivered Premises. The parties acknowledge that Tenant has never taken
possession of the 777 Undelivered Premises, which were leased to Tenant pursuant
to the Restated Lease. The “Premises,” as defined in the Restated Lease, have
never and shall never include the 777 Undelivered Premises. Tenant shall have no
obligation to (a) pay Fixed Rent, Operating Expenses, Taxes and any other
expenses with respect to the 777 Undelivered Premises or (b) lease the 777
Undelivered Premises from Landlord pursuant to the Restated Lease.

8. Aton Subleased Premises.

(a) The parties acknowledge that Tenant currently subleases the Aton Subleased
Premises from Aton. The term under the Aton Sublease with respect to the Aton

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Subleased Premises expires on June 29, 2012 (“Aton Premises Surrender Date”).
Tenant acknowledges, however, that it is proposing to surrender the Aton
Subleased Premises to Aton prior to such date.

(b) Pursuant to both the Original Lease and the Restated Lease, Tenant intended
to directly lease from Landlord and Landlord intended to directly lease to
Tenant the Aton Subleased Premises. Because, however, Tenant no longer desires
to directly lease from Landlord and Landlord no longer desires to directly lease
to Tenant the Aton Sublease Premises, the “Premises,” as defined in the Restated
Lease (and the Original Lease), have never and shall never include the Aton
Subleased Premises.

(c) Provided that Tenant surrenders the Aton Subleased Premises prior to 11:59
p.m. on the Aton Subleased Premises Surrender Date (pursuant to the terms of the
Aton Sublease), Tenant shall have no obligation to (i) pay Fixed Rent, Operating
Expenses, Taxes or any other expenses directly to Landlord with respect to the
Aton Subleased Premises or (ii) lease the Aton Subleased Premises directly from
Landlord pursuant to either the Original Lease or the Restated Lease.

9. Fixed Rent. As of January 1, 2012, Schedule I attached to the Restated Lease
shall be deleted in its entirety and replaced with Schedule I attached hereto.

10. NNN Payment. Tenant’s obligation to pay Tenant’s Operating Payment, Tenant’s
Tax Payment, HVAC Electric payment and Basic Electric payment (collectively, and
all as defined in the Restated Lease, the “NNN Expenses”) with respect to the
Premises shall be as set forth below:

(a) Notwithstanding anything to the contrary contained in the Restated Lease,
commencing on April 1, 2012, and continuing through December 31, 2014, Tenant’s
NNN Expenses with respect to the Substitute 777 Premises shall be fixed at
$25.50 per rentable square foot annually (“Fixed 777 NNN Payment”). Commencing
on January 1, 2015, Tenant shall pay the greater of (i) the Fixed 777 NNN
Payment and (ii) the actual NNN Expenses with respect to the Substitute 777
Premises, calculated pursuant to the terms of the Restated Lease.

(b) Notwithstanding anything to the contrary contained in the Restated Lease,
commencing on January 1, 2012, and continuing through December 31, 2014,
Tenant’s NNN Expenses with respect to the 771 Premises shall be $29.00 per
square foot annually (“Fixed 771 NNN Payment”). Commencing on January 1, 2015,
Tenant shall pay the greater of (i) the Fixed 771 NNN Payment and (ii) the
actual NNN Expenses with respect to the 771 Premises, calculated pursuant to the
terms of the Restated Lease.

(c) In order to effectuate Subsections 10(a) and 10(b), and notwithstanding
anything to the contrary contained in the Restated Lease, the charges for the
NNN Expenses shall at all times be calculated and determined separately for each
of (i) the Substitute 777 Premises, (ii) the 771 Premises and (iii) any other
premises that may be separately added to the Premises from time to time.

(d) Tenant shall continue to pay NNN Expenses with respect to the 769 First
Floor Premises and the 769 Fourth Floor Premises in accordance with the terms of
the Restated Lease until the Phase 2 Surrender Date.

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

11. Tenant’s New Proportionate Share: Tenant’s Tax Proportionate Share (as
defined in Item 14 of the Reference Page of the Restated Lease) and Tenant’s
Operating Proportionate Share (as defined in Item 15 of the Reference Page of
the Restated Lease) shall be modified as follows on the day immediately
following the surrender dates set forth below:

 

As of the day immediately following

   Core
Campus     Existing
Campus  

Phase 1 Surrender Date*

   769 Building      2.30 %      3.31 %     771 Building      6.13 %      8.81
%     777 Building      1.61 %      2.31 %     Premises Total      10.04 %     
14.43 % 

Phase 2 Surrender Date

   771 Building      6.13 %      8.81 %     777 Building      1.61 %      2.31
%     Premises Total      7.74 %      11.12 % 

 

* Assuming a timely surrender, the day immediately following the Phase 1
Surrender Date would be the same day as the Substitute 777 Premises Commencement
Date.

12. Restrooms. Tenant shall have the non-exclusive right with Landlord, other
tenants and other persons to use the men’s and women’s restrooms adjacent to the
Substitute 777 Premises (the “Restrooms”) twenty-four (24) hours a day, seven
(7) days a week. The Restrooms shall be cleaned and maintained in accordance
with Schedule D to the Restated Lease.

13. 771 Lower Level Landlord Work. Landlord shall, at Landlord’s sole cost and
expense (which shall not constitute an Operating Expense) and in accordance with
Landlord’s design and specifications, (a) if needed, apply a sealant and/or
waterproofing materials to the perimeter of the 771 Lower Level Premises and
take any other commercially reasonable efforts necessary to mitigate water
intrusion and (b) install backwater valves in the existing main sewer lines
serving the basement of the 771 Building. All of the work required of Landlord
pursuant to this Section 13 shall be completed prior to December 31, 2012.

14. Original Lease. From and after the Phase 1 Surrender Date, the Original
Lease shall terminate in its entirety and be of no further force and effect
(except for those obligations that expressly survive the expiration or earlier
termination of the Original Lease); provided that, notwithstanding anything to
the contrary contained in the Restated Lease, any deficiency, overpayment or
other adjustment with regard to the estimated payments of all NNN Expenses for
the premises being surrendered on the Phase 1 Surrender Date paid through
December 31, 2011 (“2011 NNN Expenses”) pursuant to the Restated Lease and/or
the Original Lease, shall be reconciled by June 1, 2012 (the “2011
Reconciliation Date”), and each of Landlord and Tenant waive its right to
recovery of the 2011 NNN Expenses after the 2011 Reconciliation Date.

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

15. Deletions from and Other Revisions to Restated Lease.

(a) Sections 2.4, 2.6, 2.7, 3.11, 4.10 and 23.2; Articles 45 and 47 and Schedule
E of the Restated Lease are hereby deleted in their entirety and are of no
further force or effect.

(b) The phrase “(excluding the 777 Premises)” appearing in Sections 3.6, 3.7,
4.7 and 4.9 of the Restated Lease is hereby deleted and of no further force or
effect.

(c) Section 23.1 of the Restated Lease is hereby deleted in its entirety and
replaced with the following:

Section 23.1 If Landlord shall be unable to deliver possession of any additional
space to be included within the Premises other than the 777 Substitute Premises
on the specific date (if any) designated in this Lease for the commencement of
the Term or for the inclusion of such space for any reason whatsoever, Landlord
shall not be subject to any liability therefor and the validity of this Lease
shall not be impaired thereby, but the applicable commencement date shall be
postponed until three (3) Business Days after notice from Landlord that the
Premises or such additional space are available for occupancy by Tenant. Tenant
expressly waives any other right to rescind this Lease under Section 223-a of
the New York Real Property Law or under any present or future statute of similar
import then in force, and further expressly waives the right to recover any
damages that may result from Landlord’s failure to deliver possession of the
Premises or such additional space on the specific date (if any) designated for
the commencement of the Term. Tenant agrees that the provisions of this Article
23 are intended to constitute “an express provision to the contrary” within the
meaning of such Section 223-a.

(d) The phrase “Except with respect to the 777 Premises” appearing in the last
sentence of Section 30.1 of the Restated Lease is hereby deleted in its entirety
and is of no further force or effect.

(e) The phrase “Landlord Improvements to 777 Premises” and the Section entitled
“Building 777” on Schedule J are hereby deleted in their entirety and are of no
further force or effect.

16. Parking.

(a) Item 19 of the Reference Page of the Restated Lease is hereby deleted in its
entirety and replaced with the following:

“Tenant’s pro rata share (based on the entire Premises) of unreserved parking
spaces.”

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Section 34.1 of the Restated Lease is hereby deleted in its entirety and
replaced with the following:

Section 34.1 Landlord shall, without charge to Tenant (except as a consequence
of the cost thereof being included in Operating Expenses), provide and maintain,
for the nonexclusive use of Tenant’s employees and invitees, parking areas
sufficient to accommodate that number of standard size automobiles as shall be
equal to the Number of Parking Spaces set forth in the Reference Page.

(c) Schedule H to the Restated Lease is hereby deleted in its entirety and is of
no further force or effect.

17. Asbestos. With respect to the representation made by Landlord in Section 9.8
of the Restated Lease, to Landlord’s actual knowledge, there is no asbestos in
the Premises or the public areas of the Buildings, except for asbestos that is
either encapsulated or is not in friable condition.

18. Decommissioning Requirements. A new Section 22.6 is hereby added to Article
22 of the Restated Lease as follows:

Section 22.6 At least ten (10) days prior to Tenant’s surrender of possession of
any part of the Premises, Tenant shall provide Landlord with (a) a facility
decommissioning and Hazardous Materials closure plan for the Premises (“Exit
Survey”) prepared by Katt Consulting (Bill Katt, principal) or another
independent third party reasonably acceptable to Landlord, (b) written evidence
of all appropriate governmental releases obtained by Tenant in accordance with
all Requirements, including laws pertaining to the surrender of the Premises,
and (c) written evidence or confirmation from Katt Consulting or another
independent third party reasonably acceptable to Landlord that the Premises have
been decommissioned in accordance with American National Standards Institute
(“ANSI”) Publication Z9.11-2008 (entitled “Laboratory Decommissioning”) or any
successor standards published by ANSI or any successor organization (or, if ANSI
and its successors no longer exist, a similar entity publishing similar
standards). In addition, Tenant agrees to remain responsible after the surrender
of the Premises for the remediation of any recognized environmental conditions
(excluding those environmental conditions for which Landlord is responsible
pursuant to the terms of the Restated Lease) set forth

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

in the Exit Survey and compliance with any recommendations set forth in the Exit
Survey. Tenant’s obligations under this subsection shall survive the expiration
or earlier termination of the Lease.

19. TI Allowance. The parties acknowledge that, with respect to Article 23 of
the Restated Lease, Tenant has expended One Million One Hundred Fifty-Three
Thousand Nine Hundred Sixty-Eight and 56/100 Dollars ($1,153,968.56) of the TI
Allowance. Landlord has no further obligation to fund any remaining balance of
the TI Allowance.

20. Termination Option. For purposes of clarity, the Termination Option granted
to Tenant in Article 44 of the Restated Lease shall apply to the entire
Premises, as the same has been modified (either surrendered or leased) pursuant
to this Amendment; provided, however, that the 769 Premises shall be included in
calculating any unamortized brokerage fees or commissions actually paid by
Landlord and any unamortized TI Allowance pursuant to Subsections (c) and (d) of
Article 44, respectively.

21. Condition of Premises. Tenant acknowledges that (a) it is in possession of
and is fully familiar with the condition of the 771 Premises and,
notwithstanding anything contained in the Restated Lease to the contrary, agrees
to take the same in its condition “as is” as of the Execution Date, and
(b) Landlord shall have no obligation to alter, repair or otherwise prepare the
771 Premises for Tenant’s continued occupancy or to pay for any improvements to
the 771 Premises, except as may be expressly provided in the section above
entitled “771 Lower Level Landlord Work” or in the Restated Lease. Tenant
acknowledges that (y) it is fully familiar with the condition of the Substitute
777 Premises and, notwithstanding anything contained in the Restated Lease to
the contrary, agrees to take the same in its condition “as is” as of the
Substitute 777 Premises Commencement Date, and (z) Landlord shall have no
obligation to alter, repair or otherwise prepare the Substitute 777 Premises for
Tenant’s occupancy or to pay for any improvements to the Substitute 777
Premises, except (i) as may be expressly provided in the Restated Lease,
(ii) that Landlord shall promptly remove all furniture currently in the
Substitute 777 Premises and repair any and all damage to the Substitute 777
Premises caused thereby and (iii) that Landlord shall promptly correct and
repair minor punchlist items, such as broken door locks and paint touch-up, to
be itemized in a notice prepared by Tenant within thirty (30) days of the date
hereof.

22. Broker. Tenant represents and warrants that it has not dealt with any broker
or agent in the negotiation for or the obtaining of this Amendment and agrees to
indemnify, defend and hold Landlord harmless from any and all cost or liability
for compensation claimed by any such broker or agent employed or engaged by it
or claiming to have been employed or engaged by it. Landlord represents and
warrants that it has not dealt with any broker or agent in the negotiation for
or the obtaining of this Amendment and agrees to indemnify, defend and hold
Tenant harmless from any and all cost or liability for compensation claimed by
any such broker or agent employed or engaged by it or claiming to have been
employed or engaged by it.

23. No Default. Tenant represents, warrants and covenants that, to the best of
Tenant’s knowledge, Landlord and Tenant are not in default of any of their
respective obligations under the Restated Lease and no event has occurred that,
with the passage of time or the giving of notice (or both) would constitute a
default by either Landlord or Tenant thereunder.

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

24. Effect of Amendment. Except as modified by this Amendment, the Restated
Lease and all the covenants, agreements, terms, provisions and conditions
thereof shall remain in full force and effect and are hereby ratified and
affirmed. The covenants, agreements, terms, provisions and conditions contained
in this Amendment shall bind and inure to the benefit of the parties hereto and
their respective successors and, except as otherwise provided in the Restated
Lease, their respective assigns. In the event of any conflict between the terms
contained in this Amendment and the Restated Lease, the terms herein contained
shall supersede and control the obligations and liabilities of the parties. From
and after the date hereof, the term “Lease” as used in the Restated Lease shall
mean the Restated Lease, as modified by this Amendment.

25. Miscellaneous. This Amendment becomes effective only upon execution and
delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this Amendment are inserted and included solely for convenience
and shall not be considered or given any effect in construing the provisions
hereof. All exhibits hereto are incorporated herein by reference. Submission of
this instrument for examination or signature by Tenant does not constitute a
reservation of or option for a lease, and shall not be effective as a lease,
lease amendment or otherwise until execution by and delivery to both Landlord
and Tenant.

26. Counterparts. This Amendment may be executed in one or more counterparts,
each of which, when taken together, shall constitute one and the same document.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, Landlord and Tenant have hereunto set their hands as of the
date and year first above written, and acknowledge that they possess the
requisite authority to enter into this transaction and to execute this
Amendment.

 

LANDLORD:

BMR-LANDMARK AT EASTVIEW LLC,

a Delaware limited liability company

By:

 

/s/ Kevin Simonsen

Name:

 

Kevin Simonsen

Title:

 

VP, Real Estate Counsel

TENANT:

PROGENICS PHARMACEUTICALS, INC.,

a Delaware corporation

By:

 

/s/ Robert A. McKinney

Name:

 

ROBERT A. MCKINNEY

Title:

 

CFO & SVP